 



Execution Version
CREDIT AND SECURITY AGREEMENT
     THIS CREDIT AND SECURITY AGREEMENT (as the same may be amended,
supplemented, restated or otherwise modified from time to time, the “Agreement”)
is dated as of November 21, 2007 by and among (a) NXSTAGE MEDICAL, INC., a
Delaware corporation, EIR MEDICAL, INC., a Massachusetts corporation,
MEDISYSTEMS SERVICES CORPORATION, a Nevada corporation, and MEDISYSTEMS
CORPORATION, a Washington corporation, and any additional Borrower that may
hereafter be added to this Agreement (each individually as a “Borrower” and
collectively as “Borrowers”), (b) MERRILL LYNCH CAPITAL, a division of Merrill
Lynch Business Financial Services Inc., individually as a Lender, and as
Administrative Agent, Sole Lead Arranger and Sole Bookrunner, and (c) the
financial institutions or other entities from time to time parties hereto, each
as a Lender.
RECITALS
Borrowers have requested that Lenders make available to Borrowers the financing
facilities as described herein. Lenders are willing to extend such credit to
Borrowers under the terms and conditions herein set forth.
AGREEMENT
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Lenders and Administrative Agent
agree as follows:
ARTICLE 1 — DEFINITIONS
     Section 1.1 Certain Defined Terms.
     The following terms have the following meanings:
     “Account Debtor” means “account debtor”, as defined in Article 9 of the
UCC, and any other obligor in respect of an Account.
     “Accounts” means collectively any “account” (as defined in Article 9 of the
UCC), any accounts receivable (whether in the form of payments for services
rendered or goods sold, rents, license fees or otherwise), any “payment
intangibles” (as defined in Article 9 of the UCC), and IP Proceeds and all other
rights to payment and/or reimbursement of every kind and description, whether or
not earned by performance.
     “Administrative Agent” means Merrill Lynch, in its capacity as
administrative agent for the Lenders hereunder, as such capacity is established
in, and subject to the provisions of, Article 11, and the successors of Merrill
Lynch in such capacity.
     “Affiliate” means with respect to any Person (a) any Person that directly
or indirectly controls such Person, (b) any Person which is controlled by or is
under common control with such controlling Person, and (c) each of such Person’s
(other than, with respect to any Lender, any Lender’s) officers or directors (or
Persons functioning in substantially similar roles) and the spouses, parents,
descendants and siblings of such officers, directors or other Persons. As used
in this definition, the term “control” of a Person means the possession,
directly or indirectly, of the power to vote ten percent (10%) or more of any
class of voting securities of such Person or to direct or cause the direction of
the management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.
     “Anti-Terrorism Laws” means any Laws relating to terrorism or money
laundering, including Executive Order No. 13224 (effective September 24, 2001),
the USA PATRIOT Act, the Laws comprising or implementing the Bank Secrecy Act,
and the Laws administered by OFAC.
     “Approved Fund” means any (i) investment company, fund, trust,
securitization vehicle or conduit that is (or will be) engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar

 



--------------------------------------------------------------------------------



 



extensions of credit in the ordinary course of its business or (ii) any Person
(other than a natural person) which temporarily warehouses loans for any Lender
or any entity described in the preceding clause (i) and that, with respect to
each of the preceding clauses (i) and (ii), is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) a Person (other than a natural
person) or an Affiliate of a Person (other than a natural person) that
administers or manages a Lender.
     “Asset Disposition” means any sale, lease, license, transfer, assignment or
other consensual disposition by any Credit Party of any asset.
     “Assignment Agreement” means an agreement substantially in the form of
Exhibit A hereto.
     “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as the same may be amended, modified or supplemented from time to
time, and any successor statute thereto.
     “Base Rate” means the LIBOR Rate.
     “Base Rate Margin” means (a) three and three-quarters percent (3.75%) per
annum with respect to the Revolving Loans and other Obligations (other than the
Term Loan), and (b) six percent (6.00%) per annum with respect to the Term Loan.
     “Blocked Person” means any Person: (a) listed in the annex to, or is
otherwise subject to the provisions of, Executive Order No. 13224, (b)  owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224, (c)  with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law, (d)  that commits,
threatens or conspires to commit or supports “terrorism” as defined in Executive
Order No. 13224, or (e) that is named a “specially designated national” or
“blocked person” on the most current list published by OFAC or other similar
list or is named as a “listed person” or “listed entity” on other lists made
under any Anti-Terrorism Law.
     “Borrower” and “Borrowers” mean the entity(ies) described in the first
paragraph of this Agreement and each of their successors and permitted assigns.
     “Borrower Representative” means Principal Borrower, in its capacity as
Borrower Representative pursuant to the provisions of Section 2.9, or any
successor Borrower Representative selected by Borrowers and approved by
Administrative Agent.
     “Borrowing Base” means:
          (a) the product of (i) eighty percent (80.0%) multiplied by (ii) the
aggregate amount at such time of the Eligible Accounts; plus
          (b) thirty three percent (33.0%) multiplied by the value of the
Eligible Inventory, valued at the lower of cost (weighted average) or market
(the net realizable value), and after factoring in all rebates, discounts and
other incentives or rewards associated with the purchase of the applicable
Inventory; plus
          (c) twenty five percent (25.0%) multiplied by the Net Book Value of
the Eligible FF&E; minus
          (d) the amount of any reserves and/or adjustments provided for in this
Agreement.
Notwithstanding the foregoing, in no event shall the components described in
subparts (b) and (c) above comprise more than 50% of the Borrowing Base.
     “Borrowing Base Certificate” means a certificate, duly executed by a
Responsible Officer of Borrower Representative, appropriately completed and
substantially in the form of Exhibit C hereto.

2



--------------------------------------------------------------------------------



 



     “Business Day” means any day except a Saturday, Sunday or other day on
which either the New York Stock Exchange is closed, or on which commercial banks
in Chicago and New York City are authorized by law to close.
     “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
     “Change in Control” means any of the following events: (a) any Person or
two or more Persons acting in concert shall have acquired beneficial ownership,
directly or indirectly, of, or shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of or control over, voting stock of Principal
Borrower (or other securities convertible into such voting stock) representing
40% or more of the combined voting power of all voting stock of Principal
Borrower or (b) Principal Borrower ceases to own, directly or indirectly, 100%
of the capital stock of any of its Subsidiaries (or such lesser portion as may
be owned by Principal Borrower as of the date hereof); or (c) “Change of
Control”, “Change in Control”, or terms of similar import under any document or
instrument governing or relating to Debt of or equity in such Person. As used
herein, “beneficial ownership” shall have the meaning provided in Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934.
     “Closing Date” means the date of this Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Collateral” means all property, now existing or hereafter acquired, that
is mortgaged or pledged to, or purported to be subjected to a Lien in favor of,
Administrative Agent, for the benefit of Administrative Agent and Lenders,
pursuant to this Agreement and the Security Documents, including, without
limitation, all of the property described in Schedule 9.1 hereto.
     “Commitment Annex” means Annex A to this Agreement.
     “Commitment Expiry Date” means forty two (42) months from the Closing Date.
     “Compliance Certificate” means a certificate, duly executed by a
Responsible Officer of Borrower Representative, appropriately completed and
substantially in the form of Exhibit B hereto.
     “Contingent Obligation” means, with respect to any Person, any direct or
indirect liability of such Person: (a) with respect to any Debt of another
Person (a “Third Party Obligation”) if the purpose or intent of such Person
incurring such liability, or the effect thereof, is to provide assurance to the
obligee of such Third Party Obligation that such Third Party Obligation will be
paid or discharged, or that any agreement relating thereto will be complied
with, or that any holder of such Third Party Obligation will be protected, in
whole or in part, against loss with respect thereto; (b) with respect to any
undrawn portion of any letter of credit issued for the account of such Person or
as to which such Person is otherwise liable for the reimbursement of any
drawing; (c) under any swap agreement or other derivative instrument, to the
extent not yet due and payable; (d) to make take-or-pay or similar payments if
required regardless of nonperformance by any other party or parties to an
agreement (excluding purchase contracts for a specified amount of goods at a
specified price in the Ordinary Course of Business and consistent with past
practices); or (e) for any obligations of another Person pursuant to any
guaranty or pursuant to any agreement to purchase, repurchase or otherwise
acquire any obligation or any property constituting security therefor, to
provide funds for the payment or discharge of such obligation or to preserve the
solvency, financial condition or level of income of another Person. The amount
of any Contingent Obligation shall be equal to the amount of the obligation so
guarantied or otherwise supported or, if not a fixed and determinable amount,
the maximum amount so guarantied or otherwise supported.
     “Controlled Group” means all members of any group of corporations and all
members of a group of trades or businesses (whether or not incorporated) under
common control which, together with any Borrower, are treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of
ERISA.
     “Credit Exposure” means any period of time during which the Revolving Loan
Commitment or Term

3



--------------------------------------------------------------------------------



 



Loan Commitment is outstanding or any Loan, Reimbursement Obligation or other
Obligation remains unpaid or any Letter of Credit or Support Agreement remains
outstanding; provided, however, that no Credit Exposure shall be deemed to exist
solely due to the existence of contingent indemnification liability, absent the
assertion of a claim, or the known existence of a claim reasonably likely to be
asserted, with respect thereto.
     “Credit Party” means any guarantor under a guaranty of the Obligations or
any part thereof, any Borrower and any other Person (other than Administrative
Agent, a Lender or a participant of a Lender), whether now existing or hereafter
acquired or formed, that becomes obligated as a borrower, guarantor, surety,
indemnitor, pledgor, assignor or other obligor under any Financing Document; and
“Credit Parties” means all such Persons, collectively.
     “Debt” of a Person means at any date, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all obligations of such Person to pay the deferred purchase price of
property or services, except trade accounts payable arising and paid on a timely
basis and in the Ordinary Course of Business, (d) all capital leases of such
Person, (e) all non-contingent obligations of such Person to reimburse any bank
or other Person in respect of amounts paid under a letter of credit, banker’s
acceptance or similar instrument, (f) all equity securities of such Person
subject to repurchase or redemption otherwise than at the sole option of such
Person, (g) all obligations secured by a Lien on any asset of such Person,
whether or not such obligation is otherwise an obligation of such Person,
(h) “earnouts”, purchase price adjustments, profit sharing arrangements,
deferred purchase money amounts and similar payment obligations or continuing
obligations of any nature of such Person arising out of purchase and sale
contracts; (i) all Debt of others guarantied by such Person; (j) off-balance
sheet liabilities and/or Pension Plan liabilities or Multiemployer Plan
liabilities of such Person; (k) obligations arising under non-compete
agreements; and (l) obligations arising under bonus, deferred compensation,
incentive compensation or similar arrangements, other than those arising in the
Ordinary Course of Business. Without duplication of any of the foregoing, Debt
of Borrowers shall include any and all Loans and Letter of Credit Liabilities.
     “Default” means any condition or event which with the giving of notice or
lapse of time or both would, unless cured or waived, become an Event of Default.
     “Defaulted Lender” means, so long as such failure shall remain in existence
and uncured, any Lender which shall have failed to make any Loan or other credit
accommodation, disbursement, settlement or reimbursement required pursuant to
the terms of any Financing Document.
     “Deposit Account” means a “deposit account” (as defined in Article 9 of the
UCC).
     “Deposit Account Control Agreement” means an agreement, in form and
substance reasonably satisfactory to Administrative Agent, among Administrative
Agent, any applicable Borrower and each bank or financial institution in which
such Borrower maintains a Deposit Account pursuant to which Administrative Agent
shall obtain “control” (as defined in Article 9 of the UCC) over such Deposit
Account.
     “Dollars” or “$” means the lawful currency of the United States of America.
     “Eligible Accounts” means, subject to the criteria below, an Account of a
Borrower, which was generated in the Ordinary Course of Business, which was
generated originally in the name of such Borrower and not acquired via
assignment or otherwise. The net amount of Eligible Accounts at any time shall
be (a) the face amount of such Eligible Accounts as originally billed minus all
cash collections and other proceeds of such Account received from or on behalf
of the Account Debtor thereunder as of such date and any and all returns,
rebates, discounts (which may, at Administrative Agent’s option, be calculated
on shortest terms), credits, allowances or excise taxes of any nature at any
time issued, owing, claimed by Account Debtors, granted, outstanding or payable
in connection with such Accounts at such time, and (b) adjusted by applying
percentages (known as “liquidity factors”) by payor and/or payor class based
upon the applicable Borrower’s actual recent collection history for each such
payor and/or payor class in a manner consistent with Administrative Agent’s
underwriting practices and procedures. Such liquidity factors may be adjusted by
Administrative Agent from time to time as warranted by Administrative Agent’s
underwriting practices and procedures and using Administrative Agent’s good
faith credit judgment. Without limiting the generality of the foregoing, no
Account shall be an Eligible Account if:

4



--------------------------------------------------------------------------------



 



     (a) the Account remains unpaid more than the lesser of (i) ninety (90) days
past the due date specified in the invoice or (ii) one-hundred twenty (120) days
after the applicable goods or services have been rendered or delivered;
     (b) the Account is subject to any defense, set-off, recoupment,
counterclaim, deduction, discount, credit, chargeback, freight claim, allowance,
or adjustment of any kind (but only to the extent of such defense, set-off,
recoupment, counterclaim, deduction, discount, credit, chargeback, freight
claim, allowance, or adjustment), or the applicable Borrower is prohibited from
commencing suit or otherwise enforcing its remedies against the Account Debtor
through judicial process;
     (c) if the Account arises from the sale of goods, any part of any goods the
sale of which has given rise to the Account has been returned, rejected, lost,
or damaged (but only to the extent that such goods have been so returned,
rejected, lost or damaged);
     (d) if the Account arises from the sale of goods, the sale was not an
absolute, bona fide sale, or the sale was made on consignment or on approval or
on a sale-or-return or bill-and-hold or progress billing basis, or the sale was
made subject to any other repurchase or return agreement (except for return
rights for goods on terms consistent with Borrowers’ purchase contracts provided
to Administrative Agent on or prior to the Closing Date), or the goods have not
been shipped to the Account Debtor or its designee or the sale was not made in
compliance with applicable Laws;
     (e) if the Account arises from the performance of services, the services
have not actually been performed or the services were undertaken in violation of
any law or the Account represents a progress billing for which services have not
been fully and completely rendered;
     (f) the Account is subject to a Lien other than a Permitted Lien, or
Administrative Agent does not have a Lien on such Account;
     (g) the Account is evidenced by Chattel Paper or an Instrument of any kind,
or has been reduced to judgment, unless Administrative Agent has “control” (as
defined in Article 9 of the UCC) over and/or possession of (as applicable
depending on whether such asset is tangible or electronic) such Chattel Paper or
Instrument (other than FF&E leases which comply with the terms of Section
9.2(c)(i));
     (h) the Account Debtor is an Affiliate or Subsidiary of a Credit Party, or
if the Account Debtor holds any Debt of a Credit Party (but only to the extent
of the Credit Party’s Debt held by the Account Debtor);
     (i) more than thirty percent (30%) of the aggregate balance of all Accounts
owing from the Account Debtor obligated on the Account are ineligible under
subclause (a) above (in which case, all Accounts from such Account Debtor shall
be ineligible);
     (j) without limiting the provisions of subclause (i) above, fifty percent
(50%) or more of the aggregate unpaid Accounts from the Account Debtor obligated
on the Account are not deemed Eligible Accounts under this Agreement for any
reason;
     (k) the total unpaid Accounts of (i) Henry Shein, Inc. exceed 45% and
(ii) any other single Account Debtor (other than DaVita) obligated on the
Account exceed twenty percent (20%), in each case, of the net amount of all
Eligible Accounts owing from all Account Debtors (but only the amount of the
Accounts of such Account Debtor exceeding such limitation shall be considered
ineligible);
     (l) any covenant, representation or warranty contained in the Financing
Documents with respect to such Account has been breached in any material
respect;
     (m) the Account is unbilled or has not been invoiced to the Account Debtor
in accordance with the procedures and requirements of the applicable Account
Debtor;

5



--------------------------------------------------------------------------------



 



     (n) the Account is an obligation of an Account Debtor that is the federal
(or local) government or a political subdivision thereof, unless Administrative
Agent has agreed to the contrary in writing and Administrative Agent has
received from the Account Debtor the acknowledgement of Administrative Agent’s
notice of assignment of such obligation pursuant to this Agreement but only to
the extent (i) any such Account exceeds 2% and (ii) all such Accounts exceed 5%,
in each case of (i) and (ii), of the net amount of all Eligible Accounts owing
from all Account Debtors;
     (o) the Account is an obligation of an Account Debtor that has suspended
its business, made a general assignment for the benefit of creditors, is unable
to pay its debts as they become due or as to which a petition has been filed
(voluntary or involuntary) under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors;
     (p) the Account Debtor has its principal place of business or executive
office outside the United States;
     (q) the Account is payable in a currency other than United States dollars
(but only to the extent the Account is so payable);
     (r) the Account Debtor is an individual;
     (s) the Borrower owning such Account has not signed and delivered to
Administrative Agent notices, in the form requested by Administrative Agent,
directing the Account Debtors to make payment to the applicable Lockbox Account;
     (t) the Account includes late charges or finance charges (but only such
portion of the Account shall be ineligible);
     (u) the Account arises out of the sale of any Inventory upon which,
immediately prior to the sale, any other Person holds a Lien or asserts a lien
through a filing in a court or official registry; or
     (v) the Account or Account Debtor fails to meet such other specifications
and requirements which may from time to time be established by Administrative
Agent in its good faith credit judgment and discretion; provided, however, that
if such other specifications or requirements have not previously been imposed by
Administrative Agent and would have the effect of excluding from eligibility an
entire class of Accounts that had previously been Eligible Accounts (as opposed
to exclusion of specific Accounts), then such other specifications or
requirements shall not take effect until that date which is five (5) days after
Administrative Agent has given notice to Principal Borrower of such other
specifications or requirements.
For purposes of the definition of Eligible Account only, Account shall only mean
an account receivable.
     “Eligible Assignee” means (a) any Lender and any Affiliate of any Lender,
(b) any commercial bank, savings and loan association or savings bank or any
other entity which is an “accredited investor” (as defined in Regulation D under
the Securities Act) which extends credit or buys loans as one of its businesses,
including insurance companies, mutual funds, lease financing companies and
commercial finance companies, in each case, which has a rating of BBB or higher
from S&P and a rating of Baa2 or higher from Moody’s at the date that it becomes
a Lender and in each case of clauses (a) and (b), which, through its applicable
lending office, is capable of lending to Borrowers without the imposition of any
withholding or similar taxes, and (c) any other Person or party consented to by
each Lender (such consent not to be unreasonably withheld or delayed); provided,
that no Person proposed to become a Lender after the Closing Date and determined
by Administrative Agent after due inquiry to be (1) any Person engaged in
substantially the same business as the Borrowers unless an Event of Default
under Sections 10.1 (e) or (f) shall have occurred or Required Lenders shall
have accelerated the Loans, or (2) any Person acting in the capacity of a
vulture fund or distressed debt purchaser, shall be an Eligible Assignee, and no
Person or Affiliate of such Person proposed to become a Lender after the Closing
Date and that holds any subordinated debt or stock issued by Borrower shall be
an Eligible Assignee. Notwithstanding the foregoing, in connection with
assignments by a Lender due to a forced divestiture at the request of any
regulatory agency or a sale by such Lender

6



--------------------------------------------------------------------------------



 



of a material amount of its assets, the restrictions set forth herein shall not
apply and Eligible Assignee shall mean any Person or party.
     “Eligible FF&E” means FF&E owned by any Borrower and used by any Borrower
in the Ordinary Course of Business that Administrative Agent, in its good faith
credit judgment and discretion, deems to be Eligible FF&E. Without limiting the
generality of the foregoing, no FF&E shall be Eligible FF&E if:
     (a) such FF&E is not owned by Borrowers free and clear of all Liens and
rights of any other Person;
     (b) such FF&E is covered by a negotiable document of title, unless such
document has been delivered to Administrative Agent with all necessary
endorsements, free and clear of all Liens except those in favor of
Administrative Agent;
     (c) such FF&E is obsolete, materially shopworn or damaged, is of
substandard quality or is not of good quality, free from any material defects
that affect its use;
     (d) such FF&E is not subject to a first priority Lien in favor of
Administrative Agent;
     (e) such FF&E consists of goods that can be transported or sold only with
licenses that are not readily available or of any substances defined or
designated as hazardous or toxic waste, hazardous or toxic material, hazardous
or toxic substance, or similar term, by any environmental law or any
Governmental Authority applicable to Borrowers or their business, operations or
assets;
     (f) such FF&E is not covered by casualty insurance reasonably acceptable to
Administrative Agent;
     (g) any covenant, representation or warranty contained in the Financing
Documents with respect to such FF&E has been breached in any material respect;
     (h) such FF&E is located on premises (other than the premises of a customer
or patient) with respect to which Agent has not received a landlord,
warehouseman, bailee and mortgagee letter acceptable in form and substance to
Administrative Agent;
     (i) such FF&E does not meet all applicable standards imposed by any
Governmental Authority with respect to its use or ownership (as the case may
be);
     (j) such FF&E is rented or leased by or on behalf of Borrowers from any
third party;
     (k) such FF&E is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third parties which restricts the
ability of the Administrative Agent or any Lender to sell or otherwise dispose
of such FF&E; or
     (l) such FF&E fails to meet such other specifications and requirements
which may from time to time be established by Administrative Agent in its good
faith credit judgment; provided, however, that if such other specifications or
requirements have not previously been imposed by Administrative Agent and would
have the effect of excluding from eligibility an entire class of FF&E that had
previously been Eligible FF&E (as opposed to exclusion of specific FF&E), then
such other specifications or requirements shall not take effect until that date
which is five (5) days after Administrative Agent has given notice to Principal
Borrower of such other specifications or requirements. Notwithstanding the
foregoing, the valuation of FF&E shall be subject to any legal limitations on
sale and transfer of such FF&E.
     “Eligible Inventory” means Inventory owned by Borrowers and acquired and
dispensed by Borrowers in the Ordinary Course of Business that Administrative
Agent, in its good faith credit judgment and discretion, deems to be Eligible
Inventory. Without limiting the generality of the foregoing, no Inventory shall
be Eligible Inventory if:

7



--------------------------------------------------------------------------------



 



     (a) such Inventory is not owned by Borrowers free and clear of all Liens
and rights of any other Person (including the rights of a purchaser that has
made progress payments and the rights of a surety that has issued a bond to
assure Borrowers’ performance with respect to that Inventory);
     (b) such Inventory is placed on consignment or is in transit;
     (c) such Inventory is covered by a negotiable document of title, unless
such document has been delivered to Administrative Agent with all necessary
endorsements, free and clear of all Liens except those in favor of
Administrative Agent;
     (d) such Inventory is excess, obsolete, unsalable, materially shopworn,
seconds, materially damaged, unfit for sale, unfit for further processing, is of
substandard quality or is not of good and merchantable quality, free from any
defects;
     (e) such Inventory consists of display items or packing or shipping
materials, manufacturing supplies or Work-In-Process;
     (f) such Inventory is not subject to a first priority Lien in favor of
Administrative Agent;
     (g) such Inventory consists of goods that can be transported or sold only
with licenses that are not readily available or of any substances defined or
designated as hazardous or toxic waste, hazardous or toxic material, hazardous
or toxic substance, or similar term, by any environmental law or any
Governmental Authority applicable to Borrowers or their business, operations or
assets;
     (h) such Inventory is not covered by casualty insurance reasonably
acceptable to Administrative Agent;
     (i) any covenant, representation or warranty contained in the Financing
Documents with respect to such Inventory has been breached in any material
respect;
     (j) such Inventory is located on premises where the aggregate amount of all
Inventory (valued at cost) of Borrowers located thereon is less than $10,000;
     (k) such Inventory is located on premises not owned by a Credit Party and
with respect to which Administrative Agent has not received a landlord,
warehouseman, bailee or mortgagee letter acceptable in form and substance to
Administrative Agent;
     (l) such Inventory consists of (A) discontinued items, (B) slow-moving or
excess items held in inventory, or (C) used items held for resale;
     (m) such Inventory does not consist of finished goods;
     (n) such Inventory does not meet all applicable standards imposed by any
Governmental Authority, including with respect to its production, acquisition or
importation (as the case may be);
     (o) such Inventory has an expiration date within the next three (3) months;
     (p) such Inventory consists of products for which Borrowers have a greater
than twelve (12) month supply on hand;
     (q) such Inventory is held for rental or lease by or on behalf of Borrowers
from or to any third party;
     (r) such Inventory is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third parties, which agreement
restricts the ability of Administrative Agent or any Lender to sell or otherwise
dispose of such Inventory; or

8



--------------------------------------------------------------------------------



 



     (s) such Inventory fails to meet such other specifications and requirements
which may from time to time be established by Administrative Agent in its good
faith credit judgment; provided, however, that if such other specifications or
requirements have not previously been imposed by Administrative Agent and would
have the effect of excluding from eligibility an entire class of Inventory that
had previously been Eligible Inventory (as opposed to exclusion of specific
Inventory), then such other specifications or requirements shall not take effect
until that date which is five (5) days after Administrative Agent has given
notice to Principal Borrower of such other specifications or requirements.
Administrative Agent and Borrowers agree that Inventory shall be subject to
periodic appraisal by Administrative Agent and that valuation of Inventory shall
be subject to adjustment pursuant to the results of such appraisal.
Notwithstanding the foregoing, the valuation of Inventory shall be subject to
any legal limitations on sale and transfer of such Inventory.
     “Environmental Laws” means any and all applicable Laws relating to the
environment or the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, medical wastes, Hazardous
Materials or wastes into the environment, including ambient air, surface water,
ground water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
pollutants, contaminants, medical wastes, Hazardous Materials or wastes or the
clean-up or other remediation thereof.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as the
same may be amended, modified or supplemented from time to time, and any
successor statute thereto, and any and all rules or regulations promulgated from
time to time thereunder.
     “ERISA Affiliate” shall mean any person required to be aggregated with any
Borrower or any of its Subsidiaries under Section 414(b), 414(c), 414(m) or
414(o) of the Code.
     “ERISA Employee Benefit Plan” means any employee benefit plan within the
meaning of Section 3(3) (other than a Pension Plan or a Multiemployer Plan)
which is maintained or otherwise contributed to by any Borrower or any
Subsidiary of any Borrower or any other ERISA Affiliate.
     “Event of Default” has the meaning set forth in Section 10.1.
     “Excluded Property” has the meaning set forth in Schedule 9.1.
     “FF&E” means all present and future Field Equipment upon which a first
priority security interest may be perfected under the UCC by the filing of a
financing statement and which filed security interest cannot be primed by some
other means of perfection under the UCC, and specifically excluding any vehicles
and any goods or other personal property upon which a lien or security interest
may be acquired or perfected under laws other than the UCC.
     “Field Equipment” means only System One cyclers, Pure Flow systems and all
components thereof, and similar products that are updates thereto or
developments thereon, which are leased to end users.
     “Financing Documents” means this Agreement, any Notes, the Security
Documents, any fee letter among Merrill Lynch and any of the Borrowers relating
to the transactions contemplated hereby, any subordination or intercreditor
agreement pursuant to which any Debt and/or any Liens securing such Debt is
subordinated to all or any portion of the Obligations and all other documents,
instruments and agreements related to the Obligations and heretofore executed,
executed concurrently herewith or executed at any time and from time to time
hereafter, as any or all of the same may be amended, supplemented, restated or
otherwise modified from time to time.
     “GAAP” means generally accepted accounting principles set forth from time
to time in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the United States
accounting profession), which are applicable to the circumstances as of the date
of determination.

9



--------------------------------------------------------------------------------



 



     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or Person exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any corporation or other Person owned or controlled
(through stock or capital ownership or otherwise) by any of the foregoing,
whether domestic or foreign.
     “Hazardous Materials” means (a) any “hazardous substance” as defined in
CERCLA, (b) any “hazardous waste” as defined by the Resource Conservation and
Recovery Act, (c) asbestos, (d) polychlorinated biphenyls, (e) petroleum, its
derivatives, by-products and other hydrocarbons, (f) mold, and (g) any other
pollutant, medical waste, toxic, radioactive, caustic or otherwise hazardous
substance regulated under Environmental Laws.
     “Indemnitees” has the meaning set forth in Section 12.15.
     “Intellectual Property” means, with respect to any Person, all patents,
patent applications and like protections, including improvements, divisions,
continuation, renewals, reissues, extensions and continuations in part of the
same, trademarks, trade names, trade styles, trade dress, service marks, logos
and other business identifiers and, to the extent permitted under applicable
law, any applications therefor, whether registered or not, and the goodwill of
the business of such Person connected with and symbolized thereby, copyright
rights, copyright applications, copyright registrations and like protections in
each work of authorship and derivative works, whether published or unpublished,
technology, know-how and processes, operating manuals, trade secrets, computer
hardware and software, rights to unpatented inventions and all applications and
licenses therefor, used in or necessary for the conduct of business by such
Person and all claims for damages by way of any past, present or future
infringement of any of the foregoing.
     “Investment” means any investment in any Person, whether by means of
acquiring (whether for cash, property, services, securities or otherwise) or
holding securities, capital contributions, loans, time deposits, advances,
guaranties or otherwise. The amount of any Investment shall be the original cost
of such Investment plus the cost of all additions thereto, without any
adjustments for increases or decreases in value, or write-ups, write-downs or
write-offs with respect thereto.
     “IP Proceeds” has the meaning set forth in Schedule 9.1.
     “Laws” means any and all federal, state, provincial, territorial, local and
foreign statutes, laws, judicial decisions, regulations, guidances, guidelines,
ordinances, rules, judgments, orders, decrees, codes, plans, injunctions,
permits, concessions, grants, franchises, governmental agreements and
governmental restrictions, whether now or hereafter in effect, which are
applicable to any Credit Party in any particular circumstance. “Laws” includes,
without limitation, Environmental Laws and Specific Laws.
     “LC Issuer” means one or more banks, trust companies or other Persons in
each case expressly identified by Administrative Agent from time to time, in its
sole discretion, as an LC Issuer for purposes of issuing one or more Letters of
Credit hereunder. Without limitation of Administrative Agent’s discretion to
identify any Person as an LC Issuer, no Person shall be designated as an LC
Issuer unless such Person maintains reporting systems acceptable to
Administrative Agent with respect to letter of credit exposure and agrees to
provide regular reporting to Administrative Agent satisfactory to it with
respect to such exposure.
     “Lender” means each of (a) Merrill Lynch, in its capacity as a lender
hereunder, (b) each other Person party hereto in its capacity as a lender
hereunder, (c) each other Person that becomes a party hereto as Lender pursuant
to Section 12.6, and (d) the respective successors of all of the foregoing, and
“Lenders” means all of the foregoing.
     “Lender Letter of Credit” means a Letter of Credit issued by an LC Issuer
that is also, at the time of issuance of such Letter of Credit, a Lender.
     “Letter of Credit” means a standby letter of credit issued for the account
of any Borrower by an LC Issuer which expires by its terms within one year after
the date of issuance. Notwithstanding the foregoing, a Letter of Credit may
provide for automatic extensions of its expiry date for one or more successive
one (1) year periods

10



--------------------------------------------------------------------------------



 



provided that the LC Issuer that issued such Letter of Credit has the right to
terminate such Letter of Credit on each such annual expiration date.
     “Letter of Credit Liabilities” means, at any time of calculation, the sum
of (a) without duplication, the amount then available for drawing under all
outstanding Lender Letters of Credit and all Supported Letters of Credit, in
each case without regard to whether any conditions to drawing thereunder can
then be met, plus (b) without duplication, the aggregate unpaid amount of all
reimbursement obligations in respect of previous drawings made under all such
Lender Letters of Credit and Supported Letters of Credit.
     “LIBOR Rate” means a rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) equal to (a) the rate of interest which is identified and
normally published by Bloomberg Professional Service Page BBAM 1 as the offered
rate for loans in United States dollars for the period of one (1) month under
the caption British Bankers Association LIBOR Rates as of 11:00 a.m. (London
time) as adjusted on a daily basis and effective on the second full Business Day
after each such day (unless such date is not a Business Day, in which event the
next succeeding Business Day will be used); divided by (b) the sum of one minus
the daily average during the preceding month of the aggregate maximum reserve
requirement (expressed as a decimal) then imposed under Regulation D of the
Board of Governors of the Federal Reserve System (or any successor thereto) for
“Eurocurrency Liabilities” (as defined therein). If Bloomberg Professional
Service (or another nationally-recognized rate reporting source acceptable to
Administrative Agent) no longer reports the LIBOR or Administrative Agent
determines in good faith that the rate so reported no longer accurately reflects
the rate available to Administrative Agent in the London Interbank Market or if
such index no longer exists or if Page BBAM 1 no longer exists or accurately
reflects the rate available to Administrative Agent in the London Interbank
Market, Administrative Agent may select a comparable replacement index or
replacement page, as the case may be, that has been accepted as comparable by
the London Interbank Market.
     “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind, or any other type of
preferential arrangement that has the practical effect of creating a security
interest, in respect of such asset. For the purposes of this Agreement and the
other Financing Documents, any Borrower or any Subsidiary shall be deemed to own
subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.
     “Litigation” means any action, suit or proceeding before any court,
mediator, arbitrator or Governmental Authority.
     “Loan(s)” means the Term Loan, the Revolving Loans and each and every
advance under the Term Loan, the Revolving Loans or any combination of the
foregoing, as the context may require. All references herein to the “making” of
a Loan or words of similar import shall mean, with respect to the Term Loan, the
making of any advance in respect of a Term Loan.
     “Lockbox” has the meaning set forth in Section 2.11.
     “Lockbox Account” means an account or accounts maintained at the Lockbox
Bank into which collections of Accounts are paid.
     “Lockbox Bank” has the meaning set forth in Section 2.11.
     “Material Adverse Effect” means with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singly or in conjunction with any other event or events, act or acts, condition
or conditions, occurrence or occurrences, whether or not related, a material
adverse change in, or a material adverse effect upon, any of (i) the financial
condition, operations, business or properties of the Credit Parties taken as a
whole, (ii) the rights and remedies of Administrative Agent or Lenders under any
Financing Document, or the ability of the Credit Parties to perform any of their
material obligations under any Financing Document to which any is a party,
(iii) the legality, validity or enforceability of any Financing Document,
(iv) the existence, perfection or priority of any

11



--------------------------------------------------------------------------------



 



security interest granted in any Financing Document, or (v) the value of any
material Intellectual Property or material Collateral.
     “Material Contracts” means (a) employment agreements covering the
management of any Credit Party, (b) collective bargaining agreements or other
similar labor agreements covering any employees of any Credit Party,
(c) agreements for managerial, consulting or similar services to which any
Credit Party is a party or by which it is bound (other than those agreements
with employees and other regularly provided legal and accounting services),
(d) agreements regarding any Credit Party, its assets or operations or any
investment therein to which any of its equityholders is a party or by which it
is bound, (e) real estate leases, Intellectual Property licenses, agreements
providing for the sale or transfer of rights to Intellectual Property providing
for ongoing royalty or similar payment to the seller or transferor, or other
lease or license agreements to which any Credit Party is a party, either as
lessor or lessee, or as licensor or licensee (other than “shrinkwrap” licenses
or other licenses arising from the purchase of “off the shelf” products), or
seller/transferor or buyer/transferee, (f) customer, distribution, marketing or
supply agreements to which any Credit Party is a party that require payment of
more than $2,000,000 in any year, (g) partnership agreements to which any Credit
Party is a general partner or joint venture agreements to which any Credit Party
is a party, (h) third party billing arrangements to which any Credit Party is a
party, or (i) any other agreements or instruments to which any Credit Party is a
party, and the breach, nonperformance or cancellation of which, or the failure
of which to renew, could reasonably be expected to have a Material Adverse
Effect, provided that, in each case with respect to the preceding clauses (a),
(c), (d) and (e) such agreement or contract requires payment of more than
$250,000 in any year.
     “Maximum Lawful Rate” has the meaning set forth in Section 2.7.
     “Merrill Lynch” means Merrill Lynch Capital, a division of Merrill Lynch
Business Financial Services Inc., and its successors.
     “Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA.
     “Net Book Value” means book value (which is based on the cost to Borrowers
net of depreciation) calculated in accordance with GAAP.
     “Non-Funding Lender” means a Lender that has delivered a notice to the
Administrative Agent stating that such Lender shall cease making Revolving Loans
and/or advances in respect of the Term Loan (if any portion of the Term Loan
Commitment remains unfunded and available at the applicable time) due to the
non-satisfaction of one or more conditions set forth in Article 7, and
specifying any such non-satisfied conditions; provided, however, that any Lender
delivering any such notice shall be a Non-Funding Lender solely over the period
commencing on the Business Day following receipt by Administrative Agent of such
notice, and terminating on such date that such Lender has either revoked the
effectiveness of such notice or acknowledged to Administrative Agent the
satisfaction of the condition specified in such notice.
     “Notes” shall have the meaning set forth in Section 2.3.
     “Notice of Borrowing” means a notice of a Responsible Officer of Borrower
Representative, appropriately completed and substantially in the form of
Exhibit D hereto.
     “Notice of LC Credit Event” means a notice from a Responsible Officer of
Borrower Representative to Administrative Agent with respect to any issuance,
increase or extension of a Letter of Credit specifying: (a) the date of issuance
or increase of a Letter of Credit; (b) the identity of the LC Issuer with
respect to such Letter of Credit; (c) the expiry date of such Letter of Credit;
(d) the proposed terms of such Letter of Credit, including the face amount; and
(e) the transactions that are to be supported or financed with such Letter of
Credit or increase thereof.
     “Obligations” means all obligations, liabilities and indebtedness (monetary
(including post-petition interest, whether or not allowed) or otherwise) of each
Credit Party under this Agreement or any other Financing Document, in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent,

12



--------------------------------------------------------------------------------



 



now or hereafter existing, or due or to become due. In addition to, but without
duplication of, the foregoing, the Obligations shall include, without
limitation, all obligations, liabilities and indebtedness arising from or in
connection with all Support Agreements and all Lender Letters of Credit.
     “OFAC” means the U.S. Department of Treasury Office of Foreign Assets
Control.
     “OFAC Lists” means, collectively, the Specially Designated Nationals and
Blocked Persons List maintained by OFAC pursuant to Executive Order No. 13224,
66 Fed. Reg. 49079 (Sept. 25, 2001) and/or any other list of terrorists or other
restricted Persons maintained pursuant to any of the rules and regulations of
OFAC or pursuant to any other applicable Executive Orders.
     “Ordinary Course of Business” means, in respect of any transaction
involving any Credit Party, the ordinary course of business of such Credit
Party, as conducted by such Credit Party in accordance with past practices.
     “Organizational Documents” means, with respect to any Person other than a
natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including, without limitation, any certificates of designation
for preferred stock or other forms of preferred equity) and which relate to the
internal governance of such Person (such as by-laws, a partnership agreement or
an operating, limited liability or members agreement).
     “Payment Account” means the account specified on the signature pages hereof
into which all payments by or on behalf of each Borrower to Administrative Agent
under the Financing Documents shall be made, or such other account as
Administrative Agent shall from time to time specify by prior written notice to
Borrower Representative.
     “Payment Notification” means a written notification substantially in the
form of Exhibit E hereto.
     “PBGC” means the Pension Benefit Guaranty Corporation and any Person
succeeding to any or all of its functions under ERISA.
     “Pension Plan” means an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code.
     “Permits” means all governmental licenses, authorizations, provider
numbers, supplier numbers, registrations, permits, drug or device authorizations
and approvals, certificates, franchises, qualifications, accreditations,
consents and approvals required under all applicable Laws and required in order
to carry on its business as now conducted.
     “Permitted Acquisitions” means (i) the acquisition of all or substantially
all of the assets of another Person, or of a business line or a unit or division
of another Person or (ii) a merger, consolidation, or amalgamation of any
Borrower or Subsidiary (A) that is a transaction among one or more Borrowers
and/or Subsidiaries or (B) is among one or more Borrowers and/or Subsidiaries
and one or more other Persons in which only a Borrower is the surviving entity;
provided, that after giving effect to such acquisition, merger, consolidation,
or amalgamation, (1) no Event of Default has occurred and is continuing or would
exist after giving effect to such acquisition, merger, consolidation, or
amalgamation (including, without limitation, a Change in Control), (2) there
shall be no decrease in Borrowers’ tangible net worth after giving effect to
such acquisition, mergers, consolidations, or amalgamations (as confirmed to
Administrative Agent pursuant to a written certificate from a Responsible
Officer of Borrowers) and (3) the aggregate amount of cash paid by Borrowers in
connection with such acquisitions, mergers, consolidations, or amalgamations, in
each case, during the term of this Agreement (together with the aggregate amount
of all acquisitions permitted under clause (h) of the definition of Permitted
Investments during the term of this Agreement) shall not exceed $5,000,000 per
year or $10,000,000 in the aggregate.
     “Permitted Affiliate” means with respect to any Person (a) any Person that
directly or indirectly controls such Person, and (b) any Person which is
controlled by or is under common control with such controlling Person. As used
in this definition, the term “control” of a Person means the possession,
directly or indirectly, of the power to

13



--------------------------------------------------------------------------------



 



vote eighty percent (80%) or more of any class of voting securities of such
Person or to direct or cause the direction of the management or policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
     “Permitted Asset Dispositions” means the following Asset Dispositions
provided that at the time of such Asset Disposition, no Default or Event of
Default exists or would result from such Asset Disposition: (i) dispositions of
Inventory and FF&E in the Ordinary Course of Business and not pursuant to any
bulk sale, (ii) the granting of non-exclusive licenses, (iii) Asset Dispositions
of obsolete or worn out property, (iv) other Asset Dispositions of up to
$2,000,000 in the aggregate per fiscal year and (v) dispositions approved by the
Required Lenders.
     “Permitted Contest” means, with respect to any tax obligation or other
obligation allegedly or potentially owing from any Borrower to any governmental
tax authority or other third party, a contest maintained in good faith by
appropriate proceedings promptly instituted and diligently conducted and with
respect to which such reserve or other appropriate provision, if any, as shall
be required in conformity with GAAP shall have been made on the books and
records and financial statements of the applicable Borrower(s); provided,
however, that (a) compliance with the obligation that is the subject of such
contest is effectively stayed during such challenge; (b) Borrowers’ title to,
and its right to use, the Collateral is not adversely affected thereby and
Administrative Agent’s Lien and priority on the Collateral are not adversely
affected, altered or impaired thereby; (c) the Collateral or any part thereof or
any interest therein shall not be in any danger of being sold, forfeited or lost
by reason of such contest by Borrowers; (d) to the extent that the obligation
exceeds $100,000, Borrowers have given Administrative Agent notice of the intent
to so contest the obligation and the commencement of such contest and upon
request by Administrative Agent, from time to time, notice of the status of such
contest by Borrowers and/or confirmation of the continuing satisfaction of this
definition; and (e) upon a final determination of such contest, Borrowers shall
promptly comply with the requirements thereof.
     “Permitted Contingent Obligations” means: (a) Contingent Obligations
arising in respect of the Debt under the Financing Documents and Letter of
Credit Liabilities; (b) Contingent Obligations outstanding on the date of this
Agreement and set forth on Schedule 5.1 (but not including any refinancings,
extensions, increases or amendments to the indebtedness underlying such
Contingent Obligations other than extensions of the maturity thereof without any
other change in terms); (c) Contingent Obligations incurred in the Ordinary
Course of Business with respect to surety and appeal bonds, performance bonds,
customs bonds and other similar obligations not to exceed $500,000 in the
aggregate at any time outstanding and with respect to bonds provided to
utilities with respect to utility services provided to Borrowers in the Ordinary
Course of Business; (d) Contingent Obligations resulting from endorsements for
collections or deposits in the Ordinary Course of Business; (e) Contingent
Obligations arising from warranty and indemnity claims resulting from Permitted
Asset Dispositions; (f) Contingent Obligations arising from a Permitted Contest,
(g) Contingent Obligations constituting Permitted Liens; (h) Contingent
Obligations, if any, arising under swap agreements or other derivative
instruments entered into by a Borrower; and (i) other Contingent Obligations not
permitted by the preceding clauses, not to exceed $250,000 in the aggregate at
any time outstanding.
     “Permitted Distributions” means the following Restricted Distributions:
(a) dividends by any Subsidiary of any Borrower to such parent Borrower;
(b) dividends payable solely in common stock; and (c) repurchases of stock of
former employees, directors or consultants pursuant to stock repurchase
agreements so long as an Event of Default does not exist at the time of such
repurchase and would not exist after giving effect to such repurchase, provided
that such repurchases do not exceed $250,000 in the aggregate per fiscal year.
     “Permitted Indebtedness” means: (a) Borrower’s Debt to Administrative Agent
and each Lender under this Agreement and the other Financing Documents; (b) Debt
incurred as a result of endorsing negotiable instruments received in the
Ordinary Course of Business; (c) purchase money Debt not to exceed $2,500,000 at
any time (whether in the form of a loan or a lease) used solely to acquire or
refinance equipment used in the Ordinary Course of Business and secured only by
such equipment and related attachments; (d) Debt existing on the date of this
Agreement and described on Schedule 5.1 (but not including any refinancings,
extensions, increases or amendments to such Debt other than extensions of the
maturity thereof without any other change in terms), provided, that the letters
of credit listed thereon shall be subject to subpart (h) of this definition;
(e) Debt, if any, arising under swap agreements or other derivative instruments;
(f) trade accounts payable arising and paid on a

14



--------------------------------------------------------------------------------



 



timely basis and in the Ordinary Course of Business and obligations to
employees, consultants, independent contractors, and professionals in the
Ordinary Course of Business; (g) Debt in the form of insurance premiums financed
through the applicable insurance company; (h) obligations in the form of letters
of credit existing on the Closing Date issued by KeyBank in an amount not to
exceed $1,300,000 (as adjusted to reflect any decrease in the value of Dollars
to the Euro) in the aggregate until such time as such letters of credit are
replaced by Letters of Credit or terminated; (i) Debt among Credit Parties;
(j) Debt exclusively among any Subsidiaries of any Borrower that are not Credit
Parties; (k) non-cash Debt among Credit Parties and Subsidiaries that are not
Credit Parties that constitute transfer pricing adjustments in the Ordinary
Course of Business, consistent with past practices; (l) all other Debt from
Subsidiaries that are not Credit Parties to Credit Parties and Investments
permitted pursuant to subpart (j) of the definition of Permitted Investments in
an aggregate amount not to exceed $2,500,000 at any time (such amount shall
include any such Debt existing on the Closing Date and described on
Schedule 5.1); and (m) other Debt not permitted by the preceding clauses, not to
exceed $250,000 in the aggregate at any time outstanding.
     “Permitted Investments” means: (a) Investments shown on Schedule 5.5 and
existing on the Closing Date; (b) (i) cash equivalents, and (ii) any similar
short term Investments permitted by Borrowers’ investment policy, as amended
from time to time, provided that any new investment policy (and any material
amendments to the current policy or any new policy, including the current
policy) has been approved in writing by Administrative Agent in its reasonable
discretion; (c) Investments consisting of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the Ordinary
Course of Business; (d) Investments consisting of loans to employees, officers
or directors relating to the purchase of equity securities of Borrowers or their
Subsidiaries pursuant to employee stock purchase plans or agreements approved by
Borrowers’ Board of Directors (or other governing body), but the aggregate of
all such loans outstanding may not exceed $250,000 at any time; (e) Investments
consisting of relocation loans or advances to current or prospective employees
in an amount not to exceed $200,000 in the aggregate at any time;
(f) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the Ordinary Course of Business; (g) Investments consisting of notes
receivable of, or prepaid royalties and other credit extensions, to customers
and suppliers who are not Affiliates, in the Ordinary Course of Business;
provided that this subpart (h) shall not apply to Investments of Borrowers in
any Subsidiary; (i) Investments consisting of Deposit Accounts or Securities
Accounts subject to a Deposit Account Control Agreement or Securities Account
Control Agreement in favor of Administrative Agent or which are otherwise
permitted under Section 5.9; (j) Investments by Credit Parties to Subsidiaries
that are not Credit Parties and Debt permitted pursuant to subpart (l) of the
definition of Permitted Indebtedness in an aggregate amount not to exceed
$2,500,000 at any time; (k) Investments consisting of the acquisition of all or
substantially all of the capital stock of another Person or the formation of a
new Subsidiary provided that after giving effect to such acquisition, no Event
of Default has occurred and is continuing or would exist after giving effect to
such acquisition, there shall be no decrease in the Borrowers’ tangible net
worth after giving effect to such acquisition (as confirmed to Administrative
Agent pursuant to a written certificate from a Responsible Officer of
Borrowers), the aggregate amount of such acquisitions during the term of this
Agreement (together with all Permitted Acquisitions during the term of this
Agreement) shall not exceed $5,000,000 per year or $10,000,000 in the aggregate
and the Borrowers shall have complied with Section 5.5(b); and (l) other
Investments in an amount not exceeding $250,000 in the aggregate, at any time.
     “Permitted Liens” means: (a) deposits or pledges of cash to secure
obligations under workmen’s compensation, social security or similar laws, or
under unemployment insurance (but excluding Liens arising under ERISA)
pertaining to a Borrower’s employees, if any; (b) deposits or pledges of cash to
secure bids, tenders, contracts (other than contracts for the payment of money
or the deferred purchase price of property or services), leases, statutory
obligations, surety and appeal bonds and other obligations of like nature
arising in the Ordinary Course of Business; (c) carrier’s, warehousemen’s,
mechanic’s, workmen’s, materialmen’s or other like Liens on Collateral, other
than Intellectual Property and any Collateral which is part of the Borrowing
Base, arising in the Ordinary Course of Business with respect to obligations
which are not due, or which are being contested pursuant to a Permitted Contest;
(d) Liens on Collateral, other than Intellectual Property and Accounts, for
taxes or other governmental charges not at the time delinquent or thereafter
payable without penalty or the subject of a Permitted Contest; (e) attachments,
appeal bonds, judgments and other similar Liens on Collateral other than
Intellectual Property and Accounts, for sums not exceeding $250,000 in the
aggregate arising in connection with court proceedings; provided, however, that
the execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are the subject of a Permitted Contest; (f) Liens and
encumbrances in favor of Administrative

15



--------------------------------------------------------------------------------



 



Agent under the Financing Documents; (g) Liens on assets, other than
Intellectual Property and Accounts, to the extent existing on the date hereof
and set forth on Schedule 5.2; (h) any Lien on any equipment securing Debt
permitted under subpart (c) of the definition of Permitted Indebtedness
provided, however, that such Lien attaches concurrently with or within twenty
(20) days after the acquisition thereof; (i) any immaterial real estate
easement, right of way, restriction, defect or irregularity in title; and
(j) Liens on cash in a segregated account in an amount not to exceed $1,500,000
to secure Debt permitted pursuant to subpart (h) of Permitted Indebtedness.
     “Permitted Modifications” means (a) such amendments or other modifications
to a Borrower’s Organizational Documents as are required under this Agreement or
by applicable Law and fully disclosed to Administrative Agent within thirty
(30) days after such amendments or modifications have become effective, (b) such
amendments or modifications to a Borrower’s Organizational Documents (other than
those involving a change in the name of a Borrower or involving a reorganization
of the Borrower under the laws of a different jurisdiction) that (i) are
necessary to issue stock otherwise permitted hereunder or (ii) would not
otherwise adversely affect the rights and interests of the Administrative Agent
or Lenders and fully disclosed to Administrative Agent within thirty (30) days
after such amendments or modifications have become effective, and (c) such
modifications to the name of a Borrower or involving a reorganization of the
Borrower under the laws of a different jurisdiction so long as the provisions of
Section 9.2(a) are fully complied with prior to the effectiveness of such
amendments or modifications.
     “Person” means any natural person, corporation, limited liability company,
professional association, limited partnership, general partnership, joint stock
company, joint venture, association, company, trust, bank, trust company, land
trust, business trust or other organization, whether or not a legal entity, and
any Governmental Authority.
     “Principal Borrower” means NxStage Medical, Inc., a Delaware corporation.
     “Pro Rata Share” means (a) with respect to a Lender’s obligation to make
advances in respect of a Term Loan and such Lender’s right to receive payments
of principal and interest with respect to the Term Loans, the Term Loan
Commitment Percentage of such Lender, (b) with respect to a Lender’s obligation
to make Revolving Loans, such Lender’s right to receive payments of principal
and interest with respect thereto, such Lender’s right to receive the unused
line fee described in Section 2.2(b), and such Lender’s obligation to share in
Letter of Credit Liabilities and to receive the related Letter of Credit fee
described in Section 2.5(b), the Revolving Loan Commitment Percentage of such
Lender, and (c) for all other purposes with respect to any Lender, the
percentage obtained by dividing (i) the sum of the Revolving Loan Commitment
Amount and Term Loan Commitment Amount of such Lender (or, in the event the
Revolving Loan Commitment or Term Loan Commitment shall have been terminated,
such Lender’s then existing Revolving Loan Outstandings and then outstanding
principal advances of such Lender under the Term Loan, as applicable), by
(ii) the sum of the Revolving Loan Commitment and Term Loan Commitment Amount
(or, in the event the Revolving Loan Commitment or Term Loan Commitment shall
have been terminated, the then existing Revolving Loan Outstandings and then
outstanding principal advances of such Lenders under the Term Loan, as
applicable) of all Lenders.
     “Reimbursement Obligations” means, at any date, the obligations of each
Borrower then outstanding to reimburse (a) Administrative Agent for payments
made by Administrative Agent under a Support Agreement, and/or (b) any LC
Issuer, for payments made by such LC Issuer under a Lender Letter of Credit.
     “Required Lenders” means at any time Lenders holding in the aggregate
(a) sixty percent (60%) or more of the sum of the Revolving Loan Commitment and
the Term Loan Commitment (taken as a whole), or (b) if the Revolving Loan
Commitment or Term Loan Commitment has been terminated, sixty percent (60%) or
more of the sum of (x) the then aggregate outstanding principal balance of the
Loans plus (y) the then aggregate amount of Letter of Credit Liabilities;
provided, however, that so long as a party that is a Lender hereunder on the
Closing Date does not assign any portion of its Revolving Loans and/or Term
Loan, such Lender shall be deemed to be a Required Lender. For purposes of this
definition only, a Lender shall be deemed to include itself, and any Lender that
is an Affiliate or Approved Fund of such Lender.
     “Responsible Officer” means any of the Chief Executive Officer or Chief
Financial Officer of the applicable Borrower.

16



--------------------------------------------------------------------------------



 



     “Restricted Distribution” means as to any Person (a) any dividend or other
distribution (whether in cash, securities or other property) on any equity
interest in such Person (except those payable solely in its equity interests of
the same class), (b) any payment on account of (i) the purchase, redemption,
retirement, defeasance, surrender, cancellation, termination or acquisition of
any equity interests in such Person or any claim respecting the purchase or sale
of any equity interest in such Person or (ii) any option, warrant or other right
to acquire any equity interests in such Person, (c) any management fees,
salaries or other fees or compensation to any Person holding an equity interest
in a Borrower or a Subsidiary of a Borrower (other than (A) payments of ordinary
compensation consistent with past practices to individuals, (B) directors fees,
(C) the issuance of stock options or restricted stock to employees and board
members, and (D) advances and reimbursements to employees or directors, all in
the Ordinary Course of Business and consistent with past practices), an
Affiliate of a Borrower or an Affiliate of any Subsidiary of a Borrower, or
(d) any lease or rental payments to an Affiliate or Subsidiary of a Borrower
except allocations or other payments at fair market value reasonably
proportionate to actual use.
     “Revolving Lender” means each Lender having a Revolving Loan Commitment
Amount in excess of zero (or, in the event the Revolving Loan Commitment shall
have been terminated at any time, each Lender at such time having Revolving Loan
Outstandings in excess of zero).
     “Revolving Loan Availability” means, at any time, the Revolving Loan Limit
less the Revolving Loan Outstandings.
     “Revolving Loan Borrowing” means a borrowing of a Revolving Loan.
     “Revolving Loan Commitment” means the sum of each Lender’s Revolving Loan
Commitment Amount, which is equal to Twenty Million Dollars ($20,000,000).
     “Revolving Loan Commitment Amount” means, (i) as to any Lender that is a
Lender on the Closing Date, the dollar amount set forth opposite such Lender’s
name on the Commitment Annex under the column “Revolving Loan Commitment
Amount”, as such amount may be adjusted from time to time by any amounts
assigned (with respect to such Lender’s portion of Revolving Loans outstanding
and its commitment to make Revolving Loans) pursuant to the terms of any and all
effective assignment agreements to which such Lender is a party and (ii) as to
any Lender that becomes a Lender after the Closing Date, the amount of the
“Revolving Loan Commitment Amount(s)” of other Lender(s) assigned to such new
Lender pursuant to the terms of the effective assignment agreement(s) pursuant
to which such new Lender shall become a Lender, as such amount may be adjusted
from time to time by any amounts assigned (with respect to such Lender’s portion
of Revolving Loans outstanding and its commitment to make Revolving Loans)
pursuant to the terms of any and all effective assignment agreements to which
such Lender is a party.
     “Revolving Loan Commitment Percentage” means, as to any Lender, (a) on the
Closing Date, the percentage set forth opposite such Lender’s name on the
Commitment Annex under the column “Revolving Loan Commitment Percentage” (if
such Lender’s name is not so set forth thereon, then, on the Closing Date, such
percentage for such Lender shall be deemed to be zero), and (b) on any date
following the Closing Date, the percentage equal to the Revolving Loan
Commitment Amount of such Lender on such date divided by the Revolving Loan
Commitment on such date.
     “Revolving Loan Limit” means, at any time, the lesser of (a) the Revolving
Loan Commitment and (b) the Borrowing Base.
     “Revolving Loan Note” means any Note evidencing any portion of any
Revolving Loan.
     “Revolving Loan Outstandings” means at any time of calculation the sum of
the then existing aggregate outstanding principal amount of Revolving Loans and
the then existing Letter of Credit Liabilities.
     “Revolving Loans” has the meaning set forth in Section 2.1(b)(i).
     “SEC” means the United States Securities and Exchange Commission.

17



--------------------------------------------------------------------------------



 



     “Securities Account” means a “securities account” (as defined in Article 9
of the UCC), an investment account, or other account in which Investment
Property or Securities are held or invested for credit to or for the benefit of
any Borrower.
     “Securities Account Control Agreement” means an agreement, in form and
substance satisfactory to Administrative Agent, among Administrative Agent, any
applicable Borrower and each securities intermediary in which such Borrower
maintains a Securities Account pursuant to which Administrative Agent shall
obtain “control” (as defined in Article 9 of the UCC) over such Securities
Account.
     “Security Document” means this Agreement and any other agreement, document
or instrument executed concurrently herewith or at any time hereafter pursuant
to which one or more Credit Parties or any other Person either (a) guaranties
payment or performance of all or any portion of the Obligations, and/or
(b) provides, as security for all or any portion of the Obligations, a Lien on
any of its assets in favor of Administrative Agent for its own benefit and the
benefit of the Lenders, as any or all of the same may be amended, supplemented,
restated or otherwise modified from time to time.
     “Solvent” means, with respect to any Person, that such Person (a) owns and
will own assets the fair saleable value of which are (i) greater than the total
amount of its liabilities (including Contingent Obligations) required to be
classified upon a balance sheet as liabilities in accordance with GAAP, and
(ii) greater than the amount that will be required to pay the probable
liabilities of its then existing debts as they become absolute and matured
considering all financing alternatives and potential asset sales reasonably
available to it; (b) has capital that is not unreasonably small in relation to
its business as presently conducted or after giving effect to any contemplated
transaction; and (c) does not intend to incur and does not believe that it will
incur debts beyond its ability to pay such debts as they become due.
     “Subsidiary” means, with respect to any Person, (a) any corporation of
which an aggregate of more than fifty percent (50%) of the outstanding capital
stock having ordinary voting power to elect a majority of the board of directors
of such corporation (irrespective of whether, at the time, capital stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency) is at the time, directly or
indirectly, owned legally or beneficially by such Person or one or more
Subsidiaries of such Person, or with respect to which any such Person has the
right to vote or designate the vote of more than fifty percent (50%) of such
capital stock whether by proxy, agreement, operation of law or otherwise, and
(b) any partnership or limited liability company in which such Person and/or one
or more Subsidiaries of such Person shall have an interest (whether in the form
of voting or participation in profits or capital contribution) of more than
fifty percent (50%) or of which any such Person is a general partner or may
exercise the powers of a general partner. Unless the context otherwise requires,
each reference to a Subsidiary shall be a reference to a Subsidiary of a
Borrower.
     “Support Agreement” has the meaning set forth in Section 2.5(a).
     “Supported Letter of Credit” means a Letter of Credit issued by an LC
Issuer in reliance on one or more Support Agreements.
     “Taxes” has the meaning set forth in Section 2.8.
     “Term Loan” has the meaning set forth in Section 2.1(a).
     “Term Loan Commitment” means the sum of each Lender’s Term Loan Commitment
Amount, which is equal to Thirty Million Dollars ($30,000,000).
     “Term Loan Commitment Amount” means, at any time, (i) as to any Lender that
is a Lender on the Closing Date, the dollar amount equal to the dollar amount
set forth opposite such Lender’s name on the Commitment Annex under the column
“Term Loan Commitment Amount”, as such amount and such Lender’s Term Loan
Commitment Percentage may be adjusted from time to time by any amounts assigned
(with respect to such other Lender’s portion of Term Loans outstanding) pursuant
to the terms of any and all effective Assignment Agreement to which such Lender
is a party and (ii) as to any Lender that becomes a Lender after the Closing
Date,

18



--------------------------------------------------------------------------------



 



the amount of the “Term Loan Commitment Amount(s)” of other Lender(s) assigned
to such new Lender pursuant to the terms of the effective Assignment
Agreement(s) pursuant to which such new Lender shall become a Lender, as such
amount may be adjusted from time to time by any amounts assigned pursuant to the
terms of any and all effective Assignment Agreement to which such Lender is a
party.
     “Term Loan Commitment Percentage” means, at any time, (i) as to any Lender
that is a Lender on the Closing Date, the percentage set forth opposite such
Lender’s name on the Commitment Annex under the column “Term Loan Commitment
Percentage”, as such percentage may be adjusted from time to time by any
portions thereof assigned (with respect to such other Lender’s portion of Term
Loans outstanding and its commitment to make Term Loans) pursuant to the terms
of any and all effective assignment agreements to which such Lender is a party,
and (ii) as to any Lender that becomes a Lender after the Closing Date, the
portion of the “Term Loan Commitment Percentage(s)” of other Lender(s) assigned
to such new Lender pursuant to the terms of the effective assignment
agreement(s) pursuant to which such new Lender shall become a Lender, as such
percentage may be adjusted from time to time by any portions thereof assigned
(with respect to any such other Lender’s portion of Term Loans outstanding and
its commitment to make Term Loans) pursuant to the terms of any and all
effective assignment agreements to which such Lender is a party.
     “Term Note” means any Note evidencing any portion of the Term Loan.
     “Termination Date” means the earlier to occur of (a) the Commitment Expiry
Date, or (b) any date on which Required Lenders elect, pursuant to Section 10.2,
to accelerate the maturity of the Loans or terminate either of the Revolving
Loan Commitment or Term Loan Commitment in full.
     “UCC” means the Uniform Commercial Code of the State of Illinois or of any
other state the laws of which are required to be applied in connection with the
perfection of security interests in any Collateral.
     “United States” means the United States of America.
     “Work-In-Process” means Inventory that is not a product that is finished
and approved by a Borrower in accordance with applicable Laws and such
Borrower’s normal business practices for release and delivery to customers.
     Section 1.2 Accounting Terms and Determinations. Accounting terms not
defined in this Agreement shall be construed following GAAP, and calculations
and determinations must be made following GAAP, in each case, applied on a basis
consistent with the most recent audited financial statements of Principal
Borrower delivered to Administrative Agent prior to the Closing Date; provided,
however, that if at any time any change in GAAP would affect the computation of
any financial ratio or financial requirement set forth in any Financing
Document, and either Borrowers, the Administrative Agent or the Required Lenders
shall so request, the Administrative Agent and Borrowers shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders).
     Section 1.3 Other Definitional Provisions. References in this Agreement to
“Articles”, “Sections”, “Annexes”, “Exhibits” or “Schedules” shall be to
Articles, Sections, Annexes, Exhibits or Schedules of or to this Agreement
unless otherwise specifically provided. Any term defined herein may be used in
the singular or plural. “Include”, “includes” and “including” shall be deemed to
be followed by “without limitation”. Except as otherwise specified or limited
herein, references to any Person include the successors and assigns of such
Person. References “from” or “through” any date mean, unless otherwise
specified, “from and including” or “through and including”, respectively.
References to any statute or act shall include all related current regulations
and all amendments and any successor statutes, acts and regulations. References
to any statute or act, without additional reference, shall be deemed to refer to
federal statutes and acts of the United States. References to any agreement,
instrument or document shall include all schedules, exhibits, annexes and other
attachments thereto. As used in this Agreement, the meaning of the term
“material” or the phrase “in all material respects” is intended to refer to an
act, omission, violation or condition which reflects or could reasonably be
expected to result in a Material Adverse Effect. References to capitalized terms
that are not defined herein, but are defined in the UCC, shall have the meanings
given them in the UCC. All Riders attached hereto are hereby incorporated herein
by this reference and made a part hereof. Headings and captions used in the
Financing Documents (including the Exhibits, Schedules and Annexes

19



--------------------------------------------------------------------------------



 



hereto and thereto) are included for convenience of reference only and shall not
be given any substantive effect.
ARTICLE 2 — LOANS AND LETTERS OF CREDIT
     Section 2.1 Loans.
     (a) Term Loans.
          (i) Term Loan Amounts. On the terms and subject to the conditions set
forth herein, each Lender severally agrees to make to Borrowers a term loan in
an original principal amount equal to such Lender’s Term Loan Commitment
Percentage (collectively, the “Term Loan”). Each Lender’s obligation to fund the
Term Loan shall be limited to such Lender’s Term Loan Commitment Percentage, and
no Lender shall have any obligation to fund any portion of any Term Loan
required to be funded by any other Lender, but not so funded. No Borrower shall
have any right to reborrow any portion of the Term Loan that is repaid or
prepaid from time to time. The Term Loan may be funded in two advances (each, a
“Tranche”): Twenty Five Million Dollars ($25,000,000) shall be drawn on the
Closing Date (“Tranche A”) and an additional Five Million Dollars ($5,000,000)
may be drawn during the first six (6) months from the Closing Date (“Tranche
B”), in an aggregate amount not to exceed the Term Loan Commitment, but no
advances under the Term Loan shall be made after the six (6) month anniversary
date of the Closing Date, and any portion of the Term Loan Commitment not funded
as of the close of business on the six (6) month anniversary date of the Closing
Date shall thereupon automatically be terminated and the Term Loan Commitment
Amount of each Lender as of such date shall be reduced by such Lender’s Pro Rata
Share of such total reduction in the Term Loan Commitment. If Borrowers have not
drawn Tranche B as of the close of business on the six (6) month anniversary of
the Closing Date, Borrowers shall pay to Administrative Agent, for the benefit
of all Lenders committed to make Term Loan advances on the Closing Date a
non-utilization fee of Two Hundred Thousand Dollars ($200,000). Notwithstanding
anything to the contrary provided for in the foregoing or otherwise in this
Agreement, as of the close of business on the six (6) month anniversary date of
the Closing Date, if the total aggregate amount of all advances under the Term
Loan requested by Borrowers and funded by Lenders as of such date shall not
equal Thirty Million Dollars ($30,000,000), then as of such date the Term Loan
Commitment shall be automatically reduced by an amount equal to the difference
between Thirty Million Dollars ($30,000,000) and such total aggregate amount of
all advances under the Term Loan made as of such date and the Term Loan
Commitment Amount of each Lender as of such date shall be reduced by such
Lender’s Pro Rata Share of such total reduction in the Term Loan Commitment. If
drawn, Tranche B shall be drawn by Borrowers in its entirety. Borrowers shall
deliver to Administrative Agent a Notice of Borrowing with respect to each
proposed Term Loan advance, such Notice of Borrowing to be delivered no later
than noon (Chicago time) two (2) Business Days prior to such proposed borrowing.
          (ii) Scheduled Repayments; Mandatory Prepayments; Optional
Prepayments.
               (A) There shall become due and payable, and Borrowers shall repay
the Term Loan through, scheduled payments as set forth on Schedule 2.1 attached
hereto. Notwithstanding the payment schedule set forth above, on the Termination
Date, there shall become due, and Borrower shall pay, the entire outstanding
principal amount of the Term Loan, together with accrued and unpaid interest
thereon.
               (B) There shall become due and payable and Borrowers shall prepay
the Term Loan in the following amounts and at the following times:
                    (i) on the date on which any Credit Party (or Administrative
Agent as loss payee or assignee) receives any casualty proceeds in excess of
$1,000,000 annually of assets upon which Administrative Agent maintained a Lien,
an amount equal to one hundred percent (100%) of such proceeds (net of
out-of-pocket expenses, any taxes due and repayment of secured debt permitted
under clause (c) of the definition of Permitted Indebtedness and encumbering the
property that suffered such casualty), or such lesser portion of such proceeds
as Administrative Agent (with the consent of the Required Lenders) shall elect
to apply to the Obligations;
                    (ii) an amount equal to any interest that is deemed to be in
excess of the Maximum Lawful Rate (as defined below) and is required to be
applied to the reduction of the principal balance of

20



--------------------------------------------------------------------------------



 



the Loans by any Lender as provided for in Section 2.7;
Notwithstanding the foregoing clause (a)(ii)(B)(i) and so long as no Event of
Default or Default has occurred and is continuing, any such casualty proceeds in
excess of the $1,000,000 threshold above may be used, or contractually committed
to be used, by Borrowers within one hundred eighty (180) days from the receipt
of such proceeds to replace or repair any assets in respect of which such
proceeds were paid so long as (x) prior to the receipt of such proceeds,
Borrowers have delivered to Administrative Agent a reinvestment plan detailing
such replacement or repair acceptable to Administrative Agent in its reasonable
discretion and (y) such proceeds are deposited into an account with
Administrative Agent promptly upon receipt by such Borrower. All sums held by
Administrative Agent pending reinvestment as described in the foregoing shall be
deemed additional Collateral for the Obligations and may be commingled with the
general funds of Administrative Agent.
               (C) Borrowers may from time to time, with at least two
(2) Business Days prior delivery to Administrative Agent of an appropriately
completed Payment Notification, prepay the Term Loan in whole but not in part
(other than mandatory partial prepayments required under this Agreement);
provided, however, that each such prepayment shall be accompanied by any
prepayment fees required hereunder.
          (iii) All Prepayments. Except as this Agreement may specifically
provide otherwise, all prepayments of the Term Loan shall be applied by
Administrative Agent to the outstanding principal balance of the Term Loan in
inverse order of maturity of the scheduled payments thereon. The payments
required under Schedule 2.1 shall continue in the same amount (for so long as
the Term Loan and/or (if applicable) any advance thereunder shall remain
outstanding) notwithstanding any partial prepayment, whether mandatory or
optional, of the Term Loan. Notwithstanding anything to the contrary contained
in the foregoing, in the event that there have been multiple advances under the
Term Loan each of which such advances has a separate amortization schedule of
principal payments under Schedule 2.1 attached hereto, each prepayment of the
Term Loan shall be applied by Administrative Agent to reduce and prepay the
principal balance of the earliest-made advance then outstanding in the inverse
order of maturity of the scheduled payments with respect to such advance until
such earliest-made advance is paid in full (and to the extent the total amount
of any such partial prepayment shall exceed the outstanding principal balance of
such earliest-made advance, the remainder of such prepayment shall be applied
successively to the remaining advances under the Term Loan in the direct order
of the respective advance dates in the manner provided for in this sentence).
     (b) Revolving Loans.
          (i) Revolving Loans and Borrowings. On the terms and subject to the
conditions set forth herein, including, without limitation, the establishment of
a Lockbox in accordance with Section 2.11, each Lender severally agrees to make
Loans to Borrowers from time to time as set forth herein (each a “Revolving
Loan”, and collectively, “Revolving Loans”) equal to such Lender’s Revolving
Loan Commitment Percentage of Revolving Loans requested by Borrowers hereunder,
provided, however, that after giving effect thereto, the Revolving Loan
Outstandings shall not exceed the Revolving Loan Limit. Borrowers shall deliver
to Administrative Agent a Notice of Borrowing with respect to each proposed
Revolving Loan Borrowing, such Notice of Borrowing to be delivered no later than
noon (Chicago time) two (2) Business Days prior to such proposed borrowing. Each
Borrower and each Revolving Lender hereby authorizes Administrative Agent to
make Revolving Loans on behalf of Revolving Lenders, at any time in its sole
discretion, (A) as provided in Section 2.5(c), with respect to obligations
arising under Support Agreements and/or Lender Letters of Credit, and (B) to pay
principal owing in respect of the Loans and interest, fees, expenses and other
charges of any Credit Party from time to time arising under this Agreement or
any other Financing Document. The Borrowing Base shall be determined by
Administrative Agent based on the most recent Borrowing Base Certificate
delivered to Administrative Agent in accordance with this Agreement and such
other information as may be available to Administrative Agent. Without limiting
any other rights and remedies of Administrative Agent hereunder or under the
other Financing Documents, the Revolving Loans shall be subject to
Administrative Agent’s continuing right, subject to the terms of this Agreement,
to withhold from the Borrowing Base reserves, and to increase and decrease such
reserves from time to time, if and to the extent that in Administrative Agent’s
good faith credit judgment and discretion, such reserves are necessary.
          (ii) Mandatory Revolving Loan Repayments and Prepayments.

21



--------------------------------------------------------------------------------



 



               (A) The Revolving Loan Commitment shall terminate on the
Termination Date. On such Termination Date, there shall become due, and
Borrowers shall pay, the entire outstanding principal amount of each Revolving
Loan, together with accrued and unpaid interest thereon.
               (B) If at any time the Revolving Loan Outstandings exceed the
Revolving Loan Limit, then, on the next succeeding Business Day, Borrowers shall
repay the Revolving Loans or cash collateralize Letter of Credit Liabilities in
the manner specified in Section 2.5(e) or cancel outstanding Letters of Credit,
or any combination of the foregoing, in an aggregate amount equal to such
excess.
               (C) Principal payable on account of Revolving Loans shall be
payable by Borrowers to Administrative Agent (A) immediately upon the receipt by
any Borrower or Administrative Agent of any payments on or proceeds from any of
the Accounts, to the extent of such payments or proceeds, and (B) in full on the
Termination Date.
          (iii) Optional Prepayments. Borrowers may from time to time prepay the
Revolving Loans in whole or in part; provided, however, that any such partial
prepayment shall be in an amount equal to $100,000 or a higher integral multiple
of $25,000.
     Section 2.2 Interest, Interest Calculations and Certain Fees.
     (a) Interest. From and following the Closing Date, the Loans and the other
Obligations shall bear interest at the sum of the Base Rate plus the applicable
Base Rate Margin subject to the provisions of Section 10.4 below regarding
default rates of interest. The Base Rate for each Term Loan shall be fixed as of
the date of such Term Loan advance and will apply to that portion of the Term
Loan advanced for so long it is outstanding. Interest on the Loans shall be paid
in arrears on the first (1st) day of each month and on the Termination Date.
Interest on all other Obligations shall be payable on demand and on the
Termination Date. All interest accruing on and after the Termination Date shall
be immediately due and payable as it accrues. For purposes of calculating
interest, all funds transferred from the Payment Account for application to any
Revolving Loans shall be subject to a three (3) Business Day clearance period.
     (b) Unused Line Fee. From and following the Closing Date, Borrowers shall
pay Administrative Agent, for the benefit of all Lenders committed to make
Revolving Loans, in accordance with their respective Pro Rata Shares, a fee in
an amount equal to (i) (A) the Revolving Loan Commitment minus (B) the average
daily balance of the sum of the Revolving Loan Outstandings during the preceding
month, multiplied by (ii) seventy-five one hundredths of one percent (0.75%) per
annum. Such fee is to be paid monthly in arrears on the first day of each month.
     (c) Collateral Fee. From and following the Closing Date, Borrowers shall
pay Administrative Agent, for its own account and not for the benefit of any
other Lenders, a fee in an amount equal to (i) the average daily balance of the
sum of the Revolving Loan Outstandings during the preceding month, multiplied by
(ii) five tenths of one percent (0.50%) per annum. Such fee is to be paid
monthly in arrears on the first day of each month.
     (d) Deferred Revolving Loan Commitment Fee. If Lenders’ funding obligations
in respect of the Revolving Loan Commitment under this Agreement terminate for
any reason (whether by voluntary termination by Borrowers, by reason of the
occurrence of an Event of Default or otherwise) prior to the Commitment Expiry
Date, Borrowers shall pay to Administrative Agent, for the benefit of all
Lenders committed to make Revolving Loans on the Closing Date, a fee as
compensation for the costs of such Lenders being prepared to make funds
available to Borrowers under this Agreement, equal to an amount determined by
multiplying the Revolving Loan Commitment by the following applicable percentage
amount: four percent (4.0%) for the first year following the Closing Date, two
percent (2.0%) for the second year following the Closing Date, and one percent
(1.0%) thereafter. All fees payable pursuant to this paragraph shall be deemed
fully earned and non-refundable as of the Closing Date.
     (e) Exit Fee. Borrowers shall pay to Administrative Agent, for the benefit
of all Lenders committed to make Term Loan advances on the Closing Date as
compensation for the costs of making funds available to Borrowers under this
Agreement, an exit fee (the “Exit Fee”) payable as calculated in accordance with
this

22



--------------------------------------------------------------------------------



 



subsection and upon the date or dates required under this subsection. The Exit
Fee shall be equal to Nine Hundred Thousand Dollars ($900,000). Upon any
repayment of any portion of the Term Loan (whether voluntary, involuntary or
mandatory) other than scheduled amortization payments (if any) and the final
payment of principal in respect of the Term Loan, a portion of the Exit Fee
shall be due in the following amount: that percentage which is obtained by
dividing the amount prepaid by the then outstanding principal balance of the
Term Loan. Any remaining unpaid amount of the Exit Fee shall be due and payable
on the Termination Date. All fees payable pursuant to this paragraph shall be
deemed fully accrued and earned as of the Closing Date.
     (f) Prepayment Fee. If any advance under the Term Loan is prepaid at any
time, in whole or in part, for any reason (whether by voluntary prepayment by
Borrowers, by reason of the occurrence of an Event of Default or the
acceleration of the Term Loan, or otherwise), or if the Term Loan shall become
accelerated and due and payable in full or if the Lenders’ funding obligations
in respect of any unfunded portion of the Term Loan shall terminate prior to the
Commitment Expiry Date, Borrowers shall pay to Administrative Agent, for the
benefit of all Lenders committed to make Term Loan advances on the Closing Date,
as compensation for the costs of such Lenders making funds available to
Borrowers under this Agreement, a prepayment fee (the “Prepayment Fee”)
calculated in accordance with this subsection. The Prepayment Fee shall be equal
to the principal amount of the Term Loan being prepaid multiplied by (i) four
percent (4.0)% if prepaid prior to the first anniversary of the Closing Date;
(ii) two percent (2.0%) if prepaid on or after the first anniversary of the
Closing Date but prior to the second anniversary of the Closing Date; and (iii)
one percent (1.0%) if prepaid on or after the second anniversary of the Closing
Date but prior to the date on which the final amortization payment is due. The
Prepayment Fee shall not apply to or be assessed upon any prepayment made by
Borrowers (A) if such payments were required by Administrative Agent to be made
pursuant to Section 2.1(a)(ii)(B) subpart (i) (relating to casualty proceeds) or
subpart (ii) (relating to payments exceeding the Maximum Lawful Rate); or (B) on
Merrill Lynch’s Term Loan Commitment Percentage of the Term Loan being repaid in
connection with the refinancing of the Loans by a debt facility underwritten by
Merrill Lynch. All fees payable pursuant to this paragraph shall be deemed fully
earned and non-refundable as of the Closing Date.
     (g) Audit Fees. Borrowers shall pay to Administrative Agent, for its own
account and not for the benefit of any other Lenders, all reasonable fees and
expenses in connection with audits and inspections of Borrowers’ books and
records, audits, valuations or appraisals of the Collateral, audits of
Borrowers’ compliance with applicable Laws and such other matters as
Administrative Agent shall deem appropriate, which shall be due and payable on
the later of (i) the first Business Day of the month following the date of
issuance by Administrative Agent of a written request for payment thereof to
Borrowers, or (ii) the tenth (10th) day following the issuance of such notice;
provided, that so long as no Event of Default or Default has occurred, Borrowers
shall be liable for such fees and expenses for no more than four (4) such audits
in any given calendar year.
     (h) Wire Fees. Borrowers shall pay to Administrative Agent, for its own
account and not for the account of any other Lenders, on written demand, any and
all fees, costs or expenses which Administrative Agent pays to a bank or other
similar institution (including, without limitation, any fees paid by
Administrative Agent to any other Lender) arising out of or in connection with
(i) the forwarding to Borrowers or any other Person on behalf of Borrowers, by
Administrative Agent, of proceeds of the Loans made by any Lender to Borrowers
pursuant to this Agreement, and (ii) the depositing for collection, by
Administrative Agent, of any check or item of payment received or delivered to
Administrative Agent on account of Obligations.
     (i) Late Charges. If payments of principal (other than a final installment
of principal upon the Termination Date), interest due on the Obligations, or any
other amounts due hereunder or under the other Financing Documents are not
timely made and remain overdue for a period of five (5) days, Borrowers, without
notice or demand by Administrative Agent, promptly shall pay to Administrative
Agent, for the benefit of the Lenders according to their Pro Rata Shares, as
additional compensation in administering the Obligations, an amount equal to
five percent (5.0%) of each delinquent payment.
     (j) Computation of Interest and Related Fees. All interest and fees under
each Financing Document shall be calculated on the basis of a 360-day year for
the actual number of days elapsed. The date of funding of a Loan shall be
included in the calculation of interest. The date of payment of a Loan shall be
excluded from the calculation of interest. If a Loan is repaid on the same day
that it is made, one (1) day’s interest shall be charged.

23



--------------------------------------------------------------------------------



 



     (k) Automated Clearing House Payments. If Administrative Agent so elects,
monthly payments of interest and amortization shall be paid to Administrative
Agent by Automated Clearing House debit of immediately available funds from the
financial institution account designated by Borrower Representative in the
Automated Clearing House debit authorization executed by Borrowers or Borrower
Representative in connection with this Agreement, and shall be effective upon
receipt. Borrowers shall execute any and all forms and documentation necessary
from time to time to effectuate such automatic debiting. In no event shall any
such payments be refunded to Borrowers unless required by applicable law.
     Section 2.3 Notes. The portion of the Loans made by each Lender shall be
evidenced, if so requested by such Lender, by one or more promissory notes
executed by Borrowers on a joint and several basis (each, a “Note”) in an
original principal amount equal to such Lender’s Revolving Loan Commitment or
Term Loan Commitment.
     Section 2.4 Reserved
     Section 2.5 Letters of Credit and Letter of Credit Fees.
     (a) Letter of Credit. On the terms and subject to the conditions set forth
herein, the Revolving Loan Commitment may be used by Borrowers, in addition to
the making of Revolving Loans hereunder, for the issuance, prior to that date
which is thirty (30) days prior to the Termination Date, by (i) Administrative
Agent, of letters of credit, guaranties or other agreements or arrangements
(each, a “Support Agreement”) to induce an LC Issuer to issue or increase the
amount of, or extend the expiry date of, one or more Letters of Credit and
(ii) a Lender, identified by Administrative Agent, as an LC Issuer, of one or
more Lender Letters of Credit, so long as, in each case:
          (i) Administrative Agent shall have received a Notice of LC Credit
Event at least five (5) Business Days before the relevant date of issuance,
increase or extension; and
          (ii) after giving effect to such issuance, increase or extension,
(A) the aggregate Letter of Credit Liabilities under all Letters of Credit do
not exceed Five Million Dollars ($5,000,000) and (B) the Revolving Loan
Outstandings do not exceed the Revolving Loan Limit.
Nothing in this Agreement shall be construed to obligate any Lender to issue,
increase the amount of or extend the expiry date of any letter of credit, which
act or acts, if any, shall be subject to agreements to be entered into from time
to time between Borrowers and such Lender. Each Lender that is an LC Issuer
hereby agrees to give Administrative Agent prompt written notice of each
issuance of a Lender Letter of Credit by such Lender and each payment made by
such Lender in respect of Lender Letters of Credit issued by such Lender.
Notwithstanding anything herein to the contrary, for so long as any letter of
credit Debt permitted by subpart (h) of the definition of Permitted Indebtedness
remains outstanding, there shall be deemed to be a Letter of Credit outstanding
with Letter of Credit Liabilities equal to $1,500,000 (a “Deemed Letter of
Credit”). Borrowers shall pay fees on such Deemed Letter of Credit and such
Deemed Letter of Credit Liabilities shall be included in the Revolving Loan
Outstandings, in each case, as if such Deemed Letter of Credit was a Letter of
Credit.
     (b) Letter of Credit Fee. Borrowers shall pay to Administrative Agent, for
the benefit of the Revolving Lenders in accordance with their respective Pro
Rata Shares, a letter of credit fee with respect to the Letter of Credit
Liabilities for each Letter of Credit, computed for each day from the date of
issuance of such Letter of Credit to the date that is the last day a drawing is
available under such Letter of Credit, at a rate per annum equal to the Base
Rate Margin then applicable to Revolving Loans. Such fee shall be payable
monthly in arrears on the first day of each calendar month and on the
Termination Date. In addition, Borrowers agree to pay promptly to the LC Issuer
any fronting or other fees that it may routinely charge in connection with any
Letter of Credit.
     (c) Reimbursement Obligations of Borrowers. If either (i) Administrative
Agent shall make a payment to an LC Issuer pursuant to a Support Agreement, or
(ii) any Lender shall honor any draw request under, and make payment in respect
of, a Lender Letter of Credit, (A) the applicable Borrower shall reimburse

24



--------------------------------------------------------------------------------



 



Administrative Agent or such Lender, as applicable, for the amount of such
payment by the end of the day on which Administrative Agent or such Lender shall
make such payment and (B) Borrowers shall be deemed to have immediately
requested that Revolving Lenders make a Revolving Loan, in a principal amount
equal to the amount of such payment (but solely to the extent such Borrower
shall have failed to directly reimburse Administrative Agent or, with respect to
Lender Letters of Credit, the applicable LC Issuer, for the amount of such
payment). Administrative Agent shall promptly notify Revolving Lenders of any
such deemed request and each Revolving Lender (other than any such Revolving
Lender that was a Non-Funding Lender at the time the applicable Supported Letter
of Credit or Lender Letter of Credit was issued) hereby agrees to make available
to Administrative Agent not later than noon (Chicago time) on the Business Day
following such notification from Administrative Agent such Revolving Lender’s
Pro Rata Share of such Revolving Loan. Each Revolving Lender (other than any
applicable Non-Funding Lender specified above) hereby absolutely and
unconditionally agrees to fund such Revolving Lender’s Pro Rata Share of the
Loan described in the immediately preceding sentence, unaffected by any
circumstance whatsoever, including, without limitation, (x) the occurrence and
continuance of a Default or Event of Default, (y) the fact that, whether before
or after giving effect to the making of any such Revolving Loan, the Revolving
Loan Outstandings exceed or will exceed the Revolving Loan Limit, and/or (z) the
non-satisfaction of any conditions set forth in Section 7.2. Administrative
Agent hereby agrees to apply the gross proceeds of each Revolving Loan deemed
made pursuant to this Section 2.5(c) in satisfaction of Borrowers’ reimbursement
obligations arising pursuant to this Section 2.5(c). Borrowers shall pay
interest, on demand, on all amounts so paid by Administrative Agent pursuant to
any Support Agreement or to any applicable Lender in honoring a draw request
under any Lender Letter of Credit for each day from the date of such payment
until Borrowers reimburse Administrative Agent or the applicable Lender
therefore (whether pursuant to clause (A) or (B) of the first sentence of this
subsection (c)) at a rate per annum equal to the interest rate applicable to
Revolving Loans for such day plus, to the extent the Revolving Loan Outstandings
exceed the Revolving Loan Limit, two percent (2%).
     (d) Reimbursement and Other Payments by Borrowers. The obligations of each
Borrower to reimburse Administrative Agent and/or the applicable LC Issuer
pursuant to Section 2.5(c) shall be absolute, unconditional and irrevocable, and
shall be performed strictly in accordance with the terms of this Agreement,
under all circumstances whatsoever, including the following:
          (i) any lack of validity or enforceability of, or any amendment or
waiver of or any consent to departure from, any Letter of Credit or any related
document;
          (ii) the existence of any claim, set-off, defense or other right which
any Borrower may have at any time against the beneficiary of any Letter of
Credit, the LC Issuer (including any claim for improper payment), Administrative
Agent, any Lender or any other Person, whether in connection with any Financing
Document or any unrelated transaction, provided, however, that nothing herein
shall prevent the assertion of any such claim by separate suit or compulsory
counterclaim;
          (iii) any statement or any other document presented under any Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect
whatsoever;
          (iv) any affiliation between the LC Issuer and Administrative Agent;
or
          (v) to the extent permitted under applicable law, any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing.
     (e) Deposit Obligations of Borrowers. In the event any Letters of Credit
are outstanding at the time that Borrowers prepay or are required to repay the
Obligations or the Revolving Loan Commitment is terminated, Borrowers shall
(i) deposit with Administrative Agent for the benefit of all Revolving Lenders
cash in an amount equal to one hundred and ten percent (110%) of the aggregate
outstanding Letter of Credit Liabilities to be available to Administrative
Agent, for its benefit and the benefit of issuers of Letters of Credit, to
reimburse payments of drafts drawn under such Letters of Credit and pay any fees
and expenses related thereto, and (ii) prepay the fee payable under
Section 2.5(b) with respect to such Letters of Credit for the full remaining
terms of such Letters of Credit assuming that the full amount of such Letters of
Credit as of the date of such repayment or termination remain outstanding until
the end of such remaining terms. Upon termination of any such Letter of Credit
and

25



--------------------------------------------------------------------------------



 



provided no Event of Default has occurred and is continuing, the unearned
portion of such prepaid fee attributable to such Letter of Credit shall be
refunded to Borrowers, together with the deposit described in the preceding
clause (i) to the extent not previously applied by Administrative Agent in the
manner described herein.
     (f) Participations in Support Agreements and Lender Letters of Credit.
          (i) Concurrently with the issuance of each Supported Letter of Credit,
Administrative Agent shall be deemed to have sold and transferred to each
Revolving Lender (other than any Non-Funding Lenders at the time of such
issuance), and each such Revolving Lender shall be deemed irrevocably and
immediately to have purchased and received from Administrative Agent, without
recourse or warranty, an undivided interest and participation in, to the extent
of such Lender’s Pro Rata Share of the Revolving Loan Commitment, Administrative
Agent’s Support Agreement liabilities and obligations in respect of such
Supported Letter of Credit and Borrowers’ Reimbursement Obligations with respect
thereto. Concurrently with the issuance of each Lender Letter of Credit, the LC
Issuer in respect thereof shall be deemed to have sold and transferred to each
Revolving Lender (other than any Non-Funding Lenders at the time of such
issuance), and each such Revolving Lender shall be deemed irrevocably and
immediately to have purchased and received from such LC Issuer, without recourse
or warranty, an undivided interest and participation in, to the extent of such
Lender’s Pro Rata Share of the Revolving Loan Commitment, such Lender Letter of
Credit and Borrowers’ Reimbursement Obligations with respect thereto. Any
purchase obligation arising pursuant to the immediately two preceding sentences
shall be absolute and unconditional and shall not be affected by any
circumstances whatsoever.
          (ii) If either (x) Administrative Agent makes any payment or
disbursement under any Support Agreement and/or (y) an LC Issuer makes any
payment or disbursement under any Lender Letter of Credit, and (A) Borrowers
have not reimbursed Administrative Agent or the applicable LC Issuer, as
applicable, in full for such payment or disbursement in accordance with
Section 2.5(c), or (B) any reimbursement under any Support Agreement or Lender
Letter of Credit received by Administrative Agent or any LC Issuer, as
applicable, from Borrowers is or must be returned or rescinded upon or during
any bankruptcy or reorganization of any Credit Party or otherwise, each
Revolving Lender (other than any Revolving Lender that was a Non-Funding Lender
at the time of the issuance of such Supported Letter of Credit or Lender Letter
of Credit) shall be irrevocably and unconditionally obligated to pay to
Administrative Agent or the applicable LC Issuer, as applicable, its Pro Rata
Share of such payment or disbursement (but no such payment shall diminish the
Obligations of Borrowers under Section 2.5(c)). To the extent any such Revolving
Lender shall not have made such amount available to Administrative Agent or the
applicable LC Issuer, as applicable, by noon (Chicago time) on the Business Day
on which such Lender receives notice from Administrative Agent or the applicable
LC Issuer, as applicable, of such payment or disbursement, or return or
rescission, as applicable, such Lender agrees to pay interest on such amount to
Administrative Agent or the applicable LC Issuer, as applicable, forthwith on
demand accruing daily at the Federal Funds Rate, for the first three (3) days
following such Lender’s receipt of such notice, and thereafter at the Base Rate
plus the Base Rate Margin in respect of Revolving Loans. Any Revolving Lender’s
failure to make available to Administrative Agent or the applicable LC Issuer,
as applicable, its Pro Rata Share of any such payment or disbursement, or return
or rescission, as applicable, shall not relieve any other Lender of its
obligation hereunder to make available such other Revolving Lender’s Pro Rata
Share of such payment, but no Revolving Lender shall be responsible for the
failure of any other Lender to make available such other Lender’s Pro Rata Share
of any such payment or disbursement, or return or rescission.
     Section 2.6 General Provisions Regarding Payment; Loan Account.
     (a) All payments to be made by each Borrower under any Financing Document,
including payments of principal and interest made hereunder and pursuant to any
other Financing Document, and all fees, expenses, indemnities and
reimbursements, shall be made without set-off, recoupment or counterclaim, in
lawful money of the United States and in immediately available funds. If any
payment hereunder becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension (it being understood and agreed that,
solely for purposes of calculating financial covenants and computations
contained herein and determining compliance therewith, if payment is made, in
full, on any such extended due date, such payment shall be deemed to have been
paid on the original due date without giving effect to any extension thereto).
Any payments received in the Payment Account before noon (Chicago time) on any
date shall be deemed received

26



--------------------------------------------------------------------------------



 



by Administrative Agent on such date, and any payments received in the Payment
Account after noon (Chicago time) on any date shall be deemed received by
Administrative Agent on the next succeeding Business Day. Unless otherwise
specified herein, the settlement of all payments and fundings hereunder between
or among the parties hereto shall be made in lawful money of the United States
and in immediately available funds.
     (b) Administrative Agent shall endeavor to provide Borrowers with a monthly
statement regarding the Loans hereunder (but neither Administrative Agent nor
any Lender shall have any liability if Administrative Agent shall fail to
provide any such statement). Unless any Borrower notifies Administrative Agent
of any objection to any such statement (specifically describing the basis for
such objection) within ninety (90) days after the date of receipt thereof, it
shall be deemed final, binding and conclusive upon Borrowers in all respects as
to all matters reflected therein, absent manifest error.
     Section 2.7 Maximum Interest. In no event shall the interest charged with
respect to the Loans or any other Obligations of any Borrower under any
Financing Document exceed the maximum amount permitted under the laws of the
State of Illinois or of any other applicable jurisdiction. Notwithstanding
anything to the contrary herein or elsewhere, if at any time the rate of
interest payable hereunder or under any Note or other Financing Document (the
“Stated Rate”) would exceed the highest rate of interest permitted under any
applicable law to be charged (the “Maximum Lawful Rate”), then for so long as
the Maximum Lawful Rate would be so exceeded, the rate of interest payable shall
be equal to the Maximum Lawful Rate; provided, however, that if at any time
thereafter the Stated Rate is less than the Maximum Lawful Rate, each Borrower
shall, to the extent permitted by law, continue to pay interest at the Maximum
Lawful Rate until such time as the total interest received is equal to the total
interest which would have been received had the Stated Rate been (but for the
operation of this provision) the interest rate payable. Thereafter, the interest
rate payable shall be the Stated Rate unless and until the Stated Rate again
would exceed the Maximum Lawful Rate, in which event this provision shall again
apply. In no event shall the total interest received by any Lender exceed the
amount which it could lawfully have received had the interest been calculated
for the full term hereof at the Maximum Lawful Rate. If, notwithstanding the
prior sentence, any Lender has received interest hereunder in excess of the
Maximum Lawful Rate, such excess amount shall be applied to the reduction of the
principal balance of the Loans or to other amounts (other than interest) payable
hereunder, and if no such principal or other amounts are then outstanding, such
excess or part thereof remaining shall be paid to Borrowers. Any such reduction
in the principal balance shall be applied to the Obligations owing to Lenders in
accordance with the Pro Rata Share of each Lender. In computing interest payable
with reference to the Maximum Lawful Rate applicable to any Lender, such
interest shall be calculated at a daily rate equal to the Maximum Lawful Rate
divided by the number of days in the year in which such calculation is made.
     Section 2.8 Taxes; Capital Adequacy.
     (a) All payments of principal and interest on the Loans and all other
amounts payable hereunder shall be made free and clear of and without deduction
for any present or future income, excise, stamp, documentary, payroll,
employment, property or franchise taxes and other taxes, fees, duties, levies,
assessments, withholdings or other charges of any nature whatsoever (including
interest and penalties thereon) imposed by any taxing authority, excluding taxes
imposed on or measured by Administrative Agent’s or any Lender’s net income by
the jurisdictions under which Administrative Agent or such Lender is organized
or conducts business (other than solely as the result of entering into any of
the Financing Documents or taking any action thereunder) (all non-excluded items
being called “Taxes”). If any withholding or deduction from any payment to be
made by any Borrower hereunder is required in respect of any Taxes pursuant to
any applicable Law, then Borrowers will: (i) pay directly to the relevant
authority the full amount required to be so withheld or deducted; (ii) promptly
forward to Administrative Agent an official receipt or other documentation
reasonably satisfactory to Administrative Agent evidencing such payment to such
authority; and (iii) pay to Administrative Agent for the account of
Administrative Agent and Lenders such additional amount or amounts as is
necessary to ensure that the net amount actually received by Administrative
Agent and each Lender will equal the full amount Administrative Agent and such
Lender would have received had no such withholding or deduction been required.
If any Taxes are directly asserted against Administrative Agent or any Lender
with respect to any payment received by Administrative Agent or such Lender
hereunder, Administrative Agent or such Lender may pay such Taxes and Borrowers
will promptly pay such additional amounts (including any penalty, interest or
expense) as is necessary in order that the net amount received by such Person
after the payment of such Taxes (including any Taxes on such additional amount)
shall equal the amount such Person would have received had such Taxes not been
asserted so long as such amounts have accrued

27



--------------------------------------------------------------------------------



 



on or after the day which is one hundred eighty (180) days prior to the date on
which Administrative Agent or such Lender first made written demand therefor.
     (b) If any Borrower fails to pay any Taxes when due to the appropriate
taxing authority or fails to remit to Administrative Agent, for the account of
Administrative Agent and the respective Lenders, the required receipts or other
required documentary evidence, Borrowers shall indemnify Administrative Agent
and Lenders for any incremental Taxes, interest or penalties that may become
payable by Administrative Agent or any Lender as a result of any such failure.
     (c) Each Lender that (i) is organized under the laws of a jurisdiction
other than the United States, and (ii)(A) is a party hereto on the Closing Date
or (B) purports to become an assignee of an interest as a Lender under this
Agreement after the Closing Date (unless such Lender was already a Lender
hereunder immediately prior to such assignment) (each such Lender a “Foreign
Lender”) shall execute and deliver to each of Borrowers and Administrative Agent
one or more (as Borrowers or Administrative Agent may reasonably request) United
States Internal Revenue Service Forms W-8ECI, W-8BEN, W-8IMY (as applicable) and
other applicable forms, certificates or documents prescribed by the United
States Internal Revenue Service or reasonably requested by Administrative Agent
certifying as to such Lender’s entitlement to a complete exemption from
withholding or deduction of Taxes. Borrowers shall not be required to pay
additional amounts to any Lender pursuant to this Section 2.8 with respect to
United States withholding and income Taxes to the extent that the obligation to
pay such additional amounts would not have arisen but for the failure or
inability of such Lender to comply with this paragraph other than as a result of
a change in law.
     (d) If any Lender shall determine in its commercially reasonable judgment
that the adoption or taking effect of, or any change in, any applicable Law
regarding capital adequacy, in each instance, after the Closing Date, or any
change after the Closing Date in the interpretation, administration or
application thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation, administration or application thereof,
or the compliance by any Lender or any Person controlling such Lender with any
request, guideline or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank or
comparable agency adopted or otherwise taking effect after the Closing Date, has
or would have the effect of reducing the rate of return on such Lender’s or such
controlling Person’s capital as a consequence of such Lender’s obligations
hereunder or under any Support Agreement or Lender Letter of Credit to a level
below that which such Lender or such controlling Person could have achieved but
for such adoption, taking effect, change, interpretation, administration,
application or compliance (taking into consideration such Lender’s or such
controlling Person’s policies with respect to capital adequacy) then from time
to time, upon written demand by such Lender (which demand shall be accompanied
by a statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to
Administrative Agent), Borrowers shall promptly pay to such Lender such
additional amount as will compensate such Lender or such controlling Person for
such reduction, so long as such amounts have accrued on or after the day which
is one hundred eighty (180) days prior to the date on which such Lender first
made demand therefor.
If any Lender requests any payments under Section 2.8(a) or (d), then such
Lender shall, if requested by Borrowers, use reasonable efforts (subject to
overall policy considerations of such Lender) to designate a different lending
office for funding or booking the Obligations owing to it hereunder, to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates or to take such other actions as such Lender determines, if, in the
sole judgment of such Lender, such designation, assignment or other action
(a) would eliminate or reduce amounts payable pursuant to this Section 2.8(a) or
(d) in the future, (b) would not subject such Lender to any unreimbursed cost or
expense and such Lender would not suffer any economic, legal or regulatory
disadvantage, (c) would not require such Lender to disclose any confidential
information (including, without limitation, its tax returns and other reports,
disclosures and calculations), and (d) would not be otherwise disadvantageous to
such Lender. Borrowers agree to pay all reasonable costs and expenses incurred
by such Lender in connection with any such designation, assignment or other
action.
Amounts under Sections 2.8(a), (b), (c), and (d) will be due without duplication
of one another.
     Section 2.9 Appointment of Borrower Representative. Each Borrower hereby
designates Borrower Representative as its representative and agent on its behalf
for the purposes of giving instructions with

28



--------------------------------------------------------------------------------



 



respect to and receiving the disbursement of the proceeds of the Loans,
requesting Letters of Credit, giving and receiving all other notices and
consents hereunder or under any of the other Financing Documents and taking all
other actions (including in respect of compliance with covenants) on behalf of
any Borrower or Borrowers under the Financing Documents. Borrower Representative
hereby accepts such appointment. Notwithstanding anything to the contrary
contained in this Agreement, no Borrower other than Borrower Representative
shall be entitled to take any of the foregoing actions. The proceeds of each
Loan made hereunder shall be advanced to or at the direction of Borrower
Representative and if not disbursed directly to another Borrower or earmarked
for immediate disbursement by Borrower Representative to another Borrower or
used by Borrower Representative in its business (for the purposes provided in
this Agreement) shall be deemed to be immediately advanced by Borrower
Representative to the appropriate other Borrower hereunder as an intercompany
loan (collectively, “Intercompany Loans”). All Letters of Credit and Support
Agreements issued hereunder shall be issued at Borrower Representative’s request
therefor and shall be allocated to the appropriate Borrower’s Intercompany Loan
account by Borrower Representative. All collections of each Borrower in respect
of Accounts and other proceeds of Collateral of each Borrower received by
Administrative Agent and applied to the Obligations shall be deemed to be
repayments of any Intercompany Loans owing by such Borrower to Borrower
Representative. Borrowers shall maintain accurate books and records with respect
to all Intercompany Loans and all repayments thereof. Administrative Agent and
each Lender may regard any notice or other communication pursuant to any
Financing Document from Borrower Representative as a notice or communication
from all Borrowers, and may give any notice or communication required or
permitted to be given to any Borrower or all Borrowers hereunder to Borrower
Representative on behalf of such Borrower or all Borrowers. Each Borrower agrees
that each notice, election, representation and warranty, covenant, agreement and
undertaking made on its behalf by Borrower Representative shall be deemed for
all purposes to have been made by such Borrower and shall be binding upon and
enforceable against such Borrower to the same extent as if the same had been
made directly by such Borrower.
     Section 2.10 Joint and Several Liability. Borrowers are defined
collectively to include all Persons named as one of the Borrowers herein;
provided, however, that any references herein to “any Borrower”, “each Borrower”
or similar references, shall be construed as a reference to each individual
Person named as one of the Borrowers herein. Each Person so named shall be
jointly and severally liable for all of the obligations of Borrowers under this
Agreement. Each Borrower, individually, expressly understands, agrees and
acknowledges, that the credit facilities would not be made available on the
terms herein in the absence of the collective credit of all of the Persons named
as the Borrowers herein, the joint and several liability of all such Persons,
and the cross-collateralization of the Collateral of all such Persons.
Accordingly, each Borrower, individually acknowledges that the benefit to each
of the Persons named as one of the Borrowers as a whole constitutes reasonably
equivalent value, regardless of the amount of the credit facilities actually
borrowed by, advanced to, or the amount of Collateral provided by, any
individual Borrower. In addition, each entity named as one of the Borrowers
herein hereby acknowledges and agrees that all of the representations,
warranties, covenants, obligations, conditions, agreements and other terms
contained in this Agreement shall be applicable to and shall be binding upon and
measured and enforceable individually against each Person named as one of the
Borrowers herein as well as all such Persons when taken together. By way of
illustration, but without limiting the generality of the foregoing, the terms of
Section 10.1 of this Agreement are to be applied to each individual Person named
as one of the Borrowers herein (as well as to all such Persons taken as a
whole), such that the occurrence of any of the events described in Section 10.1
of this Agreement as to any Person named as one of the Borrowers herein shall
constitute an Event of Default even if such event has not occurred as to any
other Persons named as the Borrowers or as to all such Persons taken as a whole.
     Section 2.11 Collections and Lockbox Account.
     (a) Borrowers shall maintain a lockbox (the “Lockbox”) with a United States
depository institution designated from time to time by Administrative Agent (the
“Lockbox Bank”), subject to the provisions of this Agreement, and shall execute
with the Lockbox Bank a Deposit Account Control Agreement and such other
agreements related to such Lockbox as Administrative Agent may require.
Borrowers shall ensure that all collections of Accounts are paid directly from
Account Debtors into the Lockbox for deposit into the Lockbox Account and/or
directly into the Lockbox Account; provided, however, unless Administrative
Agent shall otherwise direct by written notice to Borrowers, Borrowers shall be
permitted to cause Account Debtors who are individuals to pay Accounts directly
to Borrowers, which Borrowers shall then administer and apply in the manner
required below.
     (b) All funds deposited into a Lockbox Account shall be transferred into
the Payment Account by the

29



--------------------------------------------------------------------------------



 



close of each Business Day.
     (c) Notwithstanding anything in any lockbox agreement or Deposit Account
Control Agreement to the contrary, Borrowers agree that they shall be liable for
any fees and charges in effect from time to time and charged by the Lockbox Bank
in connection with the Lockbox and the Lockbox Account, and that Administrative
Agent shall have no liability therefor. Borrowers hereby indemnify and agree to
hold Administrative Agent harmless from any and all liabilities, claims, losses
and demands whatsoever, including reasonable attorneys’ fees and expenses,
arising from or relating to actions of Administrative Agent or the Lockbox Bank
pursuant to this Section or any lockbox agreement or Deposit Account Control
Agreement or similar agreement, except to the extent of such losses arising
solely from Administrative Agent’s gross negligence or willful misconduct.
     (d) Administrative Agent shall apply, on a daily basis, all funds
transferred into the Payment Account pursuant to this Section to reduce the
outstanding Revolving Loans in such order of application as Administrative Agent
shall elect. Administrative Agent shall have no obligation to apply any funds
transferred into the Payment Account pursuant to this Section to reduce the
outstanding Term Loan, but Administrative Agent shall have the option to apply
such funds to any Term Loan to the extent of any payments (whether of principal,
interest or otherwise) due and payable in respect thereof. If as the result of
collections of Accounts pursuant to the terms and conditions of this Section a
credit balance exists with respect to the Payment Account, such credit balance
shall not accrue interest in favor of Borrowers, but Administrative Agent shall
transfer such funds into an account designated by Borrower Representative for so
long as no Default exists.
     (e) To the extent that any collections of Accounts or proceeds of other
Collateral are not sent directly to the Lockbox but are received by any
Borrower, such collections shall be held in trust for the benefit of
Administrative Agent pursuant to an express trust created hereby and immediately
remitted, in the form received, to the applicable Lockbox and Lockbox Account.
No such funds received by any Borrower shall be commingled with other funds of
the Borrowers.
     (f) Borrowers acknowledge and agree that compliance with the terms of this
Section is essential, and that Administrative Agent and Lenders will suffer
immediate and irreparable injury and have no adequate remedy at law, if any
Borrower, through acts or omissions, causes or permits Account Debtors to send
payments other than to the Lockbox, or if any Borrower fails to immediately
deposit collections of Accounts or proceeds of other Collateral in the Lockbox
Account as herein required. Accordingly, in addition to all other rights and
remedies of Administrative Agent and Lenders hereunder, Administrative Agent
shall have the right to seek specific performance of Borrowers’ obligations
under this Section, and any other equitable relief as Administrative Agent may
deem necessary or appropriate, and Borrowers waive any requirement for the
posting of a bond in connection with such equitable relief.
     (g) Borrowers shall not, and Borrowers shall not suffer or permit any
Credit Party to, (i) withdraw any amounts from any Lockbox Account, (ii) change
the procedures or sweep instructions under the agreements governing any Lockbox
Accounts, or (iii) send to or deposit in any Lockbox Account any funds other
than payments made with respect to and proceeds of Accounts or other Collateral.
Borrowers shall, and shall cause each Credit Party to, cooperate with
Administrative Agent in the identification and reconciliation, as promptly as
practicable and consistent with past practices, of all amounts received in or
required to be deposited into the Lockbox Accounts such that if more than five
percent (5%) of the collections of Accounts received by Borrowers during any
given fifteen (15) day period is not identified or reconciled to the reasonable
satisfaction of Administrative Agent within ten (10) Business Days of receipt,
Administrative Agent shall not be obligated to make further advances under this
Agreement until such amount is identified or is reconciled to the reasonable
satisfaction of Administrative Agent, as the case may be. In addition, if any
such amount cannot be identified or reconciled to the reasonable satisfaction of
Administrative Agent, Administrative Agent may utilize its own staff or, if it
deems necessary, engage an outside auditor, in either case at Borrowers’ expense
(which in the case of Administrative Agent’s own staff shall be in accordance
with Administrative Agent’s then prevailing customary charges (plus reasonable
expenses)), to make such examination and report as may be necessary to identify
and reconcile such amount.
     (h) If any Borrower breaches its obligation to direct payments of the
proceeds of the Collateral to the Lockbox Account, Administrative Agent, as the
irrevocably made, constituted and appointed true and lawful attorney for
Borrowers, may, by the signature or other act of any of Administrative Agent’s
officers (without

30



--------------------------------------------------------------------------------



 



requiring any of them to do so), direct any Account Debtor to pay proceeds of
the Collateral to Borrowers by directing payment to the Lockbox Account.
Borrowers’ obligations under this 2.11 are subject to the timing requirements
provided for in Section 4.12; provided, that no Revolving Loan Borrowings shall
occur until Borrowers are in compliance with this Section 2.11 or such
provisions are otherwise waived by Administrative Agent.
ARTICLE 3 — REPRESENTATIONS AND WARRANTIES
     To induce Administrative Agent and Lenders to enter into this Agreement and
to make the Loans and other credit accommodations contemplated hereby, each
Borrower hereby represents and warrants to Administrative Agent and each Lender
that:
     Section 3.1 Existence and Power. Each Credit Party is an entity as
specified on Schedule 3.1, is duly organized, validly existing and in good
standing under the laws of the jurisdiction specified on Schedule 3.1 and no
other jurisdiction, has the same legal name as it appears in such Credit Party’s
Organizational Documents and an organizational identification number (if any),
in each case as specified on Schedule 3.1, and has all powers and all Permits
necessary in the operation of its business as presently conducted, except where
the failure to have such powers or Permits could not reasonably be expected to
have a Material Adverse Effect. Each Credit Party is qualified to do business as
a foreign entity in each jurisdiction in which it is required to be so
qualified, which jurisdictions as of the Closing Date are specified on
Schedule 3.1, except where the failure to be so qualified could not reasonably
be expected to have a Material Adverse Effect. Except as set forth on
Schedule 3.1, no Credit Party, over the five (5) year period preceding the
Closing Date, (a) has had any name other than its current name, or (b) was
incorporated or organized under the laws of any jurisdiction other than its
current jurisdiction of incorporation or organization.
     Section 3.2 Organization and Governmental Authorization; No Contravention;
Binding Effect. The execution, delivery and performance by each Credit Party of
the Financing Documents to which it is a party are within its powers, have been
duly authorized by all necessary action pursuant to its Organizational
Documents, require no further action by or in respect of, or filing with, any
Governmental Authority and do not violate, conflict with or cause a breach or a
default under (a) any Law applicable to any Credit Party or any of the
Organizational Documents of any Credit Party, or (b) any agreement or instrument
binding upon it, except for such violations, conflicts, breaches or defaults as
could not, with respect to this clause (b), reasonably be expected to have a
Material Adverse Effect. This Agreement and each of the other Financing
Documents to which any Credit Party is a party constitutes a valid and binding
agreement or instrument of such Credit Party, enforceable against such Credit
Party in accordance with its respective terms, except as the enforceability
thereof may be limited by bankruptcy, insolvency or other similar laws relating
to the enforcement of creditors’ rights generally and by general equitable
principles.
     Section 3.3 Capitalization. The authorized equity securities of each of the
Credit Parties as of the Closing Date, including all preemptive or other
outstanding rights, options, warrants, conversion rights or similar agreements
or understandings, are as set forth on Schedule 3.3.
     Section 3.4 Financial Information; Solvency. All information delivered to
Administrative Agent and pertaining to the financial condition of any Credit
Party fairly presents in all material respects, when considered together, the
financial position of such Credit Party as of such date in conformity with GAAP
(and as to unaudited financial statements, subject to normal year-end
adjustments and the absence of footnote disclosures). As of December 31, 2006,
there has been no material adverse change in the business, operations,
properties or financial condition of any Credit Party. Each Borrower and each
additional Credit Party is Solvent.
     Section 3.5 Anti-Terrorism Laws. None of the Credit Parties, their
Affiliates or any of their respective agents acting or benefiting in any
capacity in connection with the transactions contemplated by this Agreement
(i) is in violation of any Anti-Terrorism Law, (ii) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Law, or (iii) is a Blocked Person. No Credit Party nor, to the
knowledge of any Credit Party, any of its Affiliates or agents acting or
benefiting in any capacity in connection with the transactions

31



--------------------------------------------------------------------------------



 



contemplated by this Agreement, (x) conducts any business or engages in making
or receiving any contribution of funds, goods or services to or for the benefit
of any Blocked Person, or (y) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law.
     Section 3.6 Full Disclosure. None of the written information (financial or
otherwise) furnished by or on behalf of any Credit Party to Administrative Agent
or any Lender in connection with the consummation of the transactions
contemplated by the Financing Documents and/or in connection with the Financing
Documents after the Closing Date, when considered together, contains any untrue
statement of a material fact or omits to state a material fact necessary to make
the statements contained herein or therein not misleading in light of the
circumstances under which such statements were made (it being recognized by
Administrative Agent and Lenders that the projections and forecasts provided by
Borrowers in good faith and based upon reasonable assumptions are not viewed as
facts and that actual results during the period or periods covered by such
projections and forecasts may differ from the projected or forecasted results).
     Section 3.7 Interest Rate. The rate of interest paid under the Notes and
the method and manner of the calculation thereof do not violate any usury or
other law or applicable Laws, any of the Organizational Documents or any of the
Financing Documents.
     Section 3.8 Taxes. All material Federal, state and local tax returns,
reports and statements (including all such with respect to employee income tax
withholding, social security and unemployment taxes) required to be filed by or
on behalf of each Credit Party have been filed with the appropriate Governmental
Authorities in all jurisdictions in which such returns, reports and statements
are required to be filed for all periods for which returns were due and, except
to the extent subject to a Permitted Contest, all material taxes (including real
property taxes, employee income tax withholding, social security and
unemployment taxes) and other charges shown to be due and payable in respect
thereof have been timely paid prior to the date on which any fine, penalty,
interest, late charge or loss may be added thereto for nonpayment thereof (and,
with respect to any employee income tax withholding, social security and
unemployment taxes not yet due, adequate provision for the payment thereof has
been made). Except to the extent subject to a Permitted Contest, all state and
local sales and use Taxes required to be paid by each Credit Party have been
paid.
     Section 3.9 Compliance with Covenants. Each Credit Party is in full
compliance with all of the terms and provisions of this Agreement and the other
Financing Document, specifically including without limitation each of the
affirmative and negative covenants contained in Articles 4 and 5 below, and no
Default or Event of Default has occurred and is continuing.
     Section 3.10 Litigation. There is no litigation or governmental proceeding
pending or threatened in writing against any Credit Party which could reasonably
be expected to have a Material Adverse Effect or which challenges the validity
and enforceability of the Financing Documents.
     Section 3.11 Reserved
     Section 3.12 Ownership of Property. Each Borrower and each of its
Subsidiaries is the lawful owner of, has good and marketable title to and is in
lawful possession of, or has valid leasehold interests in, all material
properties and other assets (real or personal, tangible, intangible or mixed)
purported or reported to be owned or leased (as the case may be) by such Person.
     Section 3.13 No Default. No Event of Default, or to such Borrower’s
knowledge, Default, has occurred and is continuing. No Credit Party is in breach
or default under or with respect to any contract, agreement, lease or other
instrument to which it is a party or by which its property is bound or affected,
which breach or default could reasonably be expected to have a Material Adverse
Effect.
     Section 3.14 Labor Matters. As of the Closing Date, there are no strikes or
other labor disputes pending or, to any Borrower’s knowledge, threatened against
any Credit Party. Hours worked and payments made to the employees of the Credit
Parties have not been in violation of the Fair Labor Standards Act or any other
applicable Law dealing with such matters other than violations that are both
unintentional and immaterial. All

32



--------------------------------------------------------------------------------



 



payments due from the Credit Parties, or for which any claim may be made against
any of them, on account of wages and employee and retiree health and welfare
insurance and other benefits have been paid or accrued as a liability on their
books, as the case may be, except for the unintentional failure to make
immaterial payments. The consummation of the transactions contemplated by the
Financing Documents will not give rise to a right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which it is a party or by which it is bound.
     Section 3.15 Regulated Entities. No Credit Party is an “investment company”
or a company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” all within the meaning of the Investment Company Act of
1940.
     Section 3.16 Margin Regulations. None of the proceeds from the Loans have
been or will be used, directly or indirectly, for the purpose of purchasing or
carrying any “margin stock” (as defined in Regulation U of the Federal Reserve
Board), for the purpose of reducing or retiring any indebtedness which was
originally incurred to purchase or carry any “margin stock” or for any other
purpose which might cause any of the Loans to be considered a “purpose credit”
within the meaning of Regulation T, U or X of the Federal Reserve Board.
     Section 3.17 Compliance With Laws. Each Credit Party is in compliance with
the requirements of all applicable Laws, except for such noncompliance which
could not reasonably be expected to have a Material Adverse Effect.
     Section 3.18 Compliance with ERISA.
     (a) Each ERISA Employee Benefit Plan (and the related trusts and funding
agreements) complies in form and in operation with, has been administered in
compliance with, and the terms of each ERISA Employee Benefit Plan satisfy, the
applicable requirements of ERISA and the Code in all material respects. Each
ERISA Employee Benefit Plan which is intended to be qualified under Section
401(a) of the Code is so qualified, and the United States Internal Revenue
Service has issued a favorable determination letter with respect to each such
ERISA Employee Benefit Plan which may be relied on currently. No Credit Party
currently has any material liability for any excise tax under any of
Sections 4971 through 5000 of the Code.
     (b) During the thirty-six (36) month period prior to the Closing Date or
the making of any Loan, (i) no steps have been taken to terminate any Pension
Plan and (ii) no contribution failure has occurred with respect to any Pension
Plan sufficient to give rise to a Lien under Section 302(f) of ERISA. No
condition exists or event or transaction has occurred with respect to any
Pension Plan which could result in the incurrence by any Credit Party of any
material liability, fine or penalty. No Credit Party has incurred liability to
the PBGC (other than for current premiums) with respect to any employee Pension
Plan. All contributions (if any) have been made on a timely basis to any
Multiemployer Plan that are required to be made by any Credit Party or any other
member of the Controlled Group under the terms of the plan or of any collective
bargaining agreement or by applicable Law; no Credit Party nor any member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, could result in a withdrawal or partial withdrawal from any such
plan, and no Credit Party nor any member of the Controlled Group has received
any notice that any Multiemployer Plan is in reorganization, that increased
contributions may be required to avoid a reduction in plan benefits or the
imposition of any excise tax, that any such plan is or has been funded at a rate
less than that required under Section 412 of the Code, that any such plan is or
may be terminated, or that any such plan is or may become insolvent.
     Section 3.19 Compliance with Environmental Requirements; No Hazardous
Materials.
     Except in each case as set forth on Schedule 3.19:
     (a) no notice, notification, demand, request for information, citation,
summons, complaint or order has been issued, no complaint has been filed, no
penalty has been assessed and no investigation or review is pending, or to such
Borrower’s knowledge, threatened to or against any Credit Party or any Credit
Party’s real or

33



--------------------------------------------------------------------------------



 



personal property (now owned or leased or previously owned or leased) by any
Governmental Authority or other Person with respect to any (i) alleged violation
by any Credit Party of any Environmental Law, (ii) alleged failure by any Credit
Party to have any Permits under any Environmental Law or relating to any
Hazardous Materials required in connection with the conduct of its business or
to comply with the terms and conditions thereof, (iii) generation, treatment,
storage, recycling, transportation or disposal of any Hazardous Materials, or
(iv) release of Hazardous Materials in each case where the notice, notification,
demand, request for information, citation, summons, complaint or order could be
reasonably expected to have a Materially Adverse Effect; and
     (b) no property now owned or leased by any Credit Party and, to the
knowledge of each Borrower, no such property previously owned or leased by any
Credit Party, on which any Credit Party has generated, stored or disposed of or
to which any Credit Party has, directly or indirectly, transported or arranged
for the transportation of any Hazardous Materials, is listed or, to such
Borrower’s knowledge, proposed for listing, on the National Priorities List
promulgated pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any similar
state list or is the subject of federal, state or local enforcement actions or
other investigations which may lead to claims against any Credit Party for
clean-up costs, remedial work, damage to natural resources or personal injury
claims, including, without limitation, claims under CERCLA.
For purposes of this Section 3.19, each Credit Party shall be deemed to include
any business or business entity (including a corporation) that is, in whole or
in part, a predecessor of such Credit Party.
ARTICLE 4 — AFFIRMATIVE COVENANTS
     Each Borrower agrees that, so long as any Credit Exposure exists:
     Section 4.1 Financial Statements and Other Reports. Each Borrower will
deliver to Administrative Agent: (1) as soon as available, but no later than the
period then allowed for fiscal quarterly reporting to the SEC per SEC
Regulation S-K, a company prepared consolidated balance sheet, cash flow and
income statement covering such Borrower’s consolidated operations during the
period, prepared under GAAP, consistently applied, certified by a Responsible
Officer and in a form reasonably acceptable to Administrative Agent; (2) as soon
as available, but no later than the period then allowed for fiscal annual
reporting to the SEC per SEC Regulation S-K after the last day of the Borrower’s
fiscal year, audited consolidated financial statements prepared under GAAP,
consistently applied, together with an unqualified opinion on the financial
statements from Ernst & Young or another independent certified public accounting
firm acceptable to the Administrative Agent in its reasonable discretion;
(3) within five (5) days of delivery or filing thereof, copies of all
statements, reports and notices made available to Borrowers’ security holders
and copies of all reports and other filings made by Borrower with any stock
exchange on which any securities of any Borrower are traded and/or the SEC;
(4) a prompt report of any legal actions pending or threatened against any
Borrower or any of its Subsidiaries that could result in damages or costs to any
Borrower or any of its Subsidiaries of $250,000 or more; (5) prompt written
notice after any Borrower becomes aware of an event that materially and
adversely affects the value of any Intellectual Property; and (6) budgets, sales
projections, operating plans and other financial information and information,
reports or statements regarding the Borrowers, their business and the Collateral
as Administrative Agent may from time to time reasonably request. Each Borrower
will, in conjunction with the delivery of each set of financial statements
required under clause (l) above, deliver to Administrative Agent, a duly
completed Compliance Certificate signed by a Responsible Officer which shall,
inter alia, set forth calculations showing compliance with the financial
covenants (if any) set forth in this Agreement. Promptly upon their becoming
available, Borrowers shall deliver to Administrative Agent copies of all swap
agreements or other derivative instruments to which any Borrower is a party.
Each Borrower will, within ten (10) days after the last day of each month,
deliver to Administrative Agent a duly completed Borrowing Base Certificate
signed by a Responsible Officer, with (i) aged listings of accounts receivable
and accounts payable (by invoice date), (ii) the perpetual Inventory and (ii) a
schedule of each Borrower’s Equipment.
     Documents required to be delivered pursuant to this Section 4.1 (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which Borrowers post such documents, or
provide a link thereto on the Principal Borrower’s website on the Internet at
the Principal Borrower’s website address of www.nxstage.com (or such other
website address as Borrowers may provide to Administrative Agent in writing from
time to time);

34



--------------------------------------------------------------------------------



 



provided, that: (x) to the extent Administrative Agent is otherwise unable to
receive any such electronically delivered documents, Borrowers shall, upon
request by Administrative Agent, deliver paper copies of such documents to
Administrative Agent until a written request to cease delivering paper copies is
given by Administrative Agent and (y) Borrowers shall notify Administrative
Agent (by telecopier or electronic mail) of the posting of any such documents or
provide to Administrative Agent by electronic mail electronic versions (i.e.,
soft copies) of such documents.
     Section 4.2 Payment and Performance of Liabilities and Obligations. Each
Borrower will (and will cause each of its Subsidiaries to): (a)  pay and
discharge at or prior to maturity, all of their respective obligations and
liabilities, including all tax liabilities of all kind, except for such
obligations and/or liabilities (i) that may be the subject of a Permitted
Contest, and (ii) the nonpayment or nondischarge of which could not reasonably
be expected to have a Material Adverse Effect; (b)  maintain in accordance with
GAAP, appropriate reserves for the accrual of all of their respective
obligations and liabilities, including all tax liabilities of all kind; and (c) 
not breach or permit any Subsidiary to breach, or permit to exist any default
under, the terms of any Material Contract or any other lease, commitment,
contract, instrument or obligation to which it is a party, or by which its
properties or assets are bound, except for such breaches or defaults which could
not reasonably be expected to have a Material Adverse Effect.
     Section 4.3 Maintenance of Existence; Property; Insurance.
     (a) Each Borrower will preserve, renew and keep in full force and effect
and in good standing (i) their respective existence and (ii) their respective
rights, privileges and franchises necessary in the normal conduct of business.
     (b) Each Borrower will, and will cause each of its Subsidiaries to, at all
times be the lawful owner of, have good and marketable title to and be in lawful
possession of, or have valid leasehold interests in, all material properties and
other assets (real or personal, tangible, intangible or mixed) purported or
reported to be owned or leased (as the case may be) by such Person. Each
Borrower will keep all material property useful and necessary in its business in
good working order and condition, ordinary wear and tear excepted. If all or any
material part of the Collateral useful or necessary in its business, or upon
which any Borrowing Base is calculated, becomes damaged or destroyed, each
Borrower will promptly and completely repair, replace and/or restore the
affected Collateral in a good and workmanlike manner.
     (c) Each Borrower will, and will cause each of its Subsidiaries to,
maintain (i) all insurance described on Schedule 4.3, upon the terms and with
the coverages and rights in favor of Administrative Agent and Lenders as
described in Schedule 4.3, and (ii) such other insurance coverage in such
amounts and with respect to such risks as may be available at commercially
reasonable rates and as may be customary in the Borrowers’ business and industry
and that Administrative Agent may reasonably from time to time request provided,
however, that, in no event shall such insurance be in amounts or with coverage
less than, or with carriers with qualifications inferior to, any of the
insurance or carriers in existence as of the Closing Date (or required to be in
existence after the Closing Date under a Financing Document), as evidenced by
the insurance certificates attached hereto as Schedule 4.3. All such insurance
shall be provided by insurers having an A.M. Best policyholders rating
reasonably acceptable to Administrative Agent. Borrowers will deliver to
Administrative Agent (i) at least 30 days prior to expiration of any policy of
insurance, evidence of renewal of such insurance upon the terms and conditions
herein required, (ii) upon the request of any Lender through Administrative
Agent from time to time full information as to the insurance carried,
(iii) within five (5) days of receipt of notice from any insurer, a copy of any
notice of cancellation, nonrenewal or material change in coverage from that
existing on the date of this Agreement, and (iv) forthwith, notice of any
cancellation or nonrenewal of coverage by any Borrower. In the event any
Borrower (i) fails to maintain the insurance coverage required by this
Agreement, or (ii) fails to provide Administrative Agent with evidence of the
insurance coverage required by this Agreement and such failure to provide
evidence continues for five (5) Business Days, Administrative Agent may (but
shall have no obligation to) purchase insurance at Borrowers’ expense to protect
Administrative Agent’s and each Lender’s interests in the Collateral and to
protect Administrative Agent and Lenders from liability claims relating to the
Borrowers’ operations, and the costs and expenses of Administrative Agent in
obtaining and paying the premiums on any such insurance shall constitute part of
the Obligations for which the Borrowers are jointly and severally liable
hereunder and which are secured by the Collateral. Subject to
Section 2.1(a)(i)(B) and without limiting the generality of the foregoing, in
the event that any

35



--------------------------------------------------------------------------------



 



Credit Party shall at any time receive any insurance proceeds under any property
or casualty insurance maintained by any Credit Party in connection with any
casualty event involving the Collateral, Borrowers shall and shall cause each
Credit Party to immediately turn over and deliver to Administrative Agent any
and all such proceeds in the form received together with any necessary
endorsement thereto by any and all applicable Credit Parties.
     Section 4.4 Compliance with Laws and Contracts. Each Borrower will, and
will cause each of its Subsidiaries to, comply with the requirements of all
applicable Laws and all Material Contracts, except to the extent that failure to
so comply could not reasonably be expected to (a) have a Material Adverse
Effect, or (b) result in any Lien other than a Permitted Lien upon either (i) a
material portion of the assets of any such Person in favor of any Governmental
Authority or (ii) any Collateral upon which the Borrowing Base is calculated.
Schedule 4.4 sets forth a complete list of Material Contracts as of the Closing
Date, and the closing on and consummation of the transactions contemplated by
the Financing Documents will not give rise to a right of termination under any
such Material Contract listed on Schedule 4.4 in favor of any party (other than
a Credit Party) to such Material Contract.
     Section 4.5 Inspection of Property, Books and Records. Each Borrower will
permit at the sole cost of Borrowers (subject, however, to any limitations set
forth in Section 2.2(g)), representatives of Administrative Agent and of any
Lender to visit and inspect any of their respective properties, to examine and
make abstracts or copies from any of their respective books and records, to
conduct a collateral audit and analysis of their respective operations and the
Collateral, and to discuss their respective affairs, finances and accounts with
their respective officers, employees and independent public accountants as often
as may reasonably be desired. In the absence of an Event of Default,
Administrative Agent or any Lender exercising any rights pursuant to this
Section shall give the applicable Borrower or any applicable Subsidiary
commercially reasonable prior notice of such exercise and shall attempt to
schedule visits at reasonable times so as to minimize the disruption to the
Borrowers. No notice shall be required during the existence and continuance of
any Event of Default or any time during which Administrative Agent reasonably
believes an Event of Default exists.
     Section 4.6 Use of Proceeds. No portion of the proceeds of the Loans will
be used for family, personal, agricultural or household use.
     Section 4.7 Estoppel Certificates. After written request by Administrative
Agent, Borrowers, within fifteen (15) days and at their expense no more than
twice a year unless an Event of Default has occurred and is continuing, will
furnish Administrative Agent with a statement, duly acknowledged and certified,
setting forth (a) the amount of the original principal amount of the Notes, and
the unpaid principal amount of the Notes, (b) the rate of interest of the Notes,
(c) the date payments of interest and/or principal were last paid, (d) any
offsets or defenses to the payment of the Obligations, and if any are alleged,
the nature thereof, (e) that the Notes and this Agreement have not been modified
or if modified, giving particulars of such modification, and (f) that there has
occurred and is then continuing no Default or Event of Default or if such
Default or Event of Default exists, the nature thereof, the period of time it
has existed, and the action being taken to remedy such Default or Event of
Default. After written request by Administrative Agent, Borrowers, within
fifteen (15) days and at their expense no more than twice a year unless an Event
of Default has occurred and is continuing, will furnish Administrative Agent
with a certificate, signed by a Responsible Officer of Borrowers, updating all
of the representations and warranties contained in this Agreement and the other
Financing Documents and certifying that all of the representations and
warranties contained in this Agreement and the other Financing Documents, as
updated pursuant to such certificate, are true, accurate and complete as of the
date of such certificate.
     Section 4.8 Notices of Certain Events.
     (a) Borrowers will give, prompt written notice to Administrative Agent
(a) of any litigation or governmental proceedings pending or threatened (in
writing) against Borrowers or other Credit Party which would reasonably be
expected to have a Material Adverse Effect with respect to Borrowers or any
other Credit Party or which challenges the validity or enforceability of any
Financing Document, (b) upon any Borrower becoming aware of the existence of any
Default or Event of Default, (c) if any Credit Party is in breach or default
under or with respect to any Material Contract, or if any Credit Party is in
breach or default under or with respect to any other contract, agreement, lease
or other instrument to which it is a party or by which its property is bound or
affected, which breach or default could reasonably be expected to have a
Material Adverse Effect, (d) of any strikes or other labor disputes pending or,
to any Borrower’s knowledge, threatened against any Credit Party, (e) if there
is any

36



--------------------------------------------------------------------------------



 



infringement or claim of infringement by any other Person with respect to any
Intellectual Property rights of any Credit Party that could reasonably be
expected to have a Material Adverse Effect, or if there is any written claim by
any other Person that any Credit Party in the conduct of its business is
infringing on the Intellectual Property Rights of others that could reasonably
be expected to have a Material Adverse Effect, and (f) of all returns,
recoveries, disputes and claims that involve more than $100,000. Borrowers
represent and warrant that Schedule 4.8 sets forth a complete list of all
matters existing as of the Closing Date for which notice would be required under
this Section and all litigation or governmental proceedings pending or
threatened (in writing) against Borrowers or other Credit Party as of the
Closing Date.
     (b) Without limiting the generality of the foregoing, Borrowers will give
prompt written notice to Administrative Agent (a) of the issuance of any notice,
notification, demand, request for information, citation, summons, complaint or
order, filing of any complaint, assessment of any penalty or initiation or
initiation or threat to initiate any investigation or review , in each such case
whether by any Governmental Authority or other Person, with respect to any
(i) alleged violation by any Credit Party of any applicable Environmental Law,
(ii) alleged failure by any Credit Party to have any Permits relating to or
granted under any applicable Environmental Law required in connection with the
conduct of its business or to comply with the terms and conditions thereof,
except where the failure to have such Permits relating to or granted under any
Environmental Law could not reasonably be expected to have a Material Adverse
Effect, (iii) any generation, treatment, storage, recycling, transportation or
disposal of any Hazardous Materials by any Credit Party, or (iv) release of
Hazardous Materials by any Credit Party; (b) if any property now owned or leased
by any Credit Party or, to the knowledge of any Borrower, any property
previously owned or leased by any Credit Party, to which any Credit Party has,
directly or indirectly, transported or arranged for the transportation of any
Hazardous Materials, becomes listed or, to any Borrower’s knowledge, becomes
proposed for listing, on the National Priorities List promulgated pursuant to
CERCLA, or CERCLIS (as defined in CERCLA) or any similar state list or becomes
the subject of Federal, state or local enforcement actions or, to the knowledge
of any Borrower, other investigations which may lead to claims against any
Credit Party for clean-up costs, remedial work, damage to natural resources or
personal injury claims, including, without limitation, claims under CERCLA.
Borrowers represent and warrant that Schedule 4.8 sets forth a complete list of
all matters existing as of the Closing Date for which notice could be required
under this Section. For purposes of this Section 4.8(b), each Credit Party shall
be deemed to include any business or business entity (including a corporation)
that is, in whole or in part, a predecessor of such Credit Party to the extent
such Credit Party could reasonably be expected to incur liability in connection
therewith.
     Section 4.9 Intellectual Property. Each Credit Party owns and shall own, is
and will be licensed to use or otherwise has and will have the right to use, all
Intellectual Property that is material to the condition (financial or other),
business or operations of such Credit Party, provided, that each Credit Party is
and shall conduct its business without infringement or claim of infringement of
any Intellectual Property rights of others and there is no infringement or claim
of infringement by others of any Intellectual Property rights of any Credit
Party, which infringement or claim of infringement could reasonably be expected
to have a Material Adverse Effect. All such Intellectual Property registered
with any United States or foreign Governmental Authority (including without
limitation any and all applications for the registration of any such
Intellectual Property with any such United States or foreign Governmental
Authority) and all licenses under which any Borrower is the licensee of any such
registered Intellectual Property (or any such application for the registration
of Intellectual Property) owned by another Person are, as of the Closing Date
and updated as required below, set forth on Schedule 4.9. Such Schedule 4.9
indicates in each case whether such registered Intellectual Property (or
application therefor) is owned or licensed by such Credit Party, and in the case
of any such licensed registered Intellectual Property (or application therefor),
lists the name and address of the licensor and the name and date of the
agreement pursuant to which such item of Intellectual Property is licensed and
whether or not such license is an exclusive license and indicates whether there
are any purported restrictions in such license on the ability to such Credit
Party to grant a security interest in and/or to transfer any of its rights as a
licensee under such license. Except as indicated on Schedule 4.9, the applicable
Credit Party is and all times shall be the sole and exclusive owner of the
entire and unencumbered right, title and interest in and to each such registered
Intellectual Property (or application therefor) purported to be owned by such
Borrower, free and clear of any Liens and/or licenses in favor of third parties
or agreements or covenants not to sue such third parties for infringement. All
Intellectual Property of each Credit Party is and shall be fully protected
and/or duly and properly registered, filed or issued in the appropriate office
and jurisdictions for such registrations, filings or issuances, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect. Borrowers are not and shall not become a party to, nor become bound by,
any material license or other agreement

37



--------------------------------------------------------------------------------



 



with respect to which any Borrower is the licensee that prohibits or otherwise
restricts such Borrower from granting a security interest in such Borrower’s
interest in such license or agreement or other property. Each Credit Party
shall, to the extent it determines, in the exercise of its reasonable business
judgment, that it is prudent to do the following: (a) protect, defend and
maintain the validity and enforceability of its Intellectual Property; and
(b) not allow any Intellectual Property material to Borrower’s business to be
abandoned, forfeited or dedicated to the public without Administrative Agent’s
written consent. Notwithstanding the foregoing, Borrowers shall only be required
to update Schedule 4.9 within 30 days of the end of each calendar year beginning
following the 2008 calendar year; provided, that, each Credit Party shall
provide Administrative Agent with written notice of any new registration of its
Intellectual Property with any Governmental Authority within 15 days of such
registration; provided, further, that it is understood that no Default or Event
of Default will result if a Borrower shall fail to include each item of
registered Intellectual Property if such Borrower is exercising commercially
reasonable diligence when complying with such disclosures.
     Section 4.10 Further Assurances.
     (a) Each Borrower will, at its own cost and expense, cause to be promptly
and duly taken, executed, acknowledged and delivered all such further acts,
documents and assurances as may from time to time be necessary or as
Administrative Agent or the Required Lenders may from time to time reasonably
request in order to carry out the intent and purposes of the Financing Documents
and the transactions contemplated thereby.
     (b) Upon receipt of an affidavit of an officer of Administrative Agent or a
Lender as to the loss, theft, destruction or mutilation of any Note or any other
Financing Document which is not of public record, and, in the case of any such
mutilation, upon surrender and cancellation of such Note or other applicable
Financing Document, Borrowers will issue, in lieu thereof, a replacement Note or
other applicable Financing Document, dated the date of such lost, stolen,
destroyed or mutilated Note or other Financing Document in the same principal
amount thereof and otherwise of like tenor.
     (c) Upon the request of Administrative Agent or Required Lenders, Borrowers
shall use reasonable efforts to obtain a landlord’s agreement or mortgagee
agreement, as applicable, from the lessor of each leased property or mortgagee
of owned property with respect to any business location where any portion of the
Collateral included in or proposed to be included in the Borrowing Base, or the
material records relating to such Collateral and/or software and equipment
relating to such records or Collateral, is stored or located, which agreement or
letter shall be reasonably satisfactory in form and substance to Administrative
Agent. Borrowers shall timely and fully pay and perform its obligations under
all leases and other agreements with respect to each leased location where any
Collateral, or any records related thereto, is or may be located.
     (d) Before the Closing Date, and up to once per year thereafter (as and
when determined by Administrative Agent in its discretion), Administrative Agent
shall have the right to perform, all at Borrowers’ expense, the searches
described in clauses (a), (b), (c) and (d) of this subsection against Borrowers
and any other Credit Party, the results of which are to be consistent with
Borrowers’ representations and warranties under this Agreement and the
satisfactory results of which shall be a condition precedent to all advances of
Loan proceeds, all issuances of Lender Letters of Credit and all undertakings in
respect of Support Agreements: (a) UCC searches with the Secretary of State of
each jurisdiction in which the applicable Person is organized, and, if
applicable, local UCC fixture filings searches in each jurisdiction where any
real estate Collateral or fixtures Collateral is located; (b) judgment, pending
litigation, federal tax lien, personal property tax lien, and corporate and
partnership tax lien searches, in the state and/or local filing offices (as
applicable) of each jurisdiction where the applicable Person maintains its
executive offices, a place of business, or assets and the jurisdiction in which
the applicable Person is organized; (c) real property title and lien searches in
each jurisdiction in which any real property Collateral owned by a Credit Party
is located; and (d) searches of applicable corporate, limited liability company,
partnership and related records to confirm the continued existence, organization
and good standing of the applicable Person and the exact legal name under which
such Person is organized.
     (e) Upon the request of Administrative Agent, Borrowers shall make
available to Administrative Agent, without expense to Administrative Agent,
Borrowers and their officers, employees and agents and Borrowers’ books and
records, to the extent that Administrative Agent may deem them reasonably
necessary to

38



--------------------------------------------------------------------------------



 



prosecute or defend any third-party suit or proceeding instituted by or against
Administrative Agent or any Lender with respect to the Financing Documents, any
Collateral or relating to any Borrower.
     Section 4.11 Power of Attorney. Each of the officers of Administrative
Agent is hereby irrevocably made, constituted and appointed the true and lawful
attorney for Borrowers (without requiring any of them to act as such) with full
power of substitution to do the following: (a) endorse the name of Borrowers
upon any and all checks, drafts, money orders, and other instruments for the
payment of money that are payable to Borrowers and constitute collections on
Borrowers’ Accounts; (b) so long as Administrative Agent has provided not less
than ten (10) Business Days’ prior written notice to Borrowers to perform the
same and Borrowers have failed to take such action, execute in the name of
Borrowers any schedules, assignments, instruments, documents, and statements
that Borrowers are obligated to give Administrative Agent under this Agreement;
(c) after the occurrence and during the continuance of a Default, take any
action Borrowers are required to take under this Agreement; (d) so long as
Administrative Agent has provided not less than three (3) Business Days’ prior
written notice to Borrowers to perform the same and Borrowers have failed to
take such action, do such other and further acts and deeds in the name of
Borrowers that Administrative Agent may deem necessary or desirable to perfect
Administrative Agent’s security interest or Lien in any Collateral; and
(e) after the occurrence and during the continuance of an Event of Default, do
such other and further acts and deeds in the name of Borrowers that
Administrative Agent may deem necessary or desirable to enforce, and enforce its
rights with regard to, any Account or other Collateral. This power of attorney
shall be irrevocable and coupled with an interest.
     Section 4.12 Post Closing Requirements. Borrowers shall complete each of
the post closing obligations and/or provide to Administrative Agent each of the
documents, instruments, agreements and information listed on Schedule 4.12
attached hereto on or before the date set forth for each such item thereon, each
of which shall be completed or provided in form and substance satisfactory to
Administrative Agent.
     Section 4.13 Hazardous Materials; Remediation.
     (a) If any release or disposal of Hazardous Materials shall occur or shall
have occurred on any real property or any other assets of any Borrower or any
Subsidiary or any other Credit Party, such Borrower will cause, or direct the
applicable Subsidiary or Credit Party to cause, the prompt containment and
removal of such Hazardous Materials and the remediation of such real property or
other assets as is necessary to comply with all applicable Environmental Laws
and to preserve the value of such real property or other assets unless failure
to do so would not have a Materially Adverse Effect. Without limiting the
generality of the foregoing, each Borrower shall, and shall cause each other
Subsidiary and Credit Party to, materially comply with each applicable
Environmental Law requiring the performance at any real property by any Borrower
or any other Subsidiary or Credit Party of activities in response to the release
or threatened release of a Hazardous Material.
     (b) Borrowers will provide Agent within thirty (30) days after written
demand therefor with a bond, letter of credit or similar financial assurance
evidencing to the reasonable satisfaction of Agent that sufficient funds are
available to pay the cost of removing, treating and disposing of any Hazardous
Materials or Hazardous Materials Contamination and discharging any assessment
which may be established on any property as a result thereof, such demand to be
made, if at all, upon Agent’s reasonable business determination that the failure
to remove, treat or dispose of any Hazardous Materials or Hazardous Materials
Contamination, or the failure to discharge any such assessment could reasonably
be expected to have a Material Adverse Effect.
ARTICLE 5 — NEGATIVE COVENANTS
     Each Borrower agrees that, so long as any Credit Exposure exists:
     Section 5.1 Debt; Contingent Obligations. No Borrower will, or will permit
any Subsidiary to, directly or indirectly, create, incur, assume, guarantee or
otherwise become or remain directly or indirectly liable with respect to, any
Debt, except for Permitted Indebtedness. No Borrower will, or will permit any
Subsidiary to, directly or indirectly, create, assume, incur or suffer to exist
any Contingent Obligations, except for Permitted Contingent Obligations.

39



--------------------------------------------------------------------------------



 



     Section 5.2 Liens. No Borrower will, or will permit any Subsidiary to,
directly or indirectly, create, assume or suffer to exist any Lien on any asset
now owned or hereafter acquired by it, except for Permitted Liens.
     Section 5.3 Restricted Distributions. No Borrower will, or will permit any
Subsidiary to, directly or indirectly, declare, order, pay, make or set apart
any sum for any Restricted Distribution, except for Permitted Distributions.
     Section 5.4 Consolidations, Mergers and Sales of Assets; Change in Control.
No Borrower will, or will permit any Subsidiary to, directly or indirectly
(a) consolidate or merge or amalgamate with or into any other Person other than
another Borrower other than a Permitted Acquisition or (b) consummate any Asset
Dispositions other than Permitted Asset Dispositions. No Borrower will suffer or
permit to occur any Change in Control with respect to itself, any Subsidiary or
any guarantor of the Obligations.
     Section 5.5 Purchase of Assets, Investments; New Subsidiaries.
     (a) No Borrower will, or will permit any Subsidiary to, directly or
indirectly, without the prior written consent of Administrative Agent,
(a) acquire or enter into any agreement to acquire any assets other than in the
Ordinary Course of Business or Permitted Acquisitions; (b) engage or enter into
any agreement to engage in any joint venture or partnership with any other
Person; or (c) form, acquire or own or enter into any agreement to form, acquire
or own any Investment in any Person, including any new Subsidiary, other than
pursuant to Permitted Investments or Permitted Acquisitions.
     (b) Upon the formation or acquisition of a new Subsidiary as part of a
Permitted Investment, Borrowers shall (i) pledge, have pledged or cause or have
caused to be pledged to Administrative Agent pursuant to a pledge agreement in
form and substance reasonably satisfactory to Administrative Agent, all of the
outstanding equity interests of such new Subsidiary owned directly or indirectly
by any Borrower, along with undated stock or equivalent powers for such equity
interests, executed in blank; (ii) unless Administrative Agent shall agree
otherwise in writing, cause the new Subsidiary to take such other actions
(including entering into or joining any Security Documents) as are necessary or
advisable in the reasonable opinion of the Administrative Agent in order to
grant the Administrative Agent, acting on behalf of the Lenders, a first
priority Lien to secure the Obligations of all Credit Parties on all real and
personal property and leasehold estates of such Subsidiary in existence as of
such date and in all after acquired property; (iii) unless Administrative Agent
shall agree otherwise in writing, cause such new Subsidiary to either (at the
election of Administrative Agent) become a Borrower hereunder with joint and
several liability for all obligations of Borrowers hereunder and under the other
Financing Documents pursuant to a joinder agreement or other similar agreement
in form and substance satisfactory to Administrative Agent or to become a
guarantor of the Obligations pursuant to a guaranty and suretyship agreement in
form and substance satisfactory to Administrative Agent; and (iv) cause the new
Subsidiary to deliver certified copies of such Subsidiary’s certificate or
articles of incorporation, together with good standing certificates, by-laws (or
other operating agreement or governing documents), resolutions of the Board of
Directors or other governing body, approving and authorizing the execution and
delivery of the Security Documents, incumbency certificates and to execute
and/or deliver such other documents and legal opinions or to take such other
actions as may be requested by the Administrative Agent, in each case, in form
and substance satisfactory to the Administrative Agent. Notwithstanding the
foregoing, if a Subsidiary that is so formed or acquired is a “controlled
foreign corporation” (as such term is defined in the Code) and if Principal
Borrower can reasonably demonstrate to Administrative Agent that the granting of
a Lien in the assets of such Subsidiary would result in a material increase in
the tax liability to Borrowers, then clause (ii) and (iii) of the immediately
preceding sentence shall not be applicable and, with respect to clause (i) of
the immediately preceding sentence, such pledge (or other appropriate security
document) shall be limited to 65% of the voting power of all classes of capital
stock of such Subsidiary entitled to vote; provided, that immediately upon the
amendment of the Code to allow for the pledge of a greater percentage of the
voting power of capital stock in such Subsidiary without adverse tax
consequences, such pledge shall include such greater percentage of capital stock
of such Subsidiary from that time forward.
     Section 5.6 Transactions with Affiliates. Except as otherwise disclosed on
Schedule 5.6, and except for transactions that (i) are among Borrowers, (ii) are
disclosed to Administrative Agent in advance of being entered into and which
contain terms that are no less favorable to the applicable Borrower or any
Subsidiary, as the case may be, than those which might be obtained from a third
party not an Affiliate of any Credit Party, (iii)

40



--------------------------------------------------------------------------------



 



constitute Permitted Indebtedness or Permitted Investments, or (iii) have a
value of less than $250,000, no Borrower will, or will permit any Subsidiary to,
directly or indirectly, enter into or permit to exist any transaction (including
the purchase, sale, lease or exchange of any property or the rendering of any
service) with any Affiliate of any Borrower.
     Section 5.7 Modification of Organizational Documents. No Borrower will, or
will permit any Subsidiary to, directly or indirectly, amend or otherwise modify
any Organizational Documents of such Person, except for Permitted Modifications.
     Section 5.8 Conduct of Business. No Borrower will, or will permit any
Subsidiary to, directly or indirectly, engage in any line of business other than
those businesses engaged in on the Closing Date and described on Schedule 5.8
and businesses reasonably related thereto.
     Section 5.9 Deposit Accounts and Securities Accounts. No Borrower will, or
will permit any Subsidiary to, directly or indirectly, establish any new Deposit
Account or Securities Account without prior written notice to Administrative
Agent and unless Administrative Agent, such Borrower or such Subsidiary and the
bank, financial institution or securities intermediary at which the account is
to be opened enter into a Deposit Account Control Agreement or Securities
Account Control Agreement prior to or concurrently with the establishment of
such Deposit Account or Securities Account; provided, however, Subsidiaries that
are not Credit Parties shall be permitted to maintain (i) no more than
$1,000,000 in the aggregate, of cash, Investment Property, Securities or other
assets in Deposit Accounts or Securities Accounts and (ii) a cash collateral
account as permitted pursuant to subpart (j) of Permitted Liens, in each case,
in which Administrative Agent does not have a perfected security interest.
Borrowers represent and warrant that Schedule 5.9 lists all of the Deposit
Accounts and Securities Accounts of each Borrower as of the Closing Date. The
provisions of this Section requiring Deposit Account Control Agreements shall
not apply to (i) Deposit Accounts exclusively used for payroll, payroll taxes
and other employee wage and benefit payments to or for the benefit of Borrowers’
employees and identified to Administrative Agent by Borrowers as such, (ii) the
BankNorth escrow account maintained for the benefit of Ozzy Property Management
and its Affiliates as security for obligations under real property leases with
respect to premises leased by Borrowers in Lawrence and Andover, MA, to the
extent such escrow account’s balance does not exceed $275,000 and (iii) other
Deposit Accounts to the extent their aggregate balances do not exceed $25,000.
     Section 5.10 Reserved.
     Section 5.11 Compliance with Anti-Terrorism Laws. Administrative Agent
hereby notifies Borrowers that pursuant to the requirements of Anti-Terrorism
Laws, and Administrative Agent’s policies and practices, Administrative Agent is
required to obtain, verify and record certain information and documentation that
identifies Borrowers and its principals, which information includes the name and
address of each Borrower and its principals and such other information that will
allow Administrative Agent to identify such party in accordance with
Anti-Terrorism Laws. No Borrower will, or will permit any Subsidiary to,
directly or indirectly, knowingly enter into any Material Contracts with any
Blocked Person or any Person listed on the OFAC Lists. Each Borrower shall
immediately notify Administrative Agent if such Borrower has knowledge that any
Borrower or any additional Credit Party becomes a Blocked Person or becomes
listed on the OFAC Lists or (a) is convicted on, (b) pleads nolo contendere to,
(c) is indicted on, or (d) is arraigned and held over on charges involving money
laundering or predicate crimes to money laundering. No Borrower will, or will
permit any Subsidiary to, directly or indirectly, (i) conduct any business or
engage in any transaction or dealing with any Blocked Person, including, without
limitation, the making or receiving of any contribution of funds, goods or
services to or for the benefit of any Blocked Person, (ii) deal in, or otherwise
engage in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224, any similar executive order or
other Anti-Terrorism Law, or (iii) engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in Executive Order
No. 13224 or other Anti-Terrorism Law.
     Section 5.12 Regulated Entities and Activities; Pensions. No Borrower will,
or will permit any of its Subsidiaries (or, in the case of clauses (c), (d),
(e) or (f), any ERISA Affiliate) to, (a) become an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” all within the meaning of the Investment Company Act of
1940; (b) undertake as one of its important activities

41



--------------------------------------------------------------------------------



 



extending credit to purchase or carry “margin stock” (as defined in Regulation U
of the Board of Governors of the Federal Reserve System) or use any of the
proceeds of any Loan directly or indirectly for the purchase of purchasing or
carrying, or for the purpose of reducing or retiring any indebtedness which was
originally used to purchase or carry, any margin stock or for any other purpose
which might cause any of the Loans to be considered a “purpose credit” within
the meaning of Regulation T, U or X of the Federal Reserve Board; (c) maintain
or contribute to or become obligated to maintain or contribute to any Pension
Plan or any Multiemployer Plan or incur any material liability under Title IV of
ERISA; (d) fail to meet the applicable minimum funding requirements of ERISA
with respect to any ERISA Employee Benefit Plan (to the extent any such minimum
funding requirements exist with respect to any such ERISA Employee Benefit
Plan), or permit a “reportable event”, as defined in Section 4043(c) of ERISA
(other than an event for which the notice requirement is waived), or a
non-exempt prohibited transaction, as described in Section 406 of ERISA, to
occur with respect to any Pension Plan, or make any amendment to any ERISA
Employee Benefit Plan which will result or could reasonably be expected to
result in the imposition of a Lien on any property or assets of any Borrower or
any such Subsidiary (or ERISA Affiliate) or the requirement that any Borrower or
any such Subsidiary (or ERISA Affiliate) post a bond or provide other security
under ERISA or the Code; (e) withdraw or permit any such Subsidiary (or ERISA
Affiliate) to withdraw from participation in, permit partial or complete
termination of, or permit the occurrence of any other event with respect to, any
present Pension Plan that could reasonably be expected to result in any
liability of any Borrower to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency; (f)  fail to pay (or cause its
Subsidiaries to pay) all amounts and make all contributions necessary to fund
all present Pension Plans in accordance with their terms, or fail to fund or
make any and all contributions to any “401(k)”, “profit sharing” or similar
defined contribution plan except to the extent that failure to so fund or make
contributions to any such “401(k)”, “profit sharing” or similar defined
contribution plan would not reasonably be expected to have a Material Adverse
Effect, or (g) fail to comply with the Federal Fair Labor Standards Act other
than failures that are both unintentional and immaterial.
     Section 5.13 Reserved.
     Section 5.14 Specified Contracts. No Borrower will, or will permit any
Subsidiary to, amend, modify, waive or terminate any material term of (i) the
License Agreement dated as of June 1, 2007 by and between DSU Medical
Corporation, as licensor, and Medisystems Corporation, as licensee, in any
manner nor, (ii) as to any other contract specified on Schedule 5.14 hereto, in
any manner that could reasonably be expected to cause a violation of
Section 6.2.
ARTICLE 6 — FINANCIAL COVENANTS
     Section 6.1 Additional Defined Terms. The following additional definitions
are hereby appended to Section 1.1 of this Agreement:
     “Approved Goods and Services” means goods sold and/or services rendered by
Borrowers in the Ordinary Course of Business, in compliance with all Laws in all
material respects, and consistent with the type of goods sold and/or services
rendered by Borrowers throughout all or substantially all of its business
operations as of the Closing Date or otherwise expressly permitted hereunder.
     “Consolidated EBITDA” means, for any period of four consecutive fiscal
quarters, Consolidated Net Income for such period plus (a) without duplication
and to the extent deducted in determining such Consolidated Net Income, the sum
of (i) consolidated interest expense for such period, (ii) consolidated income
tax expense for such period, (iii) all amounts attributable to depreciation and
amortization for such period, (iv) noncash equity-based compensation expense for
such period and (v) any nonrecurring noncash charges for such period, and minus
(b) to the extent included in determining such Consolidated Net Income, any
nonrecurring gains for such period; all determined on a consolidated basis in
accordance with GAAP.
     “Consolidated Net Income” means, for any fiscal period, the net income of
the the Borrowers and their Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP.
     “MDS EBITDA” means, for any period of four consecutive fiscal quarters, MDS
Net Income for such period plus (a) without duplication and to the extent
deducted in determining such MDS Net Income, the sum of (i)

42



--------------------------------------------------------------------------------



 



interest expense for such period, (ii) income tax expense for such period,
(iii) all amounts attributable to depreciation and amortization for such period,
(iv) noncash equity-based compensation expense for such period and (v) any
nonrecurring noncash charges for such period, and minus (b) to the extent
included in determining such MDS Net Income, any nonrecurring gains for such
period; all determined on a stand-alone basis in accordance with GAAP and
consistent with Medisystems Corporation’s financial statements prior to its
acquisition by the Principal Borrower.
     “MDS Net Income” means, for any fiscal period, the pro forma net income of
Medisystems Corporation for such period, determined on a stand-alone basis in
accordance with GAAP and consistent with Medisystems Corporation’s financial
statements prior to its acquisition by the Principal Borrower.
     “MDS Net Revenues” means Net Revenues of Medisystems Corporation,
determined on a stand-alone basis in accordance with GAAP and consistent with
Medisystems Corporation’s financial statements prior to its acquisition by the
Principal Borrower.
     “Net Revenues” means revenue from Approved Goods and Services when earned
in accordance with GAAP, net of discounts to customers, customer rebates and
sales returns and allowances.
     “Positive Consolidated EBITDA Date” means the last day of the second
consecutive calendar quarter for which Consolidated EBITDA is greater than zero.
     Section 6.2 Minimum Net Revenues. Borrowers agree that an Event of Default
shall be deemed to have occurred under this Agreement if the Borrowers’ Net
Revenues for any twelve month trailing period preceding the end of each calendar
quarter below (which shall be the Defined Period) shall be less than the amounts
set forth below:

      Defined Period Ending   Minimum Net Revenues for Defined Period  
December 31, 2007
  $44,900,000
March 31, 2008
  $62,000,000
June 30, 2008
  $80,000,000
September 30, 2008
  $97,000,000
December 31, 2008
  $105,000,000
March 31, 2009
  $118,000,000
June 30, 2009
  $132,000,000
September 30, 2009
  $146,000,000
December 31, 2009
  $160,000,000
March 31, 2010
  $180,000,000
June 30, 2010
  $200,000,000
September 30, 2010
  $223,000,000
December 31, 2010
  $242,000,000
March 31, 2011
  $260,000,000
June 30, 2011
  $276,000,000

     Section 6.3 Minimum MDS EBITDA. Borrowers agree that an Event of Default
shall be deemed to have occurred under this Agreement if, prior to the Positive
Consolidated EBITDA Date, both (a) MDS EBITDA as of the end of any calendar
quarter is below $6,000,000 for the twelve month trailing period preceding the
end of such calendar quarter and (b) MDS Net Revenues as of the end of such
calendar quarter are less than $50,000,000 for such twelve month trailing
period.
     Section 6.4 Evidence of Compliance. Borrowers shall furnish to
Administrative Agent, together with the financial reporting required of
Borrowers in Section 4.1 hereof, evidence (in form and content satisfactory to
Lender) of Borrowers’ compliance with the covenants in this Article and evidence
that no Event of Default specified in this Article has occurred. Such evidence
shall include, without limitation, (a) a statement and report, on a form
approved by Administrative Agent, detailing Borrowers’ calculations, and (b) if
reasonably requested by Administrative Agent, back-up documentation (including,
without limitation, invoices, receipts and other evidence

43



--------------------------------------------------------------------------------



 



of costs incurred during such quarter as Administrative Agent shall reasonably
require) evidencing the propriety of the calculations.
ARTICLE 7 — CONDITIONS
     Section 7.1 Conditions to Closing. The obligation of each Lender to make
the initial Loans, of Administrative Agent to issue any Support Agreements on
the Closing Date and of any LC Issuer to issue any Lender Letter of Credit on
the Closing Date shall be subject to the receipt by Administrative Agent of each
agreement, document and instrument set forth on the closing checklist prepared
by Administrative Agent or its counsel, each in form and substance satisfactory
to Administrative Agent and Lenders, and such other closing deliverables
reasonably requested by Administrative Agent and Lenders, and to the
satisfaction of the following conditions precedent, each to the satisfaction of
Administrative Agent and Lenders and their respective counsel in their sole
discretion: (a) the payment of all fees, expenses and other amounts due and
payable under each Financing Document; (b) the absence, as of December 31, 2006,
of any material adverse change in any aspect of the business, operations,
properties or financial condition of any Credit Party, or any event or condition
which could reasonably be expected to result in such a material adverse change;
and (c) the receipt by Administrative Agent of such other documents, instruments
and/or agreements as Administrative Agent may reasonably request.
     Section 7.2 Conditions to Each Loan, Support Agreement and Lender Letter of
Credit. In addition to the conditions set forth in Section 7.1, the obligation
of the Lenders to make a Loan (other than Revolving Loans made pursuant to
Section 2.5(c)) or an advance in respect of any Loan, of Administrative Agent to
issue any Support Agreement or of any LC Issuer to issue any Lender Letter of
Credit, including on the Closing Date, is subject to the satisfaction of the
following additional conditions, compliance with which shall be determined by
Administrative Agent: (a) the fact that, immediately before and after such
advance or issuance, no Default or Event of Default shall have occurred and be
continuing; (b) the fact that the representations and warranties of each Credit
Party contained in the Financing Documents shall be true, correct and complete
in all material respects on and as of the date of such advance or issuance,
except to the extent that any such representation or warranty relates to an
earlier date in which case such representation or warranty shall be true and
correct in all material respects as of such earlier date; (c) the fact that no
adverse change in the financial condition, properties, business, prospects, or
operations of Borrowers or any other Credit Party taken as a whole shall have
occurred and be continuing with respect to Borrowers or any Credit Party since
the date of this Agreement; and (d) with respect to the making of Revolving
Loans, the establishment of a Lockbox in accordance with Section 2.11. Each
giving of a Notice of LC Credit Event hereunder, each giving of a Notice of
Borrowing hereunder and each acceptance by any Borrower of the proceeds of any
Loan made hereunder shall be deemed to be a representation and warranty by each
Borrower on the date of such notice or acceptance as to the facts specified in
this Section.
ARTICLE 8 – RESERVED
ARTICLE 9 — SECURITY AGREEMENT
     Section 9.1 Generally. As security for the payment and performance of the
Obligations, and without limiting any other grant of a Lien and security
interest in any Security Document, Borrowers hereby grant and pledge to
Administrative Agent, for the benefit of Lenders and Administrative Agent, a
continuing first priority Lien on and security interest in, upon, and to the
personal property set forth on Schedule 9.1 attached hereto and made a part
hereof.
     Section 9.2 Representations and Warranties and Covenants Relating to
Collateral.
     (a) Borrowers shall not, and shall not permit any Credit Party to, take any
of the following actions or make any of the following changes unless Borrowers
have given at least thirty (30) days prior written notice to Administrative
Agent of Borrowers’ intention to take any such action (which such written notice
shall include an updated version of any Schedule impacted by such change) and
have executed any and all documents, instruments and agreements and taken any
other actions which Administrative Agent may reasonably request after receiving
such written notice in order to protect and preserve the Liens, rights and
remedies of Administrative Agent with respect to the Collateral: (i) change the
legal name or organizational identification number of any Borrower as it appears
in official filings in the jurisdiction of its organization, (ii) change the
jurisdiction of incorporation or

44



--------------------------------------------------------------------------------



 



formation of any Borrower or Credit Party or allow any Borrower or Credit Party
to designate any jurisdiction as an additional jurisdiction of incorporation for
such Borrower or Credit Party, or change the type of entity that it is, or
(iii) change its chief executive office, principal place of business, or the
location of its records concerning the Collateral or move any Collateral to or
place any Collateral on any location that is not then listed on the Schedules
and/or establish any business location at any location that is not then listed
on the Schedules.
     (b) Borrowers shall not adjust, settle or compromise the amount or payment
of any Account, or release wholly or partly any Account Debtor, or allow any
credit or discount thereon (other than adjustments, settlements, compromises,
credits and discounts in the Ordinary Course of Business, made while no Default
or Event of Default exists and in amounts which are not material and which,
after giving effect thereto, do not cause the Borrowing Base to be less than the
Revolving Loan Outstandings) without the prior written consent of Administrative
Agent. Without limiting the generality of this Agreement or any other provisions
of any of the Financing Documents relating to the rights of Administrative Agent
after the occurrence and during the continuance of an Event of Default,
Administrative Agent shall have the right at any time after the occurrence and
during the continuance of an Event of Default to: (i) exercise the rights of
Borrowers with respect to the obligation of any Account Debtor to make payment
or otherwise render performance to Borrowers and with respect to any property
that secures the obligations of any Account Debtor or any other Person obligated
on the Collateral, and (ii) adjust, settle or compromise the amount or payment
of such Accounts.
     (c) (i) Borrowers shall deliver to Administrative Agent all Tangible
Chattel Paper and all Instruments and Documents owned by any Borrower and
constituting part of the Collateral duly endorsed and accompanied by duly
executed instruments of transfer or assignment, all in form and substance
satisfactory to Administrative Agent. Borrowers shall provide Administrative
Agent with “control” (as defined in Article 9 of the UCC) of all Electronic
Chattel Paper owned by any Borrower and constituting part of the Collateral by
having Administrative Agent identified as the assignee on the records pertaining
to the single authoritative copy thereof and otherwise complying with the
applicable elements of control set forth in the UCC. Borrowers also shall
deliver to Administrative Agent all security agreements securing any such
Chattel Paper and securing any such Instruments. Borrowers will mark
conspicuously all such Chattel Paper and all such Instruments and Documents with
a legend, in form and substance satisfactory to Administrative Agent, indicating
that such Chattel Paper and such Instruments and Documents are subject to the
security interests and Liens in favor of Administrative Agent created pursuant
to this Agreement and the Security Documents. Borrowers shall comply with all
the provisions of Section 5.9 with respect to the Deposit Accounts and
Securities Accounts of Borrowers. Notwithstanding the foregoing, no FF&E leases
constituting Chattel Paper shall be required to be delivered to Administrative
Agent unless an Event of Default occurs and is continuing; provided, that,
(i) each such FF&E lease is listed on Schedule 9.2(c) and such schedule is
updated on a monthly basis, (ii) only one original of each such FF&E lease shall
be created, (iii) all original FF&E leases shall be stored in Principal
Borrower’s chief executive office and (iii) copies of representative examples of
such FF&E leases containing proper legends in accordance with this
Section 9.2(c) shall be delivered to Administrative Agent upon request.
          (ii) Except for Letters of Credit with an aggregate face amount of
less than $250,000 at any time, Borrowers shall deliver to Administrative Agent
all letters of credit on which any Borrower is the beneficiary and which give
rise to Letter-of-Credit Rights owned by such Borrower which constitute part of
the Collateral in each case duly endorsed and accompanied by duly executed
instruments of transfer or assignment, all in form and substance satisfactory to
Administrative Agent. Borrowers shall take any and all actions as may be
necessary or desirable, or that Administrative Agent may request, from time to
time, to cause Administrative Agent to obtain exclusive “control” (as defined in
Article 9 of the UCC) of any such Letter-of-Credit Rights in a manner acceptable
to Administrative Agent.
          (iii) Except for Commercial Tort Claims in an aggregate amount of less
than $250,000 at any time, Borrowers shall promptly advise Administrative Agent
upon any Borrower becoming aware that it has any interests in any Commercial
Tort Claim that constitutes part of the Collateral, which such notice shall
include descriptions of the events and circumstances giving rise to such
Commercial Tort Claim and the dates such events and circumstances occurred, the
potential defendants with respect such Commercial Tort Claim and any court
proceedings that have been instituted with respect to such Commercial Tort
Claim, and Borrowers shall, with respect to any such Commercial Tort Claim,
execute and deliver to Administrative Agent such documents as

45



--------------------------------------------------------------------------------



 



Administrative Agent shall request to perfect, preserve or protect the Liens,
rights and remedies of Administrative Agent with respect to any such Commercial
Tort Claim.
          (iv) Except for Accounts and Inventory in an aggregate amount not to
exceed $250,000 and FF&E, no Accounts or Inventory or other Collateral shall at
any time be in the possession or control of any warehouse, consignee, bailee or
any of Borrowers’ agents or processors without prior written notice to
Administrative Agent and the receipt by Administrative Agent, if Administrative
Agent has so requested, of warehouse receipts, consignment agreements or bailee
lien waivers (as applicable) reasonably satisfactory to Administrative Agent
prior to the commencement of such possession or control. Borrowers have notified
Administrative Agent that Inventory is currently located at the locations set
forth on Schedule 9.2. Borrowers shall, upon the request of Administrative
Agent, notify any such warehouse, consignee, bailee, agent or processor of the
security interests and Liens in favor of Administrative Agent created pursuant
to this Agreement and the Security Documents, instruct such Person to hold all
such Collateral for Administrative Agent’s account subject to Administrative
Agent’s instructions and shall obtain an acknowledgement from such Person that
such Person holds the Collateral for Administrative Agent’s benefit.
          (v) Upon request of Administrative Agent, Borrowers shall promptly
deliver to Administrative Agent any and all certificates of title, applications
for title or similar evidence of ownership of all such tangible Personal
Property and shall cause Administrative Agent to be named as lienholder on any
such certificate of title or other evidence of ownership. Borrowers shall not
permit any such tangible Personal Property to become Fixtures to real estate
unless such real estate is subject to a Lien in favor of Administrative Agent.
          (vi) Each Borrower hereby authorizes Administrative Agent to file
without the signature of such Borrower one or more UCC financing statements
relating to liens on personal property relating to all or any part of the
Collateral, which financing statements may list Administrative Agent as the
“secured party” and such Borrower as the “debtor” and which describe and
indicate the collateral covered thereby as all or any part of the Collateral
under the Financing Documents, in such jurisdictions as Administrative Agent
from time to time determines are appropriate, and to file without the signature
of such Borrower any continuations of or corrective amendments to any such
financing statements, in any such case in order for Administrative Agent to
perfect, preserve or protect the Liens, rights and remedies of Administrative
Agent and Lenders with respect to the Collateral.
          (vii) Borrowers shall furnish to Administrative Agent from time to
time any statements and schedules further identifying or describing the
Collateral and any other information, reports or evidence concerning the
Collateral as Administrative Agent may reasonably request from time to time.
          (viii) Subject to Section 11.17, Borrowers hereby acknowledge and
agree that, at all times during which any of the Lenders have any obligations or
commitments to make loans or extensions of credit under this Agreement and/or
any of the Obligations (other than contingent indemnification obligations with
respect to matters not yet known to Administrative Agent) are not yet paid in
full, then, as between Borrowers on the one hand and Administrative Agent and
Lenders on the other hand, any Lender (and/or any Affiliate of any Lender) that
has control over and a Lien on any Deposit Account or Security Account of any
Borrower to secure any indebtedness, liabilities or obligations other than the
Obligations under the Financing Documents shall be deemed to hold such Lien and
to have control over any such Deposit Accounts or Security Accounts both for its
own benefit to secure such other indebtedness, liabilities and obligations and
as agent for perfection for the benefit of the Administrative Agent and the
Lenders to secure the Obligations under the Financing Documents (and to the
extent such a dual Lien in any such Deposit Account or Securities Account has
not yet been granted to any such Lender (or Affiliate of Lender), Borrowers
hereby make such grant), all subject, as among the Lenders and Administrative
Agent but without creating any third party beneficiary rights in Borrowers to
any additional agreement among Lenders and Administrative Agent (including any
such agreement in Article 11 below) regarding their respective rights and
remedies with respect to such Deposit Accounts and Securities Accounts.
     Section 9.3 UCC Remedies.
     (a) Upon the occurrence of and during the continuance of an Event of
Default under this Agreement

46



--------------------------------------------------------------------------------



 



or the other Financing Documents, Required Lenders may direct Administrative
Agent to commence the exercise of rights and remedies against Borrowers and the
Collateral for its benefit and for the benefit of the Lenders. Upon (but not
before) receipt by Administrative Agent of such a direction from Required
Lenders, Administrative Agent shall so commence such exercise of rights and
remedies, and Administrative Agent (without the need for further instructions or
direction or consent of Required Lenders), in addition to all other rights,
options, and remedies granted to Administrative Agent under this Agreement or at
law or in equity, may exercise, either directly or through one or more assignees
or designees, all rights and remedies granted to it under all Financing
Documents and under the UCC in effect in the applicable jurisdiction(s) and
under any other applicable law; including, without limitation:
          (i) The right to take possession of, send notices regarding, and
collect directly the Collateral, with or without judicial process;
          (ii) The right to (by its own means or with judicial assistance) enter
any of Borrowers’ premises and take possession of the Collateral, or render it
unusable, or to render it usable or saleable, or dispose of the Collateral on
such premises in compliance with subsection (iii) below and to take possession
of Borrowers’ original books and records, to obtain access to Borrowers’ data
processing equipment, computer hardware and software relating to the Collateral
and to use all of the foregoing and the information contained therein in any
manner Administrative Agent deems appropriate, without any liability for rent,
storage, utilities, or other sums, and Borrowers shall not resist or interfere
with such action (if Borrowers’ books and records are prepared or maintained by
an accounting service, contractor or other third party agent, Borrowers hereby
irrevocably authorize such service, contractor or other agent, upon notice by
Administrative Agent to such Person that an Event of Default has occurred and is
continuing, to deliver to Administrative Agent or its designees such books and
records, and to follow Administrative Agent’s instructions with respect to
further services to be rendered);
          (iii) The right to require Borrowers at Borrowers’ expense to assemble
all or any part of the Collateral and make it available to Administrative Agent
at any place designated by Administrative Agent;
          (iv) The right to notify postal authorities to change the address for
delivery of Borrowers’ mail to an address designated by Administrative Agent and
to receive, open and dispose of all mail addressed to any Borrower.
          (v) The right to enforce Borrowers’ rights against Account Debtors and
other obligors, including, without limitation, (i) the right to collect Accounts
directly in Administrative Agent’s own name (as agent for Lenders) and to charge
the collection costs and expenses, including attorneys’ fees, to Borrowers, and
(ii) the right, in the name of Administrative Agent or any designee of
Administrative Agent or Borrowers, to verify the validity, amount or any other
matter relating to any Accounts by mail, telephone, telegraph or otherwise,
including, without limitation, verification of Borrowers’ compliance with
applicable Laws. Borrowers shall cooperate fully with Administrative Agent in an
effort to facilitate and promptly conclude such verification process. Such
verification may include contacts between Administrative Agent and applicable
federal, state and local regulatory authorities having jurisdiction over the
Borrowers’ affairs, all of which contacts Borrowers hereby irrevocably
authorize.
     (b) Each Borrower agrees that a notice received by it at least ten
(10) days before the time of any intended public sale, or the time after which
any private sale or other disposition of the Collateral is to be made, shall be
deemed to be reasonable notice of such sale or other disposition. If permitted
by applicable law, any perishable Collateral which threatens to speedily decline
in value or which is sold on a recognized market may be sold immediately by
Administrative Agent without prior notice to Borrowers. At any sale or
disposition of Collateral in an exercise of rights and remedies, Administrative
Agent may (to the extent permitted by applicable law) purchase all or any part
of the Collateral, free from any right of redemption by Borrowers, which right
is hereby waived and released. Each Borrower covenants and agrees not to
interfere with or impose any obstacle to Administrative Agent’s exercise of its
rights and remedies with respect to the Collateral. Administrative Agent shall
have no obligation to clean-up or otherwise prepare the Collateral for sale.
Administrative Agent may comply with any applicable state or federal law
requirements in connection with a disposition of the Collateral and compliance
will not be considered to

47



--------------------------------------------------------------------------------



 



adversely affect the commercial reasonableness of any sale of the Collateral.
Administrative Agent may sell the Collateral without giving any warranties as to
the Collateral. Administrative Agent may specifically disclaim any warranties of
title or the like. This procedure will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral. If Administrative Agent
sells any of the Collateral upon credit, Borrowers will be credited only with
payments actually made by the purchaser, received by Administrative Agent and
applied to the indebtedness of the purchaser. In the event the purchaser fails
to pay for the Collateral, Administrative Agent may resell the Collateral in an
exercise of rights and remedies and Borrowers shall be credited with the
proceeds of the sale. Borrowers shall remain liable for any deficiency if the
proceeds of any such sale or disposition of the Collateral are insufficient to
pay all Obligations.
     (c) Without restricting the generality of the foregoing and for the
purposes aforesaid, each Borrower hereby appoints and constitutes Administrative
Agent its lawful attorney-in-fact with full power of substitution in the
Collateral, upon the occurrence and during the continuance of a Default, to use
unadvanced funds remaining under this Agreement or which may be reserved,
escrowed or set aside for any purposes hereunder at any time, or to advance
funds in excess of the face amount of the Notes, to pay, settle or compromise
all existing bills and claims, which may be Liens or security interests, or to
avoid such bills and claims becoming Liens against the Collateral; to execute
all applications and certificates in the name of such Borrower and to prosecute
and defend all actions or proceedings in connection with the Collateral; and to
do any and every act which such Borrower might do in its own behalf; it being
understood and agreed that this power of attorney shall be a power coupled with
an interest and cannot be revoked.
     (d) Administrative Agent and each Lender is hereby granted an irrevocable,
non-exclusive, royalty-free license or other right to use, without charge,
Borrowers’ labels, mask works, rights of use of any name, any other Intellectual
Property and advertising matter, and any similar property as it pertains to the
Collateral up the occurrence and during the continuance of an Event of Default,
in completing production of, advertising for sale, and selling any Collateral
and, in connection with Administrative Agent’s exercise of its rights under this
Article, Borrowers’ rights under all licenses and all franchise agreements inure
to Administrative Agent’s and each Lender’s benefit.
ARTICLE 10 — EVENTS OF DEFAULT
     Section 10.1 Events of Default.
     For purposes of the Financing Documents, the occurrence of any of the
following conditions and/or events, whether voluntary or involuntary, by
operation of law or otherwise, shall constitute an “Event of Default”:
     (a) any Borrower shall fail to pay when due any principal, interest,
premium or fee under any Financing Document or any other amount payable under
any Financing Document, in each case within three (3) Business Days after any
such principal, interest or fee becomes due, or there shall occur any default in
the performance of or compliance with Section 2.11 or 4.14;
     (b) any Credit Party defaults in the performance of or compliance with any
term contained in this Agreement or in any other Financing Document (other than
occurrences described in other provisions of this Section 10.1 for which a
different grace or cure period is specified or for which no grace or cure period
is specified and thereby constitute immediate Events of Default) and such
default is not remedied by the Credit Party or waived by Administrative Agent
within (i) with respect to any default under Article 5, Section 4.1,
Section 4.3(a), or Section 4.3(c), upon the occurrence of such default or the
event giving rise to such default; (ii) with respect to all other matters,
thirty (30) days after the earlier of the date on which (x) any Borrower has
actual knowledge of such default or (y) Borrower Representative receives notice
thereof from Administrative Agent or the Required Lenders;
     (c) any representation, warranty, certification or statement made by any
Credit Party or any other Person in any Financing Document or in any
certificate, financial statement or other document delivered pursuant to any
Financing Document is incorrect in any respect (or in any material respect if
such representation, warranty, certification or statement is not by its terms
already qualified as to materiality) when made (or deemed made);
     (d) failure of any Credit Party to pay when due or within any applicable
grace period any principal, interest or other amount on Debt (other than the
Loans), or the occurrence of any breach, default, condition or event with
respect to any Debt (other than the Loans), if the effect of such failure or
occurrence is to cause or to permit the

48



--------------------------------------------------------------------------------



 



holder or holders of any such Debt to cause Debt or other liabilities having an
individual principal amount in excess of $250,000 or having an aggregate
principal amount in excess of $1,000,000 to become or be declared due prior to
its stated maturity;
     (e) any Credit Party or any Subsidiary of a Borrower shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;
     (f) an involuntary case or other proceeding shall be commenced against any
Credit Party or any Subsidiary of a Borrower seeking liquidation, reorganization
or other relief with respect to it or its debts under any bankruptcy, insolvency
or other similar law now or hereafter in effect or seeking the appointment of a
trustee, receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of forty-five (45) days; or
an order for relief shall be entered against any Credit Party or any Subsidiary
of a Borrower under applicable federal bankruptcy, insolvency or other similar
law in respect of (i) bankruptcy, liquidation, winding-up, dissolution or
suspension of general operations, (ii) composition, rescheduling,
reorganization, arrangement or readjustment of, or other relief from, or stay of
proceedings to enforce, some or all of the debts or obligations, or
(iii) possession, foreclosure, seizure or retention, sale or other disposition
of, or other proceedings to enforce security over, all or any substantial part
of the assets of such Credit Party or Subsidiary;
     (g) (i) institution of any steps by any Person to terminate any Pension
Plan of any Borrower, or any of its Subsidiaries or ERISA Affiliates (if any
such Pension Plan exists) if as a result of such termination any Credit Party or
any ERISA Affiliate could reasonably be expected to be required to make a
contribution to such Pension Plan, or could reasonably be expected to incur a
liability or obligation to such Pension Plan, in excess of $1,000,000, (ii) a
contribution failure occurs with respect to any Pension Plan of any Borrower, or
any of its Subsidiaries or ERISA Affiliates (if any such Pension Plan exists)
sufficient to give rise to a Lien on any property or assets of any Borrower or
any of its Subsidiaries or ERISA Affiliates under Section 302(f) of ERISA, or
(iii) there shall occur any complete withdrawal or partial withdrawal from a
Multiemployer Plan by any Borrower, or any of its Subsidiaries or ERISA
Affiliate (if any such Multiemployer Plan to which any Borrower, or any of its
Subsidiaries or ERISA Affiliate contributes exists) and the withdrawal liability
(without unaccrued interest) of Borrowers, and their Subsidiaries and ERISA
Affiliates to Multiemployer Plans to which any of them contributes or has
contributed (including any outstanding withdrawal liability that such Borrower,
or any applicable Subsidiary or ERISA Affiliate has incurred on the date of such
withdrawal) exceeds $1,000,000;
     (h) one or more judgments or orders for the payment of money (not paid or
fully covered by insurance maintained in accordance with the requirements of
this Agreement and as to which the relevant insurance company has acknowledged
coverage) aggregating in excess of $1,000,000 shall be rendered against any or
all Credit Parties and either (i) enforcement proceedings shall have been
commenced by any creditor upon any such judgments or orders, or (ii) there shall
be any period of twenty (20) consecutive days during which a stay of enforcement
of any such judgments or orders, by reason of a pending appeal, bond or
otherwise, shall not be in effect;
     (i) any Lien created by any of the Security Documents shall at any time
fail to constitute a valid and perfected Lien on all of the Collateral purported
to be encumbered thereby (unless otherwise expressly permitted hereunder),
subject to no prior or equal Lien except Permitted Liens, or any Credit Party
shall so assert;
     (j) the institution by any Governmental Authority of criminal proceedings
against any Credit Party involving (i) moral turpitude or (ii) a felony;
     (k) a default or event of default occurs under any guaranty of any portion
of the Obligations;
     (l) any Borrower makes any payment on account of any Debt that has been
subordinated to any of the Obligations, other than payments specifically
permitted by the terms of such subordination;

49



--------------------------------------------------------------------------------



 



     (m) if the Principal Borrower is or becomes an entity whose equity is
registered with the SEC, and/or is publicly traded on and/or registered with a
public securities exchange, the Principal Borrower’s equity fails to remain
publicly traded on and registered with a public securities exchange; or
     (n) the occurrence of any fact, event or circumstance that has or that
could reasonably be expected to result in a Material Adverse Effect.
     All cure periods provided for in this Section shall run concurrently with
any cure period provided for in any applicable Financing Documents under which
the default occurred.
     Section 10.2 Acceleration and Suspension or Termination of Revolving Loan
Commitment and Term Loan Commitment. Upon the occurrence and during the
continuance of an Event of Default, Administrative Agent shall if required by
Required Lenders (but not until so requested), (a) by notice to Borrower
Representative suspend or terminate the Revolving Loan Commitment and Term Loan
Commitment and the obligations of Administrative Agent and Lenders with respect
thereto, in whole or in part (and, if in part, each Lender’s Revolving Loan
Commitment and Term Loan Commitment shall be reduced in accordance with its Pro
Rata Share), and/or (b) by notice to Borrower Representative declare the
Obligations to be, and the Obligations shall thereupon become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by each Borrower and Borrowers will pay the same;
provided, however, that in the case of any of the Events of Default specified in
Section 10.1(e) or 10.1(f) above, without any notice to any Borrower or any
other act by Administrative Agent or the Lenders, the Revolving Loan Commitment
and Term Loan Commitment and the obligations of Administrative Agent and the
Lenders with respect thereto shall thereupon immediately and automatically
terminate and all of the Obligations shall become immediately and automatically
due and payable without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by each Borrower and Borrowers will pay the
same.
     Section 10.3 Cash Collateral. If (a) any Event of Default specified in
Section 10.1(e) or 10.1(f) shall occur, (b) the Obligations shall have otherwise
been accelerated pursuant to Section 10.2, or (c) the Revolving Loan Commitment
and the obligations of Administrative Agent and the Lenders with respect thereto
shall have been terminated pursuant to Section 10.2, then without any request or
the taking of any other action by Administrative Agent or the Lenders, Borrowers
shall immediately comply with the provisions of Section 2.5(e) with respect to
the deposit of cash collateral to secure the existing Letter of Credit Liability
and future payment of related fees.
     Section 10.4 Default Rate of Interest. At the election of Administrative
Agent or Required Lenders, after the occurrence of an Event of Default and for
so long as it continues, (a) the Loans and other Obligations shall bear interest
at rates that are five percent (5.0%) per annum in excess of the rates otherwise
payable under this Agreement, and (b) the fee described in Section 2.5(b) shall
increase by a rate that is five percent (5.0%) in excess of the rate otherwise
payable under such Section; provided that, notwithstanding anything to the
contrary contained in the foregoing or otherwise in this Agreement, the
increased rates of default interest and fees under Section 2.5(b) provided for
in this section shall be applicable automatically and immediately upon the
occurrence and during the continuance of any Event of Default occurring under
Section 10.1(e) or 10.1(f) above without the necessity of any further
affirmative action by any party.
     Section 10.5 Setoff Rights. During the continuance of any Event of Default,
each Lender is hereby authorized by each Borrower at any time or from time to
time, with reasonably prompt subsequent notice to such Borrower (any prior or
contemporaneous notice being hereby expressly waived) to set off and to
appropriate and to apply any and all (a) balances held by such Lender or any of
such Lender’s Affiliates at any of its offices for the account of such Borrower
or any of its Subsidiaries (regardless of whether such balances are then due to
such Borrower or its Subsidiaries), and (b) other property at any time held or
owing by such Lender to or for the credit or for the account of such Borrower or
any of its Subsidiaries, against and on account of any of the Obligations;
except that no Lender shall exercise any such right without the prior written
consent of Administrative Agent, subject to Section 11.17. Any Lender exercising
a right to set off shall purchase for cash (and the other Lenders shall sell)
interests in each of such other Lender’s Pro Rata Share of the Obligations as
would be necessary to cause all Lenders to share the amount so set off with each
other Lender in accordance with their respective Pro Rata Share of the
Obligations. Each Borrower agrees, to the fullest extent permitted by law, that
any Lender and any of such Lender’s Affiliates may exercise its right to set off
with respect to the Obligations as provided in this Section.

50



--------------------------------------------------------------------------------



 



     Section 10.6 Application of Proceeds. Notwithstanding anything to the
contrary contained in this Agreement, upon the occurrence and during the
continuance of an Event of Default, (a) each Borrower irrevocably waives the
right to direct the application of any and all payments at any time or times
thereafter received by Administrative Agent from or on behalf of such Borrower
or any other Credit Party of all or any part of the Obligations, and, as between
Borrowers on the one hand and Administrative Agent and Lenders on the other,
Administrative Agent shall have the continuing and exclusive right to apply and
to reapply any and all payments received against the Obligations in such manner
as Administrative Agent and Required Lenders may deem advisable notwithstanding
any previous application by Administrative Agent, and (b) the proceeds of any
sale of, or other realization upon, all or any part of the Collateral shall be
applied: first, to all fees, costs, indemnities, liabilities, obligations and
expenses incurred by or owing to Administrative Agent, in its capacity as
Administrative Agent and not in its capacity as a Lender, with respect to this
Agreement, the other Financing Documents or the Collateral; second, to all fees,
costs, indemnities, liabilities, obligations and expenses incurred by or owing
to any Lender with respect to this Agreement, the other Financing Documents or
the Collateral; third, to accrued and unpaid interest on the Obligations
(including any interest which, but for the provisions of the Bankruptcy Code,
would have accrued on such amounts); fourth, to the principal amount of the
Obligations outstanding and to provide cash collateral to secure any and all
Letter of Credit Liability and future payment of related fees, as provided for
in Section 2.5(e); and fifth to any other indebtedness or obligations of
Borrowers owing to Administrative Agent or any Lender under the Financing
Documents. Any balance remaining shall be delivered to Borrowers or to whoever
may be lawfully entitled to receive such balance or as a court of competent
jurisdiction may direct. In carrying out the foregoing, (x) amounts received
shall be applied in the numerical order provided until exhausted prior to the
application to the next succeeding category, and (y) each of the Persons
entitled to receive a payment in any particular category shall receive an amount
equal to its pro rata share of amounts available to be applied pursuant thereto
for such category.
          Section 10.7 Waivers and Remedies.
     (a) Except as otherwise provided for in this Agreement and to the fullest
extent permitted by applicable law, each Borrower waives: (i) presentment,
demand and protest, and notice of presentment, dishonor, intent to accelerate,
acceleration, protest, default, nonpayment, maturity, release, compromise,
settlement, extension or renewal of any or all Financing Documents, the Notes or
any other notes, commercial paper, Accounts, contracts, Documents, Instruments,
Chattel Paper and guaranties at any time held by Lenders on which any Borrower
may in any way be liable, and hereby ratifies and confirms whatever Lenders may
do to effect this; (ii) all rights to notice and a hearing prior to
Administrative Agent’s or any Lender’s taking possession or control of, or to
Administrative Agent’s or any Lender’s replevy, attachment or levy upon, any
Collateral or any bond or security which might be required by any court prior to
allowing Administrative Agent or any Lender to exercise any of its remedies; and
(iii) the benefit of all valuation, appraisal, marshalling and exemption Laws.
The rights and remedies herein and therein provided shall be cumulative and not
exclusive of any rights or remedies provided by law. Any reference in any
Financing Document to the “continuing” nature of any Event of Default shall not
be construed as establishing or otherwise indicating that any Borrower or any
other Credit Party has the independent right to cure any such Event of Default,
but is rather presented merely for convenience should such Event of Default be
cured or waived in accordance with the terms of the applicable Financing
Documents.
     (b) Each Borrower for itself and all its successors and assigns, (i) agrees
that its liability shall not be in any manner affected by any acquiescence in
non-compliance, indulgence, extension of time, renewal, waiver, or modification
made, granted or consented to by Administrative Agent or any Lender;
(ii) consents to any indulgences and all extensions of time, renewals, waivers,
or modifications that may be granted by Administrative Agent or any Lender with
respect to the payment or other provisions of the Financing Documents, and to
any substitution, exchange or release of the Collateral, or any part thereof,
with or without substitution, and agrees to the addition or release of any
Borrower, endorsers, guarantors, or sureties, or whether primarily or
secondarily liable, without notice to any other Borrower and without affecting
its liability hereunder; (iii) agrees that its liability shall be unconditional
and without regard to the liability of any other Borrower, Administrative Agent
or any Lender for any tax on the indebtedness; and (iv) to the fullest extent
permitted by law, expressly waives the benefit of any statute or rule of law or
equity now provided, or which may hereafter be provided, which would produce a
result contrary to or in conflict with the foregoing.
     (c) Any delay or forbearance by Administrative Agent or any Lender in
exercising any right or remedy under any of the Financing Documents, or
otherwise afforded by applicable law, including any failure to

51



--------------------------------------------------------------------------------



 



accelerate the maturity date of the Loans, shall not be a waiver of or preclude
the exercise of any right or remedy nor shall it serve as a novation of the
Notes or as a reinstatement of the Revolving Loan Commitments, Term Loan
Commitments or Loans or a waiver of such right of acceleration or the right to
insist upon strict compliance of the terms of the Financing Documents.
Administrative Agent’s or any Lender’s acceptance of payment of any sum secured
by any of the Financing Documents after the due date of such payment shall not
be a waiver of Administrative Agent’s and such Lender’s right to either require
prompt payment when due of all other sums so secured or to declare a default for
failure to make prompt payment.
     (d) Without limiting the generality of anything contained in this Agreement
or the other Financing Documents, each Borrower agrees that if an Event of
Default is continuing (i) Administrative Agent and Lenders shall not be subject
to any “one action” or “election of remedies” law or rule, and (ii) all Liens
and other rights, remedies or privileges provided to Administrative Agent or
Lenders shall remain in full force and effect until Administrative Agent or
Lenders have exhausted all remedies against the Collateral and any other
properties owned by Borrowers and the Financing Documents and other security
instruments or agreements securing the Loans have been foreclosed, sold and/or
otherwise realized upon in satisfaction of Borrowers’ obligations under the
Financing Documents.
     (e) At the request of the Required Lenders, Administrative Agent shall have
the right from time to time to partially foreclose upon any Collateral in any
manner and for any amounts secured by the Financing Documents then due and
payable. Notwithstanding one or more partial foreclosures, any unforeclosed
Collateral shall remain subject to the Financing Documents to secure payment of
sums secured by the Financing Documents and not previously recovered. To the
fullest extent permitted by law, each Borrower, for itself and its successors
and assigns, waives in the event of foreclosure of any or all of the Collateral
any equitable right otherwise available to any Credit Party which would require
the separate sale of any of the Collateral or require Administrative Agent or
Lenders to exhaust their remedies against any part of the Collateral before
proceeding against any other part of the Collateral; and further in the event of
such foreclosure each Borrower does hereby expressly consent to and authorize,
at the option of Administrative Agent, the foreclosure and sale either
separately or together of each part of the Collateral.
     Section 10.8 Injunctive Relief. The parties acknowledge and agree that, in
the event of a breach or threatened breach of any Credit Party’s obligations
under any Financing Documents, Administrative Agent and Lenders may have no
adequate remedy in money damages and, accordingly, shall be entitled to an
injunction (including, without limitation, a temporary restraining order,
preliminary injunction, writ of attachment, or order compelling an audit)
against such breach or threatened breach, including, without limitation,
maintaining any cash management and collection procedure described herein.
However, no specification in this Agreement of a specific legal or equitable
remedy shall be construed as a waiver or prohibition against any other legal or
equitable remedies in the event of a breach or threatened breach of any
provision of this Agreement. Each Credit Party waives, to the fullest extent
permitted by law, the requirement of the posting of any bond in connection with
such injunctive relief. By joining in the Financing Documents as a Credit Party,
each Credit Party specifically joins in this Section as if this Section were a
part of each Financing Document executed by such Credit Party.
ARTICLE 11 – ADMINISTRATIVE AGENT
     Section 11.1 Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes Administrative Agent to be the agent of Lender under and
with respect to this Agreement and the other Financing Documents and to enter
into each of the Financing Documents to which it is a party (other than this
Agreement) on its behalf and to take such actions as Administrative Agent on its
behalf and to exercise such powers under the Financing Documents as are
delegated to Administrative Agent by the terms thereof, together with all such
powers as are reasonably incidental thereto. Subject to the terms of
Section 12.5 and to the terms of the other Financing Documents, Administrative
Agent is authorized and empowered to amend, modify, or waive any provisions of
this Agreement or the other Financing Documents on behalf of Lenders. The
provisions of this Article 11 are solely for the benefit of Administrative Agent
and Lenders and neither Borrowers nor any other Credit Party shall have any
rights as a third party beneficiary of any of the provisions hereof. In
performing its functions and duties under this Agreement, Administrative Agent
shall act solely as agent of Lenders and does not assume and shall not be deemed
to have assumed any obligation toward or relationship of agency or trust with or
for Borrowers

52



--------------------------------------------------------------------------------



 



or any other Credit Party. Administrative Agent may perform any of its duties
hereunder, or under the Financing Documents, by or through its own agents or
employees.
     Section 11.2 Administrative Agent and Affiliates. Administrative Agent
shall have the same rights and powers under the Financing Documents as any other
Lender and may exercise or refrain from exercising the same as though it were
not Administrative Agent, and Administrative Agent and its Affiliates may lend
money to, invest in and generally engage in any kind of business with each
Credit Party or Affiliate of any Credit Party as if it were not Administrative
Agent hereunder.
     Section 11.3 Action by Administrative Agent. The duties of Administrative
Agent shall be mechanical and administrative in nature. Administrative Agent
shall not have by reason of this Agreement a fiduciary relationship in respect
of any Lender. Nothing in this Agreement or any of the Financing Documents is
intended to or shall be construed to impose upon Administrative Agent any
obligations in respect of this Agreement or any of the Financing Documents
except as expressly set forth herein or therein.
     Section 11.4 Consultation with Experts. Administrative Agent may consult
with legal counsel, independent public accountants and other experts selected by
it and shall not be liable for any action taken or omitted to be taken by it in
good faith in accordance with the advice of such counsel, accountants or
experts.
     Section 11.5 Liability of Administrative Agent. Neither Administrative
Agent nor any of its directors, officers, agents or employees shall be liable to
any Lender for any action taken or not taken by it in connection with the
Financing Documents, except that Administrative Agent shall be liable with
respect to its specific duties set forth hereunder, but only to the extent of
its own gross negligence or willful misconduct in the discharge thereof as
determined by a final non-appealable judgment of a court of competent
jurisdiction. Neither Administrative Agent nor any of its directors, officers,
agents or employees shall be responsible to any Lender for or have any duty to
any Lender to ascertain, inquire into or verify (i) any statement, warranty or
representation made in connection with any Financing Document or any borrowing
hereunder; (ii) the performance or observance of any of the covenants or
agreements specified in any Financing Document; (iii) the satisfaction of any
condition specified in any Financing Document; (iv) the validity, effectiveness,
sufficiency or genuineness of any Financing Document, any Lien purported to be
created or perfected thereby or any other instrument or writing furnished in
connection therewith; (v) the existence or non-existence of any Default or Event
of Default; or (vi) the financial condition of any Credit Party. Administrative
Agent shall not incur any liability by acting in reliance upon any notice,
consent, certificate, statement, or other writing (which may be a bank wire,
telex, facsimile or electronic transmission or similar writing) believed by it
to be genuine or to be signed by the proper party or parties. Administrative
Agent shall not be liable to any Lender for any apportionment or distribution of
payments made by it in good faith and if any such apportionment or distribution
is subsequently determined to have been made in error the sole recourse of any
Lender to whom payment was due but not made, shall be to recover from other
Lenders any payment in excess of the amount to which they are determined to be
entitled (and such other Lenders hereby agree to return to such Lender any such
erroneous payments received by them).
     Section 11.6 Indemnification. Each Lender shall, in accordance with its Pro
Rata Share, indemnify Administrative Agent (to the extent not reimbursed by
Borrowers) upon demand against any cost, expense (including reasonable counsel
fees and disbursements), claim, demand, action, loss or liability (except such
as result from Administrative Agent’s gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent
jurisdiction) that Administrative Agent, in its capacity as Administrative Agent
and not in its capacity as a Lender, may suffer or incur in connection with the
Financing Documents or any action taken or omitted by Administrative Agent
hereunder or thereunder. If any indemnity furnished to Administrative Agent for
any purpose shall, in the opinion of Administrative Agent, be insufficient or
become impaired, Administrative Agent may call for additional indemnity and
cease, or not commence, to do the acts indemnified against even if so directed
by Required Lenders until such additional indemnity is furnished.
     Section 11.7 Right to Request and Act on Instructions. Administrative Agent
may at any time request instructions from Lenders with respect to any actions or
approvals which by the terms of this Agreement or of any of the Financing
Documents Administrative Agent is permitted or desires to take or to grant, and
if such instructions are promptly requested, Administrative Agent shall be
absolutely entitled to refrain from taking any action or to withhold any
approval and shall not be under any liability whatsoever to any Person for
refraining from

53



--------------------------------------------------------------------------------



 



any action or withholding any approval under any of the Financing Documents
until it shall have received such instructions from Required Lenders or all or
such other portion of the Lenders as shall be prescribed by this Agreement.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Administrative Agent as a result of Administrative Agent
acting or refraining from acting under this Agreement or any of the other
Financing Documents in accordance with the instructions of Required Lenders (or
all or such other portion of the Lenders as shall be prescribed by this
Agreement) and, notwithstanding the instructions of Required Lenders (or such
other applicable portion of the Lenders), Administrative Agent shall have no
obligation to take any action if it believes, in good faith, that such action
would violate applicable Laws or exposes Administrative Agent to any liability
for which it has not received satisfactory indemnification in accordance with
the provisions of Section 11.6.
     Section 11.8 Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon Administrative Agent or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking any action under the
Financing Documents.
     Section 11.9 Collateral Matters. Lenders irrevocably authorize
Administrative Agent, at its option and in its discretion, to (x) release any
Lien granted to or held by Administrative Agent under any Security Document
(i) upon (a) termination of the Term Loan Commitment and Revolving Loan
Commitment, (b) payment in full of all Obligations and (c) the expiration,
termination or cash collateralization (to the satisfaction of Administrative
Agent) of all Letters of Credit; or (ii) constituting property sold or disposed
of as part of or in connection with any disposition permitted under any
Financing Document (it being understood and agreed that Administrative Agent may
conclusively rely without further inquiry on a certificate of a Responsible
Officer as to the sale or other disposition of property being made in full
compliance with the provisions of the Financing Documents) and (y) release or
subordinate any Lien granted to or held by Administrative Agent under any
Security Document constituting property which is the subject of a Permitted
Asset Disposition (it being understood and agreed that Administrative Agent may
conclusively rely without further inquiry on a certificate of a Responsible
Officer as to the identification of any property which is the subject of a
Permitted Asset Disposition). Upon request by Administrative Agent at any time,
Lenders will confirm Administrative Agent’s authority to release and/or
subordinate particular types or items of Collateral pursuant to this Section.
     Section 11.10 Agency for Perfection. Administrative Agent and each Lender
hereby appoint each other Lender as agent for the purpose of perfecting
Administrative Agent’s security interest in assets which, in accordance with the
Uniform Commercial Code in any applicable jurisdiction, can be perfected by
possession or control. Should any Lender (other than Administrative Agent)
obtain possession or control of any such assets, such Lender shall notify
Administrative Agent thereof, and, promptly upon Administrative Agent’s request
therefor, shall deliver such assets to Administrative Agent or in accordance
with Administrative Agent’s instructions or transfer control to Administrative
Agent in accordance with Administrative Agent’s instructions. Each Lender agrees
that it will not have any right individually to enforce or seek to enforce any
Security Document or to realize upon any Collateral for the Loans unless
instructed to do so by Administrative Agent (or consented to by Administrative
Agent, as provided in Section 10.5), it being understood and agreed that such
rights and remedies may be exercised only by Administrative Agent.
     Section 11.11 Notice of Default. Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
except with respect to defaults in the payment of principal, interest and fees
required to be paid to Administrative Agent for the account of Lenders, unless
Administrative Agent shall have received written notice from a Lender or
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. Administrative
Agent will notify each Lender of its receipt of any such notice. Administrative
Agent shall take such action with respect to such Default or Event of Default as
may be requested by Required Lenders (or all or such other portion of the
Lenders as shall be prescribed by this Agreement) in accordance with the terms
hereof. Unless and until Administrative Agent has received any such request,
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Default or Event of
Default as it shall deem advisable or in the best interests of Lenders.

54



--------------------------------------------------------------------------------



 



     Section 11.12 Successor Administrative Agent. Administrative Agent may at
any time give notice of its resignation to the Lenders and Borrowers. Upon
receipt of any such notice of resignation, Required Lenders shall have the
right, without the requirement of any consent of Borrowers, to appoint a
successor Administrative Agent. Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder and notice of such acceptance to the retiring
Administrative Agent, such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, the retiring Administrative Agent’s resignation shall
become immediately effective and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder and under the other
Financing Documents (if such resignation was not already effective and such
duties and obligations not already discharged, as provided below in this
paragraph). The fees payable by Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between Borrowers and such successor. If no such successor shall have been so
appointed by Required Lenders and shall have accepted such appointment within
thirty (30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
(but without any obligation) appoint a successor Administrative Agent. From and
following the expiration of such thirty (30) day period, Administrative Agent
shall have the exclusive right, upon one (1) Business Days’ notice to Borrowers
and the Lenders, and the delivery to a Lender, for the benefit of all Lenders,
of all Collateral in the possession of the retiring Administrative Agent, to
make its resignation effective immediately. From and following the effectiveness
of such notice, (i) the retiring Administrative Agent shall be discharged from
its duties and obligations hereunder and under the other Financing Documents and
(ii) all payments, communications and determinations provided to be made by, to
or through Administrative Agent shall instead be made by or to each Lender
directly, until such time as Required Lenders appoint a successor Administrative
Agent as provided for above in this paragraph. The provisions of this Agreement
shall continue in effect for the benefit of any retiring Administrative Agent
and its sub-agents after the effectiveness of its resignation hereunder and
under the other Financing Documents in respect of any actions taken or omitted
to be taken by any of them while the retiring Administrative Agent was acting or
was continuing to act as Administrative Agent.
     Section 11.13 Disbursements of Loans; Payment and Sharing of Payment.
     (a) Loan Advances, Payments and Settlements; Interest and Fee Payments.
          (i) Administrative Agent shall have the right, but in no event shall
be obligated, to, on behalf of Lenders (other than Non-Funding Lenders),
disburse funds to Borrowers for all Loans or advances thereof requested or
deemed requested by Borrowers pursuant to the terms of this Agreement regardless
of whether the conditions precedent set forth in Section 7.2 are then satisfied,
including the existence of any Default or Event of Default either before or
after giving effect to the making of such Loans or advances; provided, that
Administrative Agent shall not advance proceeds of any Revolving Loan pursuant
to this clause (i) if, to the knowledge of Administrative Agent, the Revolving
Loan Outstandings exceed the Revolving Loan Limit, either before or after giving
effect to the making of any proposed Revolving Loan. Administrative Agent shall
be conclusively entitled to assume, for purposes of the preceding sentence, that
each Lender, other than any Non-Funding Lenders, will fund its Pro Rata Share of
all Loans and advances thereof requested by Borrowers. Each Lender (other than
any Non-Funding Lender) shall reimburse Administrative Agent weekly, in
accordance with the provisions of the immediately following paragraph, for all
funds disbursed on its behalf by Administrative Agent pursuant to the first
sentence of this clause (i). Nothing in this Section or elsewhere in this
Agreement or the other Financing Documents shall be deemed to relieve any Lender
from its obligation to fulfill its commitments hereunder or to prejudice any
rights that Administrative Agent or Borrowers may have against any Lender as a
result of any default by such Lender hereunder.
          (ii) On a Business Day of each week as selected from time to time by
Administrative Agent (each such day being a “Settlement Date”), Administrative
Agent will advise each Lender by telephone, facsimile or e-mail of the amount of
each such Lender’s percentage interest of the applicable Loan balance as of the
close of business of the Business Day immediately preceding the Settlement Date.
In the event that payments are necessary to adjust the amount of such Lender’s
actual percentage interest of the applicable Loan balance to such Lender’s
required percentage interest of the applicable Loan balance as of any Settlement
Date, the party from which such payment is due shall pay Administrative Agent,
without setoff or discount, to the Payment Account not later than noon (Chicago
time) on the first Business Day following the Settlement Date the full amount
necessary to make such adjustment; provided, that Administrative Agent shall be
(i) the Lender of record for any Loans Administrative

55



--------------------------------------------------------------------------------



 



Agent elects to advance on behalf of the Lenders as permitted by this
Section 11.13(a) and (ii) entitled to receive interest and late charges
applicable to any such Loans advanced until full payment is made by the
applicable Lender. Any obligation arising pursuant to the immediately preceding
sentence shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever. In the event settlement shall not have occurred by the
date and time specified in the second preceding sentence, interest shall accrue
on the unsettled amount at the Base Rate plus the Base Rate Margin applicable to
the applicable Loan under which the advance is made.
          (iii) On each Settlement Date, Administrative Agent shall advise each
Lender by telephone, facsimile or e-mail of the amount of such Lender’s
percentage interest of principal, interest and fees paid for the benefit of
Lenders with respect to each applicable Loan, to the extent of such Lender’s
Revolving Loan Commitment Percentage or Term Loan Commitment Percentage with
respect thereto, and shall make payment to such Lender not later than noon
(Chicago time) on the Business Day following the Settlement Date of such amounts
in accordance with wire instructions delivered by such Lender to Administrative
Agent, as the same may be modified from time to time by written notice to
Administrative Agent; provided, that, in the case such Lender is a Defaulted
Lender, Administrative Agent shall be entitled to set off the funding short fall
against that Defaulted Lender’s respective share of all payments received from
Borrowers.
          (iv) On the Closing Date, Administrative Agent, on behalf of the
Lenders, may elect to advance to Borrowers the full amount of the initial Loans
to be made on the Closing Date prior to receiving funds from the Lenders, in
reliance upon each Lender’s commitment to make its Pro Rata Share of such Loans
to Borrowers in a timely manner on such date.
          (v) Notwithstanding anything to the contrary in this Agreement,
repayment of Loans by Administrative Agent shall be made first in respect of
Loans made at the time any Non-Funding Lenders exist, and second in respect of
all other outstanding Loans.
          (vi) The provisions of this Section 11.13(a) shall be deemed to be
binding upon Administrative Agent and Lenders notwithstanding the occurrence of
any Default or Event of Default, or any insolvency or bankruptcy proceeding
pertaining to Borrowers or any other Credit Party.
     (b) Term Loan Payments. Payments of principal, interest and fees in respect
of the Term Loans will be settled on the date of receipt if received by
Administrative Agent on the last Business Day of a month or on the Business Day
immediately following the date of receipt if received on any day other than the
last Business Day of a month.
     (c) Return of Payments.
          (i) If Administrative Agent pays an amount to a Lender under this
Agreement in the belief or expectation that a related payment has been or will
be received by Administrative Agent from Borrowers and such related payment is
not received by Administrative Agent, then Administrative Agent will be entitled
to recover such amount from such Lender on demand without setoff, counterclaim
or deduction of any kind, together with interest accruing on a daily basis at
the Federal Funds Rate.
          (ii) If Administrative Agent determines at any time that any amount
received by Administrative Agent under this Agreement must be returned to
Borrowers or paid to any other Person pursuant to any insolvency law or
otherwise, then, notwithstanding any other term or condition of this Agreement
or any other Financing Document, Administrative Agent will not be required to
distribute any portion thereof to any Lender. In addition, each Lender will
repay to Administrative Agent on demand any portion of such amount that
Administrative Agent has distributed to such Lender, together with interest at
such rate, if any, as Administrative Agent is required to pay to Borrowers or
such other Person, without setoff, counterclaim or deduction of any kind.
     (d) Defaulted Lenders. The failure of any Defaulted Lender to make any Loan
or any payment required by it hereunder shall not relieve any other Lender of
its obligations to make such Loan or payment, but neither any other Lender nor
Administrative Agent shall be responsible for the failure of any Defaulted
Lender to make a Loan or make any other payment required hereunder.
Notwithstanding anything set forth herein to the contrary, a Defaulted Lender
shall not have any voting or consent rights under or with respect to any
Financing

56



--------------------------------------------------------------------------------



 



Document or constitute a “Lender” (or be included in the calculation of
“Required Lenders” hereunder) for any voting or consent rights under or with
respect to any Financing Document.
     (e) Sharing of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of setoff or otherwise)
on account of any Loan (other than pursuant to the terms of Sections 2.9(d)) in
excess of its pro rata share of payments entitled pursuant to the other
provisions of this Section, such Lender shall purchase from the other Lenders
such participations in extensions of credit made by such other Lenders (without
recourse, representation or warranty) as shall be necessary to cause such
purchasing Lender to share the excess payment or other recovery ratably with
each of them; provided, however, that if all or any portion of the excess
payment or other recovery is thereafter required to be returned or otherwise
recovered from such purchasing Lender, such portion of such purchase shall be
rescinded and each Lender which has sold a participation to the purchasing
Lender shall repay to the purchasing Lender the purchase price to the ratable
extent of such return or recovery, without interest. Borrowers agree that any
Lender so purchasing a participation from another Lender pursuant to this clause
(e) may, to the fullest extent permitted by law, exercise all its rights of
payment (including pursuant to Section 10.5) with respect to such participation
as fully as if such Lender were the direct creditor of Borrowers in the amount
of such participation. If under any applicable bankruptcy, insolvency or other
similar law, any Lender receives a secured claim in lieu of a setoff to which
this clause (e) applies, such Lender shall, to the extent practicable, exercise
its rights in respect of such secured claim in a manner consistent with the
rights of the Lenders entitled under this clause (e) to share in the benefits of
any recovery on such secured claim.
     Section 11.14 Right to Perform, Preserve and Protect. If any Credit Party
fails to perform any obligation hereunder or under any other Financing Document
and such performance is necessary or desirable to preserve or protect the
Collateral, Administrative Agent itself may, but shall not be obligated to,
cause such obligation to be performed at Borrowers’ reasonable expense.
Administrative Agent is further authorized by Borrowers and the Lenders to make
expenditures from time to time which Administrative Agent, in its reasonable
business judgment, deems necessary or desirable to preserve or protect the
business conducted by Borrowers, the Collateral, or any portion thereof.
Borrowers hereby agree to reimburse Administrative Agent on demand for any and
all reasonable costs, liabilities and obligations incurred by Administrative
Agent pursuant to this Section. Each Lender hereby agrees to indemnify
Administrative Agent upon demand for any and all reasonable costs, liabilities
and obligations incurred by Administrative Agent pursuant to this Section, in
accordance with the provisions of Section 11.6.
     Section 11.15 Additional Titled Agents. Except for rights and powers, if
any, expressly reserved under this Agreement to any bookrunner, arranger or to
any titled agent named on the cover page of this Agreement, other than
Administrative Agent (collectively, the “Additional Titled Agents”), and except
for obligations, liabilities, duties and responsibilities, if any, expressly
assumed under this Agreement by any Additional Titled Agent, no Additional
Titled Agent, in such capacity, has any rights, powers, liabilities, duties or
responsibilities hereunder or under any of the other Financing Documents.
Without limiting the foregoing, no Additional Titled Agent shall have nor be
deemed to have a fiduciary relationship with any Lender. At any time that any
Lender serving as an Additional Titled Agent shall have transferred to any other
Person (other than any Affiliates) all of its interests in the Loans and in the
Term Loan Commitment and Revolving Loan Commitment, such Lender shall be deemed
to have concurrently resigned as such Additional Titled Agent.
     Section 11.16 Definitions. As used in this Article 11, the following terms
have the following meanings:
     “Federal Funds Rate” means, for any day, the rate of interest per annum
(rounded upwards, if necessary, to the nearest whole multiple of 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day, provided, however, that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day, and (b) if no
such rate is so published on such next preceding Business Day, the Federal Funds
Rate for such day shall be the average rate quoted to Administrative Agent on
such day on such transactions as determined by Administrative Agent.

57



--------------------------------------------------------------------------------



 



     “Revolving Loan Exposure” means, with respect to any Lender on any date of
determination, the percentage equal to the amount of such Lender’s Revolving
Loan Outstandings on such date divided by the aggregate Revolving Loan
Outstandings of all Lenders on such date.
     Section 11.17 Cash Collateral. The parties acknowledge that Borrowers may
in the future desire to pledge cash and/or securities in connection with the
provision by Silicon Valley Bank (“SVB”) to Borrower of certain cash management
services, such as the issuance of credit cards and the like (collectively, “Cash
Management Services”). The parties further acknowledge that Borrower does
presently and will continue to maintain Deposit Account(s) and/or Securities
Account(s) with SVB. The parties agree that notwithstanding anything to the
contrary contained in this Agreement, Borrowers may pledge cash and/or
securities to SVB as collateral to secure its obligations to SVB relating to
Cash Management Services in an amount not to exceed $250,000 (such cash and/or
securities and the proceeds thereof not exceeding such amount (but expressly
excluding any other Collateral) being hereinafter referred to as the “Cash
Collateral”). The parties further agree that (x) notwithstanding anything to the
contrary contained in this Agreement, SVB’s lien on the Cash Collateral shall be
senior in priority to the liens of Administrative Agent and Lenders under this
Agreement to the extent of Borrower’s reimbursement obligations in respect of
Cash Management Services (collectively, the “Reimbursement Obligations”), and
(y) SVB may extend credit to Borrower in connection with the provision of Cash
Management Services and take such action as SVB deems necessary to enforce its
rights and remedies to satisfy the Reimbursement Obligations in respect to Cash
Management Services, all without prior notice to or the consent of Lenders. SVB
agrees to use its best efforts to give immediate notice to Lenders of such
action being taken, and neither Administrative Agent nor any Lender may
foreclose upon, or force SVB to take any actions with respect to, the Cash
Collateral notwithstanding anything in this Agreement to the contrary. SVB
consents to Borrower’s grant to Lenders of liens and security interests against
the Cash Collateral (and agrees that it shall hold such Cash Collateral both to
perfect its own security interests therein as provided for in this paragraph and
also as bailee and agent for Administrative Agent and Lenders to perfect their
security interests therein granted under this Agreement, however, SVB may
release the Cash Collateral without the consent of the other Lenders), and the
parties agree that (i) the Cash Collateral and proceeds thereof shall be
distributed to SVB and other Lenders and Administrative Agent, after
satisfaction of the Reimbursement Obligations to SVB, in the manner and order
set forth herein, and (ii) to the extent that the Cash Collateral is
insufficient to satisfy the Reimbursement Obligations to SVB in full (a
“Deficiency”), any such Deficiency cannot be repaid by Borrower (and SVB shall
not accept or receive any payments as to such Deficiency) and SVB shall not be
entitled to receive the proceeds of any Collateral other than the Cash
Collateral until the Borrower’s indebtedness to Lenders under this Agreement and
the other Financing Documents has been fully repaid and the Revolving Loan
Commitment and Term Loan Commitments have been terminated. For the avoidance of
doubt, notwithstanding anything to the contrary contained in this Agreement, any
Deposit Account Control Agreement entered into between Administrative Agent in
its capacity as a secured creditor and SVB or any of its Affiliates in such
entity’s capacity as the financial institution at which any Borrower maintains
any Deposit Accounts or Securities Accounts (and not in its capacity as Lender
hereunder) (each of SVB and its Affiliates in such capacity, “SVB Account
Institution”) (each such agreement, an “SVB DACA”) or any other financing
agreement, (x) the provisions of such SVB DACA dealing with such SVB Account
Institution’s rights (and with the priority of such rights) to have and exercise
claims against any and all such Deposit Account(s) and Securities Account(s) of
Borrower maintained with such SVB Account Institution (each such account, a
“Borrower SVB Account”) with respect to such matters as items deposited in such
Borrower SVB Account returned unpaid (whether for insufficient funds or any
other reason), overdrafts on any Borrower SVB Account, automated clearing house
entries relating to any such Borrower SVB Account, any provisional credit
granted by the applicable SVB Account Institution to any such Borrower SVB
Account, claims of breaches of UCC transfer and presentment warranties made in
connection with items deposited in such Borrower SVB Account and customary
account maintenance fees and charges and commissions for services rendered in
connection with any Borrower SVB Account and other similar matters shall control
with regard to such rights (and the priority of such rights) regardless of any
provision to the contrary contained in this Agreement or any other Financing
Document other than such applicable SVB DACA and (y) any provisions of any such
SVB DACA purporting to deal with such SVB Account Institution’s and/or
Administrative Agent’s respective rights and priorities with respect to any cash
collateral pledged to such SVB Account Institution to secure (or with respect to
any rights of setoff or other similar banker’s liens or rights of such SVB
Account Institution regarding) any other claim of such SVB Account Institution
not covered by the preceding clause (x), specifically including any such cash
collateral or rights relating to the Cash Management Services described in this
Section 11.17, shall be subject to and superseded by the provisions of this
Section 11.17 and any other applicable sections of this Agreement.

58



--------------------------------------------------------------------------------



 



ARTICLE 12 — MISCELLANEOUS
     Section 12.1 Survival. All agreements, representations and warranties made
herein and in every other Financing Document shall survive the execution and
delivery of this Agreement and the other Financing Documents. The provisions of
Sections 2.8, 11.6 and 12.15 shall survive the payment of the Obligations (both
with respect to any Lender and all Lenders collectively) and any termination of
this Agreement and any judgment with respect to any Obligations, including any
final foreclosure judgment with respect to any Security Document, and no unpaid
or unperformed, current or future, Obligations will merge into any such
judgment.
     Section 12.2 Time. Time is of the essence in each Borrower’s and each other
Credit Party’s performance under this Agreement and all other Financing
Documents.
     Section 12.3 Notices.
     (a) All notices, requests and other communications to any party hereunder
shall be in writing (including prepaid overnight courier, facsimile transmission
or similar writing) and shall be given to such party at its address, facsimile
number or e-mail address set forth on the signature pages hereof (or, in the
case of any such Lender who becomes a Lender after the date hereof, in an
assignment agreement or in a notice delivered to Borrower Representative and
Administrative Agent by the assignee Lender forthwith upon such assignment) or
at such other address, facsimile number or e-mail address as such party may
hereafter specify for the purpose by notice to Administrative Agent and Borrower
Representative; provided, however, that notices, requests or other
communications shall be permitted by electronic means only in accordance with
the provisions of Section 12.3(b) and (c); provided, further, that a copy of all
notices sent to any Borrower shall be sent to Wilmer Hale, 60 State Street,
Boston, MA 02109, fax: 617-526-5000, Attn: George W. Shuster, Jr.. Each such
notice, request or other communication shall be effective (i) if given by
facsimile, when such notice is transmitted during normal business hours to the
facsimile number specified by this Section and the sender receives a
confirmation during normal business hours of transmission from the sending
facsimile machine, or (ii) if given by mail, prepaid overnight courier or any
other means, when received or when receipt is refused at the applicable address
specified by this Section 12.3(a).
     (b) Notices and other communications to the parties hereto may be delivered
or furnished by electronic communication (including e-mail and Internet or
intranet websites) pursuant to procedures approved from time to time by
Administrative Agent, provided, however, that the foregoing shall not apply to
notices sent directly to any Lender if such Lender has notified the
Administrative Agent that it is incapable of receiving notices by electronic
communication. The Administrative Agent or Borrower Representative may, in their
discretion, agree to accept notices and other communications to them hereunder
by electronic communications pursuant to procedures approved by it, provided,
however, that approval of such procedures may be limited to particular notices
or communications.
     (c) Unless the Administrative Agent otherwise prescribes in writing to
Borrower Representative and each Lender, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgment from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgment), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor, provided, however, that if any such
notice or other communication is not sent or posted during normal business
hours, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day.
     Section 12.4 Severability. In case any provision of or obligation under
this Agreement or any other Financing Document shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.
     Section 12.5 Amendments and Waivers.

59



--------------------------------------------------------------------------------



 



     (a) No provision of this Agreement or any other Financing Document may be
amended, waived or otherwise modified unless such amendment, waiver or other
modification is in writing and is signed or otherwise approved by Borrowers and
the Required Lenders; provided that
          (i) no such amendment, waiver or other modification that would have
the effect of increasing or reducing a Lender’s Revolving Loan Commitment Amount
or Term Loan Commitment Amount or Revolving Loan Commitment Percentage or Term
Loan Commitment Percentage shall be effective as to such Lender without such
Lender’s written consent;
          (ii) no such amendment, waiver or modification that would affect the
rights and duties of Administrative Agent shall be effective without
Administrative Agent’s written consent or signature;
          (iii) no such amendment, waiver or other modification shall, unless
signed by all the Lenders directly affected thereby, (A) reduce the principal
of, rate of interest on or any fees with respect to any Loan or forgive any
principal, interest (other than default interest) or fees (other than late
charges) with respect to any Loan (B) postpone the date fixed for, or waive, any
payment of principal of any Loan or of interest on any Loan (other than default
interest) or any fees provided for hereunder (other than late charges or for any
termination of any commitment; (C) change the definition of the term Required
Lenders or the percentage of Lenders which shall be required for Lenders to take
any action hereunder; (D) subordinate or release all or substantially all or any
material portion of the Collateral, authorize any Borrower to sell or otherwise
dispose of all or substantially all or any material portion of the Collateral or
release any guarantor of all or any portion of the Obligations or its guaranty
obligations with respect thereto, except, in each case with respect to this
clause (D), as otherwise may be expressly permitted under this Agreement or the
other Financing Documents (including in connection with any disposition
permitted hereunder); (E) amend, waive or otherwise modify this Section 12.5 or
the definitions of the terms used in this Section 12.5 insofar as the
definitions affect the substance of this Section 12.5; (F) consent to the
assignment, delegation or other transfer by any Credit Party of any of its
rights and obligations under any Financing Document or release any Borrower of
its payment obligations under any Financing Document, except, in each case with
respect to this clause (F), pursuant to a merger or consolidation permitted
pursuant to this Agreement; (G) amend any of the provisions of Section 10.6 or
amend any of the definitions Pro Rata Share, Revolving Loan Commitment, Term
Loan Commitment, Revolving Loan Commitment Amount, Term Loan Commitment Amount,
Revolving Loan Commitment Percentage, Term Loan Commitment Percentage or that
provide for the Lenders to receive their Pro Rata Shares of any fees, payments,
setoffs or proceeds of Collateral hereunder; (H) amend, waive, or otherwise
modify Article 6; (I) amend any Borrowing Base advance rate; or (J) release any
Borrower as a party to this Agreement. It is hereby understood and agreed that
all Lenders shall be deemed directly affected by an amendment, waiver or other
modification of the type described in the preceding clauses (C), (D), (E), (F),
(G) and (H) of the preceding sentence; and
          (iv) the provisions of the foregoing clauses (i), (ii) and (iii) are
subject to the provisions of any interlender or agency agreement among the
Lenders and Administrative Agent pursuant to which any Lender may agree to give
its consent in connection with any amendment, waiver or modification of the
Financing Documents only in the event of the unanimous agreement of all Lenders.
     Section 12.6 Assignments; Participations; Replacement of Lenders.
     (a) Assignments.
          (i) Any Lender may at any time assign to one or more Eligible
Assignees all or any portion of such Lender’s Loans and interest in the
Revolving Loan Commitment and Term Loan Commitment, together with all related
obligations of such Lender hereunder. Except as Administrative Agent may
otherwise agree, the amount of any such assignment (determined as of the date of
the applicable Assignment Agreement or, if a “Trade Date” is specified in such
Assignment Agreement, as of such Trade Date) shall be in a minimum aggregate
amount equal to $1,000,000 or, if less, the assignor’s entire interests in the
Revolving Loan Commitment and Term Loan Commitment and outstanding Loans;
provided, that, in connection with simultaneous assignments to two or more
related Approved Funds, such Approved Funds shall be treated as one assignee for
purposes of determining compliance with the minimum assignment size referred to
above. Borrowers and Administrative Agent shall be entitled to continue to deal
solely and directly with such Lender in connection with the interests so
assigned to an

60



--------------------------------------------------------------------------------



 



Eligible Assignee until Administrative Agent shall have received and accepted an
effective Assignment Agreement executed, delivered and fully completed by the
applicable parties thereto, such other information regarding such Eligible
Assignee as Administrative Agent reasonably shall require and a processing fee
of $3,500; provided, only one processing fee shall be payable in connection with
simultaneous assignments to two or more related Approved Funds.
          (ii) From and after the date on which the conditions described above
have been met, (i) such Eligible Assignee shall be deemed automatically to have
become a party hereto and, to the extent of the interests assigned to such
Eligible Assignee pursuant to such Assignment Agreement, shall have the rights
and obligations of a Lender hereunder and (ii) the assigning Lender, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment Agreement, shall be released from its rights and obligations
hereunder (other than those that survive termination pursuant to Section 12.1).
Upon the request of the Eligible Assignee (and, as applicable, the assigning
Lender) pursuant to an effective Assignment Agreement, Borrowers shall execute
and deliver to Administrative Agent for delivery to the Eligible Assignee (and,
as applicable, the assigning Lender) Notes in the aggregate principal amount of
the Eligible Assignee’s percentage interest in the Revolving Loan Commitment and
Term Loan Commitment (and, as applicable, Notes in the principal amount of that
portion of the Revolving Loan Commitment or Term Loan Commitment retained by the
assigning Lender). Upon receipt by the assigning Lender of such Note, the
assigning Lender shall return to Borrowers any prior Note held by it.
          (iii) Administrative Agent, acting solely for this purpose as an agent
of Borrowers, shall maintain at its offices located in Chicago, Illinois a copy
of each Assignment Agreement delivered to it and a register for the recordation
of the names and addresses of each Lender, and the commitments of, and principal
amount of the Loans owing to, such Lender pursuant to the terms hereof. The
entries in such register shall be conclusive absent manifest error, and
Borrowers, Administrative Agent and Lenders may treat each Person whose name is
recorded therein pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. Such
register shall be available for inspection by Borrowers and any Lender, at any
reasonable time upon reasonable prior notice to Administrative Agent.
          (iv) Notwithstanding the foregoing provisions of this Section 12.6(a)
or any other provision of this Agreement, any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
          (v) Notwithstanding the foregoing provisions of this Section 12.6(a)
or any other provision of this Agreement, Administrative Agent has the right,
but not the obligation, to effectuate assignments of Loans and Revolving Loan
Commitments and Term Loan Commitments via an electronic settlement system
acceptable to Administrative Agent as designated in writing from time to time to
the Lenders by Administrative Agent (the “Settlement Service”). At any time when
the Administrative Agent elects, in its sole discretion, to implement such
Settlement Service, each such assignment shall be effected by the assigning
Lender and proposed assignee pursuant to the procedures then in effect under the
Settlement Service, which procedures shall be consistent with the other
provisions of this Section 12.6(a). Each assigning Lender and proposed Eligible
Assignee shall comply with the requirements of the Settlement Service in
connection with effecting any assignment of Loans and Revolving Loan Commitments
and Term Loan Commitments pursuant to the Settlement Service. With the prior
approval of each of Administrative Agent and the Borrower, Administrative
Agent’s and the Borrower’s approval of such Eligible Assignee shall be deemed to
have been automatically granted with respect to any transfer effected through
the Settlement Service (without any cost to Lender except for the processing fee
referred to in clause (i) above). Assignments and assumptions of the Loans and
Revolving Loan Commitments and Term Loan Commitments shall be effected by the
provisions otherwise set forth herein until Administrative Agent notifies
Lenders of the Settlement Service as set forth herein.
     (b) Participations. Any Lender may at any time, without the consent of, or
notice to, Borrowers or Administrative Agent, sell to one or more Persons
participating interests in its Loans, commitments or other interests hereunder
(any such Person, a “Participant”). In the event of a sale by a Lender of a
participating interest to a Participant, (a) such Lender’s obligations hereunder
shall remain unchanged for all purposes, (b) Borrowers and Administrative Agent
shall continue to deal solely and directly with such Lender in connection with
such Lender’s

61



--------------------------------------------------------------------------------



 



rights and obligations hereunder and (c) all amounts payable by Borrowers shall
be determined as if such Lender had not sold such participation and shall be
paid directly to such Lender. No Participant shall have any direct or indirect
voting rights hereunder except with respect to any event described in
Section 12.5 expressly requiring the unanimous vote of all Lenders or, as
applicable, all affected Lenders. Borrowers agree that if amounts outstanding
under this Agreement are due and payable (as a result of acceleration or
otherwise), each Participant shall be deemed to have the right of set-off in
respect of its participating interest in amounts owing under this Agreement and
with respect to any Letter of Credit to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement; provided that such right of set-off shall be subject to the
obligation of each Participant to share with Lenders, and Lenders agree to share
with each Participant, as provided in Section 10.5.
     (c) Replacement of Lenders. Within thirty (30) days after: (i) receipt by
Administrative Agent of notice and demand from any Lender for payment of
additional costs as provided in Section 2.8(d), which demand shall not have been
revoked, (ii) Borrowers are required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 2.8(a), (iii) any Lender is a Defaulted Lender, and the circumstances
causing such status shall not have been cured or waived, or (iv) any failure by
any Lender to consent to a requested amendment, waiver or modification to any
Financing Document in which the Lenders required hereunder have already
consented to such amendment, waiver or modification but the consent of another
Lender or Lenders is required with respect thereto (each relevant Lender in the
foregoing clauses (i) through (iv) being an “Affected Lender”), Administrative
Agent may, at its option, notify such Affected Lender of such Person’s intention
to obtain, at Borrowers’ expense, a replacement Lender (“Replacement Lender”)
for such Lender, which Replacement Lender shall be an Eligible Assignee and, in
the event the Replacement Lender is to replace an Affected Lender described in
the preceding clause (iv), such Replacement Lender consents to the requested
amendment, waiver or modification making the replaced Lender an Affected Lender.
In the event Administrative Agent obtains a Replacement Lender within ninety
(90) days following notice of its intention to do so, the Affected Lender shall
sell, at par, and assign all of its Loans and funding commitments hereunder to
such Replacement Lender in accordance with the procedures set forth in
Section 12.6(a); provided, that (i) Borrowers shall have, as applicable,
reimbursed such Lender for its increased costs and additional payments for which
it is entitled to reimbursement under Section 2.8, as applicable, of this
Agreement through the date of such sale and assignment and (ii) Borrowers shall
pay to Administrative Agent the $3,500 processing fee in respect of such
assignment. In the event that a replaced Lender does not execute an Assignment
Agreement pursuant to Section 12.6(a) within five (5) Business Days after
receipt by such replaced Lender of notice of replacement pursuant to this
Section 12.6(c) and presentation to such replaced Lender of an Assignment
Agreement evidencing an assignment pursuant to this Section 12.6(c), such
replaced Lender shall be deemed to have consented to the terms of such
Assignment Agreement, and any such Assignment Agreement executed by
Administrative Agent, the Replacement Lender and, to the extent required
pursuant to Section 12.6(a), Borrower, shall be effective for purposes of this
Section 12.6(c) and Section 12.6(a). Upon any such assignment and payment, such
replaced Lender shall no longer constitute a “Lender” for purposes hereof, other
than with respect to such rights and obligations that survive termination as set
forth in Section 12.1.
     (d) Credit Party Assignments. No Credit Party may assign, delegate or
otherwise transfer any of its rights or other obligations hereunder or under any
other Financing Document without the prior written consent of Administrative
Agent and each Lender.
     Section 12.7 Confidentiality. Administrative Agent and each Lender shall
hold all non-public information regarding the Credit Parties and their
respective businesses in accordance with such Person’s customary procedures for
handling information of such nature, except that disclosure of such information
may be made (a) to their respective agents, employees, Subsidiaries, Affiliates,
attorneys, auditors, professional consultants, rating agencies, insurance
industry associations and portfolio management services, (b) to prospective
transferees or purchasers of any interest in the Loans, provided, however, that
any such Persons shall have agreed to be bound by the provisions of this
Section, (c) as required by Law, subpoena, judicial order or similar order and
in connection with any litigation, (d) as may be required in connection with the
examination, audit or similar investigation of such Person, and (e) to a Person
that is a trustee, investment advisor, collateral manager, servicer, noteholder
or secured party in a Securitization (as hereinafter defined) in connection with
the administration, servicing and reporting on the assets serving as collateral
for such Securitization. For the purposes of this Section, “Securitization”
shall mean a public or private offering by a Lender or any of its Affiliates or
their respective successors and assigns, of securities which represent an
interest in, or which are collateralized, in whole or in part, by the Loans.
Confidential

62



--------------------------------------------------------------------------------



 



information shall not include information that either: (i) is in the public
domain, or becomes part of the public domain after disclosure to such Person
through no fault of such Person, or (ii) is disclosed to such Person by a Person
other than a Credit Party, provided, however, Administrative Agent does not have
actual knowledge that such Person is prohibited from disclosing such
information. The obligations of Administrative Agent and Lenders under this
Section shall supersede and replace the obligations of Administrative Agent and
Lenders under any confidentiality agreement in respect of this financing
executed and delivered by Administrative Agent or any Lender prior to the date
hereof.
     Section 12.8 Waiver of Consequential and Other Damages. To the fullest
extent permitted by applicable law, no Borrower shall assert, and each Borrower
hereby waives, any claim against any Indemnitee (as defined below), on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of this Agreement, any other Financing Document or any agreement or
instrument contemplated hereby or thereby, the transactions contemplated hereby
or thereby, any Loan or Letter of Credit or the use of the proceeds thereof. No
Indemnitee shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Financing Documents or the
transactions contemplated hereby or thereby.
     Section 12.9 GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AGREEMENT,
EACH NOTE AND EACH OTHER FINANCING DOCUMENT, AND ALL MATTERS RELATING HERETO OR
THERETO OR ARISING THEREFROM (WHETHER SOUNDING IN CONTRACT LAW, TORT LAW OR
OTHERWISE), SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES. EACH BORROWER HEREBY CONSENTS TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT LOCATED WITHIN CHICAGO, STATE OF ILLINOIS AND IRREVOCABLY
AGREES THAT, SUBJECT TO ADMINISTRATIVE AGENT’S ELECTION, ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER FINANCING
DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. EACH BORROWER EXPRESSLY SUBMITS AND
CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY DEFENSE OF
FORUM NON CONVENIENS. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH
BORROWER BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED TO
SUCH BORROWER AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND SERVICE SO MADE
SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS BEEN POSTED.
     Section 12.10 WAIVER OF JURY TRIAL. EACH BORROWER, ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS
OR THE TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH BORROWER,
ADMINISTRATIVE AGENT AND EACH LENDER ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS RELIED ON THE
WAIVER IN ENTERING INTO THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND
THAT EACH WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE DEALINGS.
EACH BORROWER, ADMINISTRATIVE AGENT AND EACH LENDER WARRANTS AND REPRESENTS THAT
IT HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY WAIVER WITH LEGAL COUNSEL, AND
THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS.
     Section 12.11 Publication; Advertisement.
     (a) Publication. No Credit Party will directly or indirectly publish,
disclose or otherwise use in any public disclosure, advertising material,
promotional material, press release or interview, any reference to the name,
logo or any trademark of Merrill Lynch, any Lender or any of their respective
Affiliates or any reference to this Agreement or the financing evidenced hereby,
in any case except (i) as required by Law (including SEC reporting
requirements), subpoena or judicial or similar order, in which case the
applicable Credit Party shall give

63



--------------------------------------------------------------------------------



 



Administrative Agent prior written notice of such publication or other
disclosure, or (ii) with Merrill Lynch’s or such Lender’s prior written consent.
For the avoidance of doubt, the Borrowers may file a copy of this Agreement with
the SEC to the extent required by the SEC.
     (b) Advertisement. Each Lender and each Credit Party hereby authorizes
Merrill Lynch to publish the name of such Lender and Credit Party, the existence
of the financing arrangements referenced under this Agreement, the primary
purpose and/or structure of those arrangements, the amount of credit extended
under each facility, the title and role of each party to this Agreement, and the
total amount of the financing evidenced hereby in any “tombstone”, comparable
advertisement or press release which Merrill Lynch elects to submit for
publication. In addition, each Lender and each Credit Party agrees that Merrill
Lynch may provide lending industry trade organizations with information
necessary and customary for inclusion in league table measurements after the
Closing Date. With respect to any of the foregoing, Merrill Lynch shall provide
Borrowers with an opportunity to review and confer with Merrill Lynch regarding
the contents of any such tombstone, advertisement or information, as applicable,
prior to its submission for publication and, following such review period,
Merrill Lynch may, from time to time, publish such information in any media form
desired by Merrill Lynch, until such time that Borrowers shall have requested
Merrill Lynch cease any such further publication.
     Section 12.12 Counterparts; Integration. This Agreement and the other
Financing Documents may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. Signatures by facsimile or by email
delivery of an electronic version of an executed signature page shall bind the
parties hereto. This Agreement and the other Financing Documents constitute the
entire agreement and understanding among the parties hereto and supersede any
and all prior agreements and understandings, oral or written, relating to the
subject matter hereof.
     Section 12.13 No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
     Section 12.14 Lender Approvals. Unless expressly provided herein to the
contrary, any approval, consent, waiver or satisfaction of Administrative Agent
or Lenders with respect to any matter that is the subject of this Agreement, the
other Financing Documents may be granted or withheld by Administrative Agent and
Lenders in their sole and absolute discretion and credit judgment.
     Section 12.15 Expenses; Indemnity
     (a) Borrowers agree to pay all reasonable legal, audit and appraisal fees
and all other reasonable out-of-pocket charges and expenses incurred by
Administrative Agent and Lenders (including the fees and expenses of
Administrative Agent’s counsel, advisors and consultants) in connection with the
negotiation, preparation, legal review and execution of each of the Financing
Documents, including but not limited to UCC and judgment lien searches and UCC
filings and fees for post-closing UCC and judgment lien searches. In addition,
Borrowers shall pay all such fees and expenses associated with any amendments,
modifications and terminations to the Financing Documents following closing. If
Administrative Agent or any Lender uses in-house counsel for any of these
purposes, Borrowers further agree that the Obligations include reasonable
charges for such work commensurate with the fees that would otherwise be charged
by outside legal counsel selected by Administrative Agent or such Lender for the
work performed.
     (b) Borrowers agree to pay all reasonable out-of-pocket charges and
expenses incurred by Administrative Agent (including the fees and expenses of
Administrative Agent’s counsel, advisers and consultants) in connection with the
administration of this Agreement and the other Financing Documents and the
credit facilities provided hereunder and thereunder, the administration,
enforcement, protection or preservation of any right or claim of Administrative
Agent, the termination of this Agreement, the termination of any Liens of
Administrative Agent on the Collateral, or the collection of any amounts due
under the Financing Documents, including any such charges and expenses incurred
in connection with any “work-out” or with any proceeding under the Bankruptcy
Code with respect to any Credit Party. If Administrative Agent uses in-house
counsel for any of these purposes (i.e., for any task in connection with the
enforcement, protection or preservation of any right or claim of Administrative
Agent

64



--------------------------------------------------------------------------------



 



and Lenders and the collection of any amounts due under the Financing Documents
or in connection with any other purpose mentioned in the foregoing sentence),
Borrowers further agree that the Obligations include reasonable charges for such
work commensurate with the fees that would otherwise be charged by outside legal
counsel selected by Administrative Agent for the work performed.
     (c) Borrowers hereby indemnify and agree to defend (with counsel reasonably
acceptable to Administrative Agent) and hold harmless Administrative Agent, each
Lender, and their respective shareholders, directors, partners, officers, agents
and employees (collectively in the singular, “Indemnitee”) from and against any
liability, loss, cost, expense (including reasonable attorneys’ fees and
expenses for both in-house and outside counsel), claim, damage, suit, action or
proceeding ever suffered or incurred by any Indemnitee or in which an Indemnitee
may ever be or become involved (whether as a party, witness or otherwise)
(a) arising from any Credit Party’s failure to observe, perform or discharge any
of its covenants, obligations, agreements or duties under the Financing
Documents, (b) arising from the breach of any of the representations or
warranties contained in any Financing Document, (c) arising by reason of this
Agreement, the other Financing Documents or the transactions contemplated hereby
or thereby, or (d) relating to claims of any Person with respect to the
Collateral; provided, however, Borrowers shall not be liable under this
Section 12.15(c) to the extent such loss is solely related to Indemnitee’s gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction.
     (d) Notwithstanding any contrary provision in this Agreement, the
obligations of Borrowers under this Section shall survive the payment in full of
the Obligations and the termination of this Agreement. NO INDEMNITEE SHALL BE
RESPONSIBLE OR LIABLE TO THE BORROWERS OR TO ANY OTHER PARTY TO ANY FINANCING
DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON
ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE,
EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT
HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY OTHER
FINANCING DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED
HEREUNDER OR THEREUNDER.
     Section 12.16 Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition or other proceeding be
filed by or against any Credit Party for liquidation or reorganization, should
any Credit Party become insolvent or make an assignment for the benefit of any
creditor or creditors or should an interim receiver, receiver, receiver and
manger or trustee be appointed for all or any significant part of any Credit
Party’s assets, and shall continue to be effective or to be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Obligations,
whether as a fraudulent conveyance, preference or otherwise, all as though such
payment or performance had not been made. In the event that any payment, or any
part thereof, is rescinded, reduced, restored or returned, the Obligations shall
be reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
[SIGNATURES APPEAR ON FOLLOWING PAGES]

65



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, intending to be legally bound, and intending that this
document constitute an instrument executed and delivered under seal, the parties
hereto have caused this Agreement to be duly executed under seal by their
respective authorized officers as of the day and year first above written.
BORROWER:

          NXSTAGE MEDICAL, INC.    
 
       
By:
  /s/ Jeffrey H. Burbank
 
   
Name:
  Jeffrey H. Burbank    
Title:
  President    

Address:
439 South Union Street, 5th Floor
Lawrence, MA 01843
Attn: Chief Executive Officer
With copy to General Counsel
Telephone: (978) 687-4700
Facsimile: (978) 687-4825

          EIR MEDICAL, INC.    
 
       
By:
  /s/ Jeffrey H. Burbank
 
   
Name:
  Jeffrey H. Burbank    
Title:
  President    

Address:
c/o NxStage Medical, Inc.
439 South Union Street, 5th Floor
Lawrence, MA 01843
Attn: Chief Executive Officer
With copy to General Counsel
Telephone: (978) 687-4700
Facsimile: (978) 687-4825

          MEDISYSTEMS SERVICES CORPORATION    
 
       
By:
  /s/ Jeffrey H. Burbank
 
   
Name:
  Jeffrey H. Burbank    
Title:
  President    

Address:
c/o NxStage Medical, Inc.
439 South Union Street, 5th Floor
Lawrence, MA 01843
Attn: Chief Executive Officer
With copy to General Counsel
Telephone: (978) 687-4700
Facsimile: (978) 687-4825

 



--------------------------------------------------------------------------------



 



          MEDISYSTEMS CORPORATION    
 
       
By:
  /s/ Jeffrey H. Burbank
 
   
Name:
  Jeffrey H. Burbank    
Title:
  President    

Address:
c/o NxStage Medical, Inc.
439 South Union Street, 5th Floor
Lawrence, MA 01843
Attn: Chief Executive Officer
With copy to General Counsel
Telephone: (978) 687-4700
Facsimile: (978) 687-4825
AGENT:

          MERRILL LYNCH CAPITAL,     a division of Merrill Lynch Business
Financial Services Inc., as Administrative Agent and a Lender    
 
       
By:
  /s/ William D. Gould
 
   
Name:
  William D. Gould    
Title:
  Director    

Address:
222 N. LaSalle Street, 16th Floor
Chicago, Illinois 60601
Attn: Account Manager for MLC-HCF NXSTAGE MEDICAL, INC. transaction
Facsimile: (866) 231-8408
E-Mail: MLC_HCF_ABL1@ml.com
With copies to:
Merrill Lynch Capital
222 N. LaSalle Street, 16th Floor
Chicago, Illinois 60601
Attn: Group Senior Transaction Attorney, Healthcare Finance
Facsimile Number: (312) 499-3245
Merrill Lynch Capital
7700 Wisconsin Ave., Suite 400
Bethesda, Maryland 20814
Attn: Group Senior Transaction Attorney, Healthcare Finance
Facsimile Number: (866) 341-9053

 



--------------------------------------------------------------------------------



 



Payment Account Designation:
LaSalle Bank
200 West Monroe
Chicago, IL 60606
ABA #: 071000505
Account Name: MLBFS Healthcare Finance
Account #: 5800395088
Attention: NxStage Medical, Inc.

          LENDERS:       MERRILL LYNCH CAPITAL,     a division of Merrill Lynch
Business Financial Services Inc.,
as Lender    
 
       
By:
  /s/ William D. Gould
 
   
Name:
  William D. Gould    
Title:
  Director    

Address:
222 N. LaSalle Street, 16th Floor
Chicago, Illinois 60601
Attn: Account Manager for MLC-HCF NXSTAGE MEDICAL, INC. transaction
Facsimile: (866) 231-8408
E-Mail: MLC_HCF_ABL1@ml.com
With copies to:
Merrill Lynch Capital
222 N. LaSalle Street, 16th Floor
Chicago, Illinois 60601
Attn: Group Senior Transaction Attorney, Healthcare Finance
Facsimile Number: (312) 499-3245
Merrill Lynch Capital
7700 Wisconsin Ave., Suite 400
Bethesda, Maryland 20814
Attn: Group Senior Transaction Attorney, Healthcare Finance
Facsimile Number: (866) 341-9053

          SILICON VALLEY BANK    
 
       
By:
  /s/ Bernadette M. Michaud     
 
 
 
   
Name:
  Bernadette M. Michaud     
 
 
 
   
Title:
  Relationship Manager     
 
 
 
   

Address:
One Newton Executive Park
2221 Washington St.
Newton, MA 02462
Attn: Bernadette M. Michaud
Facsimile: (617) 969-5973
E-Mail:bmichaud@svb.com

 



--------------------------------------------------------------------------------



 



          OXFORD FINANCE CORPORATION    
 
       
By:
  /s/ T.A. Lex     
 
 
 
   
Name:
  T.A. Lex     
 
 
 
   
Title:
  Chief Operating Officer     
 
 
 
   

Address:
133 North Fairfax Street
Alexandria, VA 22314
Attn: John G. Henderson
Facsimile: (703) 519-5225

 